Exhibit 10.1

EXECUTION COPY

 

 

 

 

 

LOGO [g760205exacovlogo.jpg]

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

October 10, 2013

among

SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC,

as the Borrower

ON SEMICONDUCTOR CORPORATION,

as Holdings

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.

as Administrative Agent,

BANK OF AMERICA, N.A.,

THE ROYAL BANK OF SCOTLAND plc and

SUMITOMO MITSUI BANKING CORPORATION

as Co-Syndication Agents

and

MORGAN STANLEY MUFG LOAN PARTNERS, LLC,

BARCLAYS BANK PLC and FIFTH THIRD BANK

as Co-Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

RBS SECURITIES INC. and SUMITOMO MITSUI BANKING CORPORATION

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I Definitions

     1   

SECTION 1.01. Defined Terms

     1   

SECTION 1.02. Classification of Loans and Borrowings

     33   

SECTION 1.03. Terms Generally

     34   

SECTION 1.04. Accounting Terms; GAAP; Treatment of Unrestricted Subsidiaries;
Pro Forma Calculations

     34   

SECTION 1.05. Status of Obligations

     35   

SECTION 1.06. Amendment and Restatement of the Existing Credit Agreement

     35   

ARTICLE II The Credits

     36   

SECTION 2.01. Commitments

     36   

SECTION 2.02. Loans and Borrowings

     36   

SECTION 2.03. Requests for Revolving Borrowings

     38   

SECTION 2.04. Determination of Dollar Amounts

     38   

SECTION 2.05. Swingline Loans

     39   

SECTION 2.06. Letters of Credit

     40   

SECTION 2.07. Funding of Borrowings

     44   

SECTION 2.08. Interest Elections

     44   

SECTION 2.09. Termination and Reduction of Commitments

     46   

SECTION 2.10. Repayment of Loans; Evidence of Debt

     46   

SECTION 2.11. Prepayment of Loans

     47   

SECTION 2.12. Fees

     48   

SECTION 2.13. Interest

     49   

SECTION 2.14. Alternate Rate of Interest

     50   

SECTION 2.15. Increased Costs

     51   

SECTION 2.16. Break Funding Payments

     52   

SECTION 2.17. Taxes

     52   

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     55   

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

     57   

SECTION 2.20. Expansion Option

     58   

SECTION 2.21. Judgment Currency

     59   

SECTION 2.22. Defaulting Lenders

     60   

ARTICLE III Representations and Warranties

     62   

SECTION 3.01. Organization; Powers; Subsidiaries

     62   

SECTION 3.02. Authorization; Enforceability

     62   

SECTION 3.03. Governmental Approvals; No Conflicts

     62   

SECTION 3.04. Financial Condition; No Material Adverse Change

     62   

SECTION 3.05. Properties

     63   

SECTION 3.06. Litigation, Environmental and Labor Matters

     63   

SECTION 3.07. Compliance with Laws and Agreements

     64   

SECTION 3.08. Investment Company Status

     64   

SECTION 3.09. Taxes

     64   

SECTION 3.10. ERISA

     64   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 3.11. Disclosure

     64   

SECTION 3.12. Federal Reserve Regulations

     64   

SECTION 3.13. Liens

     64   

SECTION 3.14. No Default

     64   

SECTION 3.15. Anti-Corruption Laws and Sanctions

     65   

ARTICLE IV Conditions

     65   

SECTION 4.01. Effective Date

     65   

SECTION 4.02. Each Credit Event

     66   

ARTICLE V Affirmative Covenants

     66   

SECTION 5.01. Financial Statements and Other Information

     66   

SECTION 5.02. Notices of Material Events

     68   

SECTION 5.03. Existence; Conduct of Business

     68   

SECTION 5.04. Payment of Taxes

     68   

SECTION 5.05. Maintenance of Properties; Insurance

     69   

SECTION 5.06. Books and Records; Inspection Rights

     69   

SECTION 5.07. Compliance with Laws

     69   

SECTION 5.08. Use of Proceeds

     69   

SECTION 5.09. Subsidiary Guaranty

     69   

SECTION 5.10. Pledge Agreements

     70   

ARTICLE VI Negative Covenants

     70   

SECTION 6.01. Indebtedness

     70   

SECTION 6.02. Liens

     72   

SECTION 6.03. Fundamental Changes

     74   

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

     75   

SECTION 6.05. Asset Sales

     76   

SECTION 6.06. Swap Agreements

     78   

SECTION 6.07. Transactions with Affiliates

     78   

SECTION 6.08. Restricted Payments

     78   

SECTION 6.09. Restrictive Agreements

     79   

SECTION 6.10. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents

     79   

SECTION 6.11. Sale and Leaseback Transactions

     80   

SECTION 6.12. Financial Covenants

     80   

SECTION 6.13. Designation of Subsidiaries

     80   

SECTION 6.14. Anti-Corruption Laws and Sanctions

     81   

ARTICLE VII Events of Default

     81   

SECTION 7.01. Events of Default

     81   

SECTION 7.02. Exclusion of Immaterial Subsidiaries

     84   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

ARTICLE VIII The Administrative Agent

     84   

ARTICLE IX Miscellaneous

     88   

SECTION 9.01. Notices

     88   

SECTION 9.02. Waivers; Amendments

     90   

SECTION 9.03. Expenses; Indemnity; Damage Waiver

     92   

SECTION 9.04. Successors and Assigns

     93   

SECTION 9.05. Survival

     96   

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution

     97   

SECTION 9.07. Severability

     97   

SECTION 9.08. Right of Setoff

     97   

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

     97   

SECTION 9.10. WAIVER OF JURY TRIAL

     98   

SECTION 9.11. Headings

     98   

SECTION 9.12. Confidentiality

     98   

SECTION 9.13. USA PATRIOT Act

     99   

SECTION 9.14. Releases of Subsidiary Guarantors

     99   

SECTION 9.15. Interest Rate Limitation

     100   

SECTION 9.16. No Advisory or Fiduciary Responsibility

     100   

ARTICLE X Guaranty

     100   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SCHEDULES:

Schedule 2.01 – Commitments

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Opinion of Loan Parties’ Counsel

Exhibit C – Form of Increasing Lender Supplement

Exhibit D – Form of Augmenting Lender Supplement

Exhibit E – List of Closing Documents

Exhibit F – Form of Subsidiary Guaranty

Exhibit G-1 – Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not
Partnerships)

Exhibit G-2 – Form of U.S. Tax Certificate (Non-U.S. Lenders That Are
Partnerships)

Exhibit G-3 – Form of U.S. Tax Certificate (Non-U.S. Participants That Are Not
Partnerships)

Exhibit G-4 – Form of U.S. Tax Certificate (Non-U.S. Participants That Are
Partnerships)

Exhibit H – Form of Compliance Certificate

Exhibit I – Form of Borrowing Request

Exhibit J – Form of Interest Election Request

Exhibit K – Form of Promissory Note

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of October 10,
2013 among SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC, ON SEMICONDUCTOR
CORPORATION, the LENDERS from time to time party hereto, JPMORGAN CHASE BANK,
N.A., as Administrative Agent, BANK OF AMERICA, N.A., THE ROYAL BANK OF SCOTLAND
plc and SUMITOMO MITSUI BANKING CORPORATION, as Co-Syndication Agents, and
MORGAN STANLEY MUFG LOAN PARTNERS, LLC, BARCLAYS BANK PLC and FIFTH THIRD BANK,
as Co-Documentation Agents.

WHEREAS, the Borrower, Holdings, the lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent thereunder, are currently party to the
Credit Agreement, dated as of December 23, 2011 (as amended, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”).

WHEREAS, the Borrower, Holdings, the Lenders, the Departing Lenders (as
hereafter defined) and the Administrative Agent have agreed (a) to enter into
this Agreement in order to (i) amend and restate the Existing Credit Agreement
in its entirety; (ii) extend the maturity date in respect of the existing
revolving credit facility under the Existing Credit Agreement; (iii) re-evidence
the “Obligations” under, and as defined in, the Existing Credit Agreement, which
shall be repayable in accordance with the terms of this Agreement; and (iv) set
forth the terms and conditions under which the Lenders will, from time to time,
make loans and extend other financial accommodations to or for the benefit of
the Borrower and (b) that each Departing Lender shall cease to be a party to the
Existing Credit Agreement as evidenced by its execution and delivery of its
Departing Lender Signature Page.

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrower outstanding thereunder, which shall
be payable in accordance with the terms hereof.

WHEREAS, it is also the intent of the Borrower to confirm that all obligations
under the applicable “Loan Documents” (as referred to and defined in the
Existing Credit Agreement) shall continue in full force and effect as modified
or restated by the Loan Documents (as referred to and defined herein) and that,
from and after the Effective Date, all references to the “Credit Agreement”
contained in any such existing “Loan Documents” shall be deemed to refer to this
Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling,
(iv) Japanese Yen and (v) any other Foreign Currency (x) that is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars, (y) for which a LIBOR Screen Rate is available in
the Administrative Agent’s determination and (z) that is requested by the
Borrower and agreed to by the Administrative Agent and each of the Multicurrency
Tranche Lenders.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Holdings, the Borrower or the Subsidiaries from time
to time concerning or relating to bribery or corruption, including, without
limitation, the Patriot Act, OFAC and the Foreign Corrupt Practices Act.

“Applicable Lender” has the meaning assigned to such term in Section 2.06(d).

“Applicable Percentage” means (a) with respect to any Multicurrency Tranche
Lender, its Multicurrency Tranche Percentage and (b) with respect to any Dollar
Tranche Lender, its Dollar Tranche Percentage.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
any ABR Loan or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may
be, based upon the Total Leverage Ratio applicable on such date:

 

     Total Leverage Ratio:    Eurocurrency
Spread     ABR
Spread     Commitment
Fee Rate  

Category 1:

   < 1.25 to 1.00      1.25 %      0.25 %      0.25 % 

Category 2:

   ³ 1.25 to 1.00 but
< 2.00 to 1.00      1.50 %      0.50 %      0.30 % 

Category 3:

   ³ 2.00 to 1.00 but
< 2.75 to 1.00      1.75 %      0.75 %      0.35 % 

Category 4:

   ³ 2.75 to 1.00 but


< 3.50 to 1.00

     2.00 %      1.00 %      0.40 % 

Category 5:

   ³ 3.50 to 1.00      2.25 %      1.25 %      0.45 % 

For purposes of the foregoing,

(i) if at any time Holdings fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 5 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

(iii) notwithstanding the foregoing, Category 3 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for
Holdings’ first fiscal quarter ending after the Effective Date (unless such
Financials demonstrate that Category 4 or 5 should have been applicable during
such period, in which case such other Category shall be deemed to be applicable
during such period) and adjustments to the Category then in effect shall
thereafter be effected in accordance with the preceding paragraphs.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent and the
Borrower.

“Attributable Receivables Indebtedness” at any time shall mean the principal
amount of Indebtedness which (i) if a Permitted Receivables Facility is
structured as a lending agreement or other similar agreement, constitutes the
principal amount of such Indebtedness or (ii) if a Permitted Receivables
Facility is structured as a purchase agreement or other similar agreement, would
be outstanding at such time under the Permitted Receivables Facility if the same
were structured as a lending agreement rather than a purchase agreement or such
other similar agreement.

 

3



--------------------------------------------------------------------------------

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Commitments of such Lender then in effect minus the Revolving Credit
Exposure of such Lender at such time; it being understood and agreed that any
Lender’s Swingline Exposure shall not be deemed to be a component of the
Revolving Credit Exposure for purposes of calculating the commitment fee under
Section 2.12(a).

“Banking Services” means each and any of the following bank services provided to
Holdings, the Borrower or any Restricted Subsidiary by any Lender or any of its
Affiliates: (a) credit cards for commercial customers (including, without
limitation, commercial credit cards and purchasing cards), (b) stored value
cards and (c) treasury management services (including, without limitation,
foreign exchange services, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

“Banking Services Agreement” means any agreement entered into by Holdings, the
Borrower or any Restricted Subsidiary in connection with Banking Services.

“Banking Services Obligations” means any and all obligations of Holdings, the
Borrower or any Restricted Subsidiary, whether absolute or contingent and
howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor) in
connection with Banking Services.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” means Semiconductor Components Industries, LLC, a Delaware limited
liability company.

“Borrowing” means (a) Revolving Loans of the same Type and Tranche, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect or (b) a Swingline Loan.

 

4



--------------------------------------------------------------------------------

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit I, which may
be delivered by electronic means in accordance with Section 9.01.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan
or Borrowing, the term “Business Day” shall also exclude any day on which banks
are not open for dealings in the relevant Agreed Currency in the London
interbank market or the principal financial center of such Agreed Currency (and,
if the Borrowings or LC Disbursements which are the subject of a borrowing,
drawing, payment, reimbursement or rate selection are denominated in euro, the
term “Business Day” shall also exclude any day on which the TARGET2 payment
system is not open for the settlement of payments in euro).

“CAM” means the mechanism for the allocation and exchange of interests in the
Designated Obligations and collections thereunder established under Article X.

“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Article XI.

“CAM Exchange Date” means the first date on which there shall occur (a) any
event referred to in Section 7.01(h) or (i) with respect to the Borrower or
(b) an acceleration of Loans pursuant to Section 7.01.

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate Dollar Amount (determined on
the basis of Exchange Rates prevailing on the CAM Exchange Date) of the
Designated Obligations owed to such Lender (whether or not at the time due and
payable) on the date immediately prior to the CAM Exchange Date and (b) the
denominator shall be the Dollar Amount (as so determined) of the Designated
Obligations owed to all the Lenders (whether or not at the time due and payable)
on the date immediately prior to the CAM Exchange Date.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person other than Holdings of any
Equity Interest in the Borrower; (b) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Effective Date), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of Holdings; or (c) occupation of a majority of
the seats (other than vacant seats) on the board of directors of Holdings by
Persons who were neither (i) nominated by the board of directors of Holdings nor
(ii) appointed or approved by directors so nominated.

 

5



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

“China JV” means Leshan Phoenix Semiconductor Co., Ltd., an entity existing
under the laws of The People’s Republic of China.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Dollar Tranche Revolving
Loans, Multicurrency Tranche Revolving Loans or Swingline Loans, (b) any
Commitment, refers to whether such Commitment is a Dollar Tranche Commitment or
a Multicurrency Tranche Commitment and (c) any Lender, refers to whether such
Lender is a Multicurrency Tranche Lender or a Dollar Tranche Lender.

“Code” means the Internal Revenue Code of 1986.

“Co-Documentation Agents” means each of Morgan Stanley MUFG Loan Partners, LLC,
Barclays Bank PLC and Fifth Third Bank, in its capacity as co-documentation
agent for the credit facility evidenced by this Agreement.

“COF Rate” has the meaning assigned to such term in Section 2.14(a).

“Commitments” means, with respect to each Lender, the sum of such Lender’s
Dollar Tranche Commitment and Multicurrency Tranche Commitment. The initial
amounts of each Lender’s Commitments are set forth on Schedule 2.01, or in the
Assignment and Assumption or other documentation contemplated hereby pursuant to
which such Lender shall have assumed its Commitments, as applicable.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Computation Date” is defined in Section 2.04.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes.

“Consolidated EBITDA” means, with reference to any period of four
(4) consecutive fiscal quarters, Consolidated Net Income for such period plus

(a) without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of:

(i) Consolidated Interest Expense for such period,

 

6



--------------------------------------------------------------------------------

(ii) consolidated income tax expense for such period,

(iii) all amounts attributable to depreciation and amortization for such period,

(iv) all extraordinary charges during such period,

(v) noncash expenses during such period resulting from the grant of stock
options and restricted stock, restricted stock units or other awards to
management, directors, consultants or employees of Holdings, the Borrower or any
of the Restricted Subsidiaries,

(vi) any non-recurring fees, expenses or premiums related to the redemption,
repayment or repurchase of any securities of Holdings or the Borrower,

(vii) cash restructuring expenses to the extent expensed (A) during the period
beginning on or about July 1, 2013 and continuing through on or about
September 30, 2013, in an aggregate amount not to exceed $15,000,000, (B) during
the period beginning on or about October 1, 2013 and continuing through the
fourth fiscal quarter of the Borrower in 2014, in an aggregate amount not to
exceed $75,000,000, (C) thereafter, during the period beginning with the first
fiscal quarter of the Borrower in 2015, in an aggregate amount not to exceed
$50,000,000 during the remaining term of this Agreement, (D) in connection with
Permitted Acquisitions, including all non-recurring restructuring costs,
facilities relocation costs, acquisition integration costs and fees, including
cash severance payments, so long as (x) such expenses are incurred during the
twenty four (24) month period immediately following the date of such Permitted
Acquisition and (y) the aggregate amount of such expenses does not exceed 10% of
Consolidated EBITDA for such period (calculated without giving effect to this
clause (D)) and (E) non-recurring fees and expenses paid in connection with such
Permitted Acquisition, all to the extent incurred within six (6) months of the
completion of such Permitted Acquisition (it being understood and agreed that
(1) the calculation of Consolidated EBITDA for the fiscal quarter ending on or
about September 30, 2013 shall include the Historical Three Quarter Amount,
(2) the calculation of Consolidated EBITDA for the fiscal quarter ending on or
about December 31, 2013 shall include the Historical Two Quarter Amount and
(3) the calculation of Consolidated EBITDA for the fiscal quarter ending on or
about March 31, 2014 shall include the Historical One Quarter Amount, and the
Historical Cash Restructuring Charges will not count against either the
$15,000,000 basket referred to in clause (A) above or the $75,000,000 basket
referred to in clause (B) above),

(viii) all other noncash expenses or losses of Holdings, the Borrower or any of
the Restricted Subsidiaries for such period (excluding any such expense or loss
that constitutes an accrual of or a reserve for cash payments to be made in any
future period),

(ix) any non-recurring fees, expenses or charges recognized by Holdings, the
Borrower or any of the Restricted Subsidiaries for such period related to any
offering of capital stock, incurrence of Indebtedness or Permitted Acquisition,
and minus

(b) without duplication and to the extent included in determining such
Consolidated Net Income, the sum of:

(i) any extraordinary gains for such period,

 

7



--------------------------------------------------------------------------------

(ii) all noncash items increasing Consolidated Net Income for such period
(excluding any items that represent the reversal of any accrual of, or cash
reserve for, anticipated cash charges in any prior period) and

(iii) all gains during such period attributable to any sale or disposition of
assets (other than in the ordinary course of business),

all determined on a consolidated basis in accordance with GAAP. For the purposes
of calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each such period, a “Reference Period”), (i) if at any time during
such Reference Period Holdings, the Borrower or any Restricted Subsidiary shall
have made any Material Disposition or converted any Restricted Subsidiary to an
Unrestricted Subsidiary, the Consolidated EBITDA for such Reference Period shall
be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period, and (ii) if
during such Reference Period Holdings, the Borrower or any Restricted Subsidiary
shall have made a Material Acquisition or converted any Unrestricted Subsidiary
into a Restricted Subsidiary, Consolidated EBITDA for such Reference Period
shall be calculated after giving effect thereto on a pro forma basis as if such
Material Acquisition occurred on the first day of such Reference Period. As used
in this definition, “Material Acquisition” means any acquisition of property or
series of related acquisitions of property (other than transactions among
Holdings, the Borrower or any Subsidiary and the Borrower or any other
Subsidiary, including in connection with a Permitted Restructuring) that
(a) constitutes (i) assets comprising all or substantially all or any
significant portion of a business or operating unit of a business, or (ii) all
or substantially all of the common stock or other Equity Interests of a Person,
and (b) involves the payment of consideration by Holdings, the Borrower and the
Restricted Subsidiaries in excess of $25,000,000; and “Material Disposition”
means any sale, transfer or disposition of property or series of related sales,
transfers, or dispositions of property (other than transactions among Holdings,
the Borrower or any Subsidiary and the Borrower or any other Subsidiary,
including in connection with a Permitted Restructuring) that yields gross
proceeds to Holdings, the Borrower or any of the Restricted Subsidiaries in
excess of $25,000,000.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of
Holdings, the Borrower and the Restricted Subsidiaries calculated on a
consolidated basis for such period with respect to all outstanding Indebtedness
of Holdings, the Borrower and the Restricted Subsidiaries allocable to such
period in accordance with GAAP (including, without limitation, net costs under
interest rate Swap Agreements to the extent such net costs are allocable to such
period in accordance with GAAP). In the event that Holdings, the Borrower or any
Restricted Subsidiary shall have completed a Material Acquisition or a Material
Disposition since the beginning of the relevant period, Consolidated Interest
Expense shall be determined for such period on a pro forma basis as if such
acquisition or disposition, and any related incurrence or repayment of
Indebtedness, had occurred at the beginning of such period.

“Consolidated Net Income” means, with reference to any period, the net income or
loss of Holdings, the Borrower and the Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, provided that there
shall be excluded from such net income or loss (a) the income of any Person
(other than a consolidated Restricted Subsidiary) in which any other Person
(other than Holdings, the Borrower or any consolidated Restricted Subsidiary or
any director holding qualifying shares in compliance with applicable law) owns
an Equity Interest, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or any of the consolidated
Restricted Subsidiaries by such Person during such period, and (b) the income or
loss of any Person accrued prior to the date on which it becomes a Restricted
Subsidiary or is merged into or consolidated with the Borrower or any
consolidated Restricted Subsidiary or the date on which such Person’s assets are
acquired by the Borrower or any consolidated Restricted Subsidiary.

 

8



--------------------------------------------------------------------------------

“Consolidated Net Worth” means, as of the date of any determination thereof, the
consolidated stockholders’ equity of Holdings, the Borrower and the Restricted
Subsidiaries calculated in accordance with GAAP on a consolidated basis as of
such date.

“Consolidated Senior Indebtedness” means, as of the date of any determination
thereof, Consolidated Total Indebtedness minus Subordinated Indebtedness of
Holdings, the Borrower and the Restricted Subsidiaries on such date.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of Holdings, the Borrower and the Restricted Subsidiaries
calculated in accordance with GAAP on a consolidated basis as of such date.

“Consolidated Total Indebtedness” means, as of the date of any determination
thereof, without duplication, the sum of (a) the aggregate Indebtedness of
Holdings, the Borrower and the Restricted Subsidiaries calculated on a
consolidated basis as of such time in accordance with GAAP, (b) Indebtedness of
the type referred to in clause (a) hereof of another Person guaranteed by
Holdings, the Borrower or any of the Restricted Subsidiaries and (c) the
aggregate outstanding principal amount of Permitted Convertible Notes at such
time.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Co-Syndication Agents” means each of Bank of America, N.A., The Royal Bank of
Scotland plc and Sumitomo Mitsui Banking Corporation, in its capacity as
co-syndication agent for the credit facility evidenced by this Agreement.

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

9



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified Holdings or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after written request by a Credit Party, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance reasonably satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

“Departing Lender” means each lender under the Existing Credit Agreement that
executes and delivers to the Administrative Agent a Departing Lender Signature
Page.

“Departing Lender Signature Page” means each signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Existing Credit Agreement on the Effective Date.

“Designated IP Subsidiary” initially means ON Management C.V. and, thereafter,
any Restricted Subsidiary which is a successor in interest to ON Management C.V.
or another Designated IP Subsidiary with respect to the rights owned by ON
Management C.V. on the Effective Date, to exploit intellectual property in
foreign jurisdictions and such other intellectual property exploitation rights
in foreign jurisdictions acquired by ON Management C.V. or such other Designated
IP Subsidiary after the Effective Date, in each case, (i) to the extent such
exploitation rights are material to the business of Holdings, the Borrower and
the Restricted Subsidiaries taken as a whole and (ii) for so long as such
Restricted Subsidiary owns such rights.

“Designated Obligations” means all obligations of the Borrower with respect to
(a) principal of and interest on the Revolving Loans, (b) participations in
Swingline Loans funded by the Lenders, (c) unreimbursed LC Disbursements and
interest thereon and (d) all commitment fees and Letter of Credit participation
fees.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 to the Disclosure Letter.

“Disclosure Documents” has the meaning assigned to such term in Section 3.04(b).

“Disclosure Letter” means the disclosure letter, dated as of the date hereof,
delivered by the Borrower to the Administrative Agent for the benefit of the
Lenders.

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.

 

10



--------------------------------------------------------------------------------

“Dollar Tranche Commitment” means, with respect to each Lender, the commitment
of such Lender to make Dollar Tranche Revolving Loans and to acquire
participations in Dollar Tranche Letters of Credit hereunder, expressed as an
amount representing the maximum aggregate amount of such Lender’s Dollar Tranche
Revolving Credit Exposure hereunder, as such commitment may be (a) reduced or
terminated from time to time pursuant to Section 2.09, (b) increased from time
to time pursuant to Section 2.20 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Dollar Tranche Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption or other documentation
contemplated hereby pursuant to which such Lender shall have assumed its Dollar
Tranche Commitment, as applicable. The aggregate principal amount of the Dollar
Tranche Commitments on the Effective Date is $15,000,000.

“Dollar Tranche LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Dollar Tranche Letters of Credit at such time
plus (b) the aggregate amount of all LC Disbursements in respect of Dollar
Tranche Letters of Credit that have not yet been reimbursed by or on behalf of
the Borrower at such time. The Dollar Tranche LC Exposure of any Dollar Tranche
Lender at any time shall be its Dollar Tranche Percentage of the total Dollar
Tranche LC Exposure at such time.

“Dollar Tranche Lender” means a Lender with a Dollar Tranche Commitment or
holding Dollar Tranche Revolving Loans.

“Dollar Tranche Letter of Credit” means any letter of credit issued under the
Dollar Tranche Commitments pursuant to this Agreement.

“Dollar Tranche Percentage” means, with respect to any Lender, the percentage of
the aggregate Dollar Tranche Commitments represented by such Lender’s Dollar
Tranche Commitment; provided that, in the case of Section 2.22 when a Defaulting
Lender shall exist, “Dollar Tranche Percentage” shall mean the percentage of the
aggregate Dollar Tranche Commitments (disregarding any Defaulting Lender’s
Dollar Tranche Commitment) represented by such Lender’s Dollar Tranche
Commitment. If the Dollar Tranche Commitments have terminated or expired, the
Dollar Tranche Percentages shall be determined based upon the Dollar Tranche
Commitments most recently in effect, giving effect to any assignments and to any
Dollar Tranche Lender’s status as a Defaulting Lender at the time of
determination.

“Dollar Tranche Revolving Borrowing” means a Borrowing comprised of Dollar
Tranche Revolving Loans.

“Dollar Tranche Revolving Credit Exposure” means, with respect to any Dollar
Tranche Lender at any time, and without duplication, the sum of the outstanding
principal amount of such Dollar Tranche Lender’s Dollar Tranche Revolving Loans
and its Dollar Tranche LC Exposure at such time.

“Dollar Tranche Revolving Loan” means a Loan made by a Dollar Tranche Lender
pursuant to Section 2.01(a). Each Dollar Tranche Revolving Loan shall be a
Eurocurrency Revolving Loan denominated in Dollars or an ABR Revolving Loan
denominated in Dollars.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America (other than a Subsidiary
owned, directly or indirectly, by a Foreign Subsidiary).

 

11



--------------------------------------------------------------------------------

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
or the Issuing Bank or any of its respective Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or restoration of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation,
administrative oversight costs, fines, penalties or indemnities), of Holdings,
the Borrower or any Restricted Subsidiary directly or indirectly resulting from
or based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

12



--------------------------------------------------------------------------------

“ERISA Event” means (a) any Reportable Event; (b) the failure to satisfy the
“minimum funding standard” (as defined in Section 412 of the Code or Section 302
of ERISA), whether or not waived; (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan under Section 4042 of ERISA; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“euro” and/or “EUR” means the single currency of the Participating Member
States.

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Borrower and each Lender.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation. If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 

13



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient:

(a) income or franchise taxes (however denominated) imposed on (or measured by)
net income or in lieu of net income taxes by the United States of America (or
any political subdivision thereof), or by the jurisdiction under the laws of
which such Recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is located
or that are Other Connection Taxes;

(b) any branch profits Taxes imposed by the United States of America or any
similar Taxes imposed by any other jurisdiction in which the Borrower is
located;

(c) in the case of a Non U.S. Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.19(b)), any U.S. Federal withholding
Taxes resulting from any law in effect on the date such Non U.S. Lender becomes
a party to this Agreement (or designates a new lending office), except to the
extent that such Non U.S. Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Taxes
pursuant to Section 2.17(a);

(d) any withholding tax imposed by the United States (or any political
subdivision thereof) by reason of a Lender or its assignee’s failure to comply
with Section 2.17(f); and

(e) any U.S. Federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” is defined in the recitals hereof.

“Existing Letters of Credit” is defined in Section 2.06(a).

“Existing Loans” is defined in Section 2.01.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means a chief financial officer, principal accounting
officer, treasurer, corporate controller, finance vice president, or such other
officers as may be agreed among Holdings, the Borrower and the Administrative
Agent from time to time.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of Holdings, the Borrower and the
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

 

14



--------------------------------------------------------------------------------

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of Holdings, the Borrower and the Domestic Subsidiaries
directly owns more than 50% of such Foreign Subsidiary’s issued and outstanding
Equity Interests.

“Foreign Currencies” means Agreed Currencies other than Dollars.

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” means a Multicurrency Tranche Letter of
Credit denominated in a Foreign Currency.

“Foreign Currency Sublimit” means $75,000,000.

“Foreign Holding Companies” means SCG (Malaysia SMP) Holding Corporation, SCG
(Czech) Holding Corporation and SCG (China) Holding Corporation, each a Delaware
corporation and such other companies and joint ventures in respect of foreign
operations as are created, entered into or acquired after the Effective Date and
not in violation of this Agreement.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness, provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, and all
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Historical Cash Restructuring Charges” means, collectively, the Historical
Three Quarter Amount, the Historical Two Quarter Amount and the Historical One
Quarter Amount.

 

15



--------------------------------------------------------------------------------

“Historical One Quarter Amount” means $8,400,000, which is the amount of cash
restructuring expenses included in the Borrower’s calculations of Consolidated
EBITDA for the Borrower’s fiscal quarter ended on or about June 30, 2013 under
and in accordance with the terms of the Existing Credit Agreement.

“Historical Three Quarter Amount” means $45,100,000, which is the amount of cash
restructuring expenses included in the Borrower’s calculations of Consolidated
EBITDA for the Borrower’s fiscal quarters ended on or about June 30,
2013, March 31, 2013 and December 31, 2012 under and in accordance with the
terms of the Existing Credit Agreement.

“Historical Two Quarter Amount” means $38,000,000, which is the amount of cash
restructuring expenses included in the Borrower’s calculations of Consolidated
EBITDA for the Borrower’s fiscal quarters ended on or about June 30, 2013 and
March 31, 2013 under and in accordance with the terms of the Existing Credit
Agreement.

“Holdings” means ON Semiconductor Corporation, a Delaware corporation.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
(i) accounts payable incurred in the ordinary course of business and deferred
compensation payable to directors, officers or employees of Holdings, the
Borrower or any Subsidiary and (ii) unless the same are reflected as
indebtedness or liabilities on the balance sheet of such Person, obligations
which are being contested in good faith by appropriate proceedings and for which
adequate reserves have been set aside in accordance with GAAP), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(k) all Attributable Receivables Indebtedness of such Person. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Notwithstanding
anything to the contrary in this paragraph, the term “Indebtedness” shall not
include (a) obligations under Swap Agreements, (b) agreements providing for
indemnification, purchase price adjustments, earn-outs or similar obligations
incurred or assumed in connection with the acquisition or disposition of assets
or stock or (c) obligations pursuant to Permitted Call Spread Swap Agreements or
Permitted Convertible Notes.

 

16



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Information Memorandum” means the Confidential Information Memorandum dated
September 2013 relating to Holdings, the Borrower and the Transactions.

“Interest Coverage Ratio” has the meaning assigned to such term in
Section 6.12(b).

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08 in the form
attached hereto as Exhibit J, which may be delivered by electronic means in
accordance with Section 9.01.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR Screen Rate for the longest period (for
which the LIBOR Screen Rate is available for the applicable currency) that is
shorter than the Impacted Interest Period and (b) the LIBOR Screen Rate for the
shortest period (for which the LIBOR Screen Rate is available for the applicable
currency) that exceeds the Impacted Interest Period, in each case, at such time.

“IRS” means the United States Internal Revenue Service.

 

17



--------------------------------------------------------------------------------

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“Japanese Yen” means the lawful currency of Japan.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Multicurrency
Tranche Lender at any time shall be its Multicurrency Tranche Percentage of the
total Multicurrency Tranche LC Exposures at such time and the LC Exposure of any
Dollar Tranche Lender at any time shall be its Dollar Tranche Percentage of the
total Dollar Tranche LC Exposures at such time.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and the Issuing Bank.
For the avoidance of doubt, the term “Lenders” excludes the Departing Lenders.

“Letter of Credit” means any Multicurrency Tranche Letter of Credit or Dollar
Tranche Letter of Credit.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency and for any applicable Interest Period, the London interbank
offered rate administered by the British Bankers Association (or any other
Person that takes over the administration of such rate) for such Agreed Currency
for a period equal in length to such Interest Period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen or, in the event such rate does not
appear on either of such Reuters pages, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion (in each
case the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time, on the
Quotation Day for such currency and Interest Period; provided that, if the LIBOR
Screen Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; provided, further, that if a LIBOR Screen Rate shall
not be available at such time for such Interest Period (the “Impacted Interest
Period”), then the LIBO Rate for such currency and such Interest Period shall be
the Interpolated Rate; provided, that, if any Interpolated Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
It is understood and agreed that all of the terms and conditions of this
definition of “LIBO Rate” shall be subject to Section 2.14.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

 

18



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease,
that is not an operating lease, having substantially the same economic effect as
any of the foregoing) relating to such asset and (c) in the case of securities,
any purchase option, call or similar right of a third party with respect to such
securities.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e) of this Agreement, any Letter of Credit applications, the
Subsidiary Guaranty and the Pledge Agreements. Any reference in this Agreement
or any other Loan Document to a Loan Document shall include all appendices,
exhibits or schedules thereto, and all amendments, restatements, supplements or
other modifications thereto, and shall refer to this Agreement or such Loan
Document as the same may be in effect at any and all times such reference
becomes operative.

“Loan Parties” means, collectively, Holdings, the Borrower and the Subsidiary
Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time (i) in the case of the Multicurrency Tranche Lenders, Lenders having
Multicurrency Tranche Revolving Credit Exposures and unused Multicurrency
Tranche Commitments representing more than 50% of the sum of the aggregate
Multicurrency Tranche Revolving Credit Exposures and the aggregate unused
Multicurrency Tranche Commitments at such time and (ii) in the case of the
Dollar Tranche Lenders, Lenders having Dollar Tranche Revolving Credit Exposures
and unused Dollar Tranche Commitments representing more than 50% of the sum of
the aggregate Dollar Tranche Revolving Credit Exposures and the aggregate unused
Dollar Tranche Commitments at such time.

“Material Acquisition” is defined in the definition of Consolidated EBITDA.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of Holdings, the
Borrower and the Restricted Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any and all other Loan Documents or the
material rights or remedies of the Administrative Agent and the Lenders
thereunder.

“Material Disposition” is defined in the definition of Consolidated EBITDA.

“Material Domestic Subsidiary” means each Domestic Subsidiary (other than any
Unrestricted Subsidiary and any Receivables Entity) which, as of the end of the
most recent fiscal year of Holdings for which financial statements have been
delivered pursuant to Section 5.01(a) (or, if prior to the date of the delivery
of the first financial statements to be delivered pursuant to Section 5.01(a),
the most recent financial statements referred to in Section 3.04(a)(ii)),
contributed greater than five percent (5%) of Consolidated Total Assets as of
such date; provided that, if at any time the aggregate amount of Consolidated
Total Assets attributable to all Domestic Subsidiaries (other than Unrestricted
Subsidiaries) that are not Material Domestic Subsidiaries exceeds ten percent
(10%) of Consolidated Total Assets as of the end of any such fiscal year,
Holdings (or, in the event Holdings has failed to do so within thirty (30) days,
the Administrative Agent) shall designate sufficient Domestic Subsidiaries
(other than Unrestricted Subsidiaries and Receivables Entities) as “Material
Domestic Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Material
Domestic Subsidiaries.

 

19



--------------------------------------------------------------------------------

“Material Foreign Subsidiary” means each Foreign Subsidiary which, as of the
most recent fiscal year of Holdings for which financial statements have been
delivered pursuant to Section 5.01(a) (or, if prior to the date of the delivery
of the first financial statements to be delivered pursuant to Section 5.01(a),
the most recent financial statements referred to in Section 3.04(a)(ii)),
contributed greater than five percent (5%) of Consolidated Total Assets as of
such date.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Holdings, the Borrower and the Restricted Subsidiaries in an aggregate
principal amount exceeding $50,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of Holdings, the
Borrower or any Restricted Subsidiary in respect of any Swap Agreement at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that Holdings, the Borrower or such Restricted Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means October 10, 2018.

“Moody’s” means Moody’s Investors Service, Inc.

“Multicurrency Tranche Commitment” means, with respect to each Lender, the
commitment of such Lender to make Multicurrency Tranche Revolving Loans and to
acquire participations in Multicurrency Tranche Letters of Credit and Swingline
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Multicurrency Tranche Revolving Credit Exposure
hereunder, as such commitment may be (a) reduced or terminated from time to time
pursuant to Section 2.09, (b) increased from time to time pursuant to
Section 2.20 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Multicurrency Tranche Commitment is set forth on Schedule 2.01, or
in the Assignment and Assumption or other documentation contemplated hereby
pursuant to which such Lender shall have assumed its Multicurrency Tranche
Commitment, as applicable. The aggregate principal amount of the Multicurrency
Tranche Commitments on the Effective Date is $785,000,000.

“Multicurrency Tranche LC Exposure” means, at any time, the sum of (a) the
aggregate undrawn Dollar Amount of all outstanding Multicurrency Tranche Letters
of Credit at such time plus (b) the aggregate Dollar Amount of all LC
Disbursements in respect of Multicurrency Tranche Letters of Credit that have
not yet been reimbursed by or on behalf of the Borrower at such time. The
Multicurrency Tranche LC Exposure of any Multicurrency Tranche Lender at any
time shall be its Multicurrency Tranche Percentage of the total Multicurrency
Tranche LC Exposure at such time.

“Multicurrency Tranche Lender” means a Lender with a Multicurrency Tranche
Commitment or holding Multicurrency Tranche Revolving Loans.

“Multicurrency Tranche Letter of Credit” means any letter of credit issued under
the Multicurrency Tranche Commitments pursuant to this Agreement.

 

20



--------------------------------------------------------------------------------

“Multicurrency Tranche Percentage” means, with respect to any Lender, the
percentage of the aggregate Multicurrency Tranche Commitments represented by
such Lender’s Multicurrency Tranche Commitment; provided that, in the case of
Section 2.22 when a Defaulting Lender shall exist, “Multicurrency Tranche
Percentage” shall mean the percentage of the aggregate Multicurrency Tranche
Commitments (disregarding any Defaulting Lender’s Multicurrency Tranche
Commitment) represented by such Lender’s Multicurrency Tranche Commitment. If
the Multicurrency Tranche Commitments have terminated or expired, the
Multicurrency Tranche Percentages shall be determined based upon the
Multicurrency Tranche Commitments most recently in effect, giving effect to any
assignments and to any Multicurrency Tranche Lender’s status as a Defaulting
Lender at the time of determination.

“Multicurrency Tranche Revolving Borrowing” means a Borrowing comprised of
Multicurrency Tranche Revolving Loans.

“Multicurrency Tranche Revolving Credit Exposure” means, with respect to any
Multicurrency Tranche Lender at any time, and without duplication, the sum of
the outstanding principal amount of such Multicurrency Tranche Lender’s
Multicurrency Tranche Revolving Loans and its Multicurrency Tranche LC Exposure
and Swingline Exposure at such time.

“Multicurrency Tranche Revolving Loan” means a Loan made by a Multicurrency
Tranche Lender pursuant to Section 2.01(b). Each Multicurrency Tranche Revolving
Loan shall be a Eurocurrency Loan denominated in an Agreed Currency or an ABR
Loan denominated in Dollars.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of Holdings,
the Borrower and the Restricted Subsidiaries to any of the Lenders, the
Administrative Agent, the Issuing Bank or any indemnified party, individually or
collectively, existing on the Effective Date or incurred or arising thereafter,
direct or indirect, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise, under this Agreement or any of the
other Loan Documents or to the Lenders or any of their Affiliates under any Swap
Agreement or any Banking Services Agreement; provided that the definition of
“Obligations” shall not create or include any guarantee by any Loan Party of (or
grant of security interest by any Loan Party to support, as applicable) any
Excluded Swap Obligations of such Loan Party for purposes of determining any
obligations of any Loan Party.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

 

21



--------------------------------------------------------------------------------

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) or a series of related acquisitions by the Borrower
or any consolidated Restricted Subsidiary of all or substantially all the assets
of, or all or substantially all of the Equity Interests in, a Person or division
or line of business of a Person if, at the time of and immediately after giving
effect thereto, (a) no Default has occurred and is continuing or would result
therefrom, (b) the principal business of such Person shall be reasonably related
to a business in which the Borrower or any of the Restricted Subsidiaries were
engaged on the Effective Date, (c) Holdings and the Borrower shall be in
compliance (on a pro forma basis) with the covenants contained in Section 6.12
and (d) if such acquisition constitutes a Material Acquisition, a Financial
Officer of Holdings or the Borrower has delivered to the Administrative Agent a
certificate to the effect set forth in clause (c) above, it being understood and
agreed that the calculations set forth in such certificate shall be calculated
in accordance with Section 1.04(b) hereof.

 

22



--------------------------------------------------------------------------------

“Permitted Call Spread Swap Agreements” means (a) a Swap Agreement pursuant to
which Holdings or the Borrower acquires a call option requiring the counterparty
thereto to deliver to Holdings or the Borrower, as the case may be, shares or
units of Equity Interests of Holdings or the Borrower, as the case may be, the
cash value of such Equity Interests or a combination thereof from time to time
upon exercise of such option and (b) a Swap Agreement pursuant to which Holdings
or the Borrower issues to the counterparty thereto warrants to acquire shares or
units of Equity Interests of Holdings or the Borrower, as the case may be, in
each case entered into by Holdings or the Borrower, as the case may be, with
respect to Permitted Convertible Notes; provided that (i) the terms, conditions
and covenants of each such Swap Agreement shall be such as are typical and
customary for Swap Agreements of such type (as determined by the board of
directors (including an authorized committee thereof) of Holdings for Holdings
or as the sole member of the Borrower, as the case may be, in good faith) and
(ii) in the case of clause (b) above, such Swap Agreement would be classified as
an equity instrument in accordance with EITF 00-19, Accounting for Derivative
Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own
Stock, or any successor thereto (including pursuant to the Accounting Standards
Codification), and the settlement of such Swap Agreement does not require
Holdings or the Borrower to make any payment in cash or cash equivalents that
would disqualify such Swap Agreement from so being classified as an equity
instrument.

“Permitted Convertible Notes” means any unsecured notes issued by Holdings or
the Borrower that are convertible into shares or units of Equity Interests of
Holdings or the Borrower, respectively, or cash or any combination of cash and
Equity Interests, and the Indebtedness thereunder is Subordinated Indebtedness;
provided that Permitted Convertible Notes may only be issued after the Effective
Date so long as (i) both immediately prior to and after giving effect (including
on a pro forma basis) thereto, no Default or Event of Default shall exist or
would result therefrom, (ii) such Permitted Convertible Notes mature after, and
do not require any scheduled amortization or other scheduled payments of
principal prior to, the date that is 181 days after the Maturity Date (it being
understood that neither (x) any provision requiring an offer to purchase or a
right to call such Permitted Convertible Notes at, as of, or after, a designated
date or otherwise as a result of change of control, asset sale, other
fundamental change or other event nor (y) any early conversion of such Permitted
Convertible Notes in accordance with the terms thereof shall violate the
foregoing restriction), (iii) such Permitted Convertible Notes are not
guaranteed by any Subsidiary other than the Subsidiary Guarantors (which
guarantees shall be expressly subordinated to the Obligations on terms not less
favorable to the Lenders than the subordination terms of any other subordinated
convertible notes set forth on Schedule 6.01(b) to the Disclosure Letter issued
by Holdings and outstanding on the Effective Date), (iv) the covenants
applicable to such Permitted Convertible Notes are not more onerous or more
restrictive in any material respect (taken as a whole) than the applicable
covenants set forth in this Agreement (as determined by the board of directors
(including an authorized committee thereof) of Holdings for Holdings or as the
sole member of the Borrower, as the case may be, in good faith) and (v) both
immediately prior to and after giving effect (including on a pro forma basis)
thereto, Holdings and the Borrower are in compliance with Section 6.12.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes or other governmental charges that are not
yet due or are being contested in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in the same manner as Tax liability contests under Section 5.04;

 

23



--------------------------------------------------------------------------------

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) Liens and deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 7.01;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business and
minor defects or irregularities in title that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Borrower or
any Restricted Subsidiary;

(g) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of the Restricted Subsidiaries are located;

(h) application specific integrated circuit (ASIC) contracts entered into in the
ordinary course of business consistent with past practice;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) customary restrictions or conditions imposed by a foreign government or any
political subdivision of any foreign government or any public instrumentality
thereof in connection with the transfer or disposition of assets;

(k) leases or subleases, or licenses or sublicenses, granted to other Persons
and not interfering in any material respect with the business of Holdings, the
Borrower and the Restricted Subsidiaries, taken as a whole;

(l) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by Holdings, the Borrower or any Restricted Subsidiary
in excess of those required by applicable banking regulations.

(m) customary Liens on property of Holdings, the Borrower or any Restricted
Subsidiary sold to another Person pursuant to a conditional sales agreement
where Holdings, the Borrower or such Restricted Subsidiary retains title;

(n) Liens on cash or cash equivalents (in an aggregate amount not to exceed
$10,000,000) deposited in margin accounts with or on behalf of futures contract
brokers or paid over to other contract counterparties or pledged or deposited as
collateral to a contract counterparty to secure obligations with respect to Swap
Agreements;

 

24



--------------------------------------------------------------------------------

(o) Liens granted on cash or cash equivalents constituting proceeds from any
sale or disposition of assets that is not prohibited by Section 6.05 deposited
in escrow accounts or otherwise withheld or set aside to secure obligations of
Holdings, the Borrower or any Restricted Subsidiary providing for
indemnification, adjustment of purchase price or any similar obligations, in
each case, in an amount not to exceed the amount of gross proceeds received by
Holdings, the Borrower or any Restricted Subsidiary in connection with such sale
or disposition;

(p) rights of lessees arising under leases entered into by Holdings, the
Borrower or any Restricted Subsidiary as lessor, in the ordinary course of
business;

(q) any Liens on or reservations with respect to governmental and other
licenses, permits, franchises, consents and allowances;

(r) Liens solely on any cash earnest money deposits made by Holdings, the
Borrower or any Restricted Subsidiary in connection with any letter of intent or
purchase agreement permitted hereunder; and

(s) Liens granted on cash or cash equivalents (or other investments of the same)
to defease Indebtedness of Holdings, the Borrower or any Restricted Subsidiary
to the extent not prohibited under this Agreement;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States of America), in each case maturing within three years from
the date of acquisition thereof;

(b) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within three years from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s;

(c) senior corporate debt obligations of an issuer organized under the laws of
the United States or any state thereof that are rated BBB or better by S&P or
Baa2 or better by Moody’s that mature not more than three years after the date
of acquisition thereof and that are actively traded in a secondary market,
provided that obligations described in this clause (c) that are rated BBB by S&P
or Baa2 by Moody’s shall not at any time comprise more than 10% of all Permitted
Investments held by Holdings, the Borrower and the Subsidiaries;

(d) investments in commercial paper maturing within one year after the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least A-1 (or the equivalent thereof) from S&P or at least P-1 (or the
equivalent thereof) from Moody’s;

(e) investments in certificates of deposit, banker’s acceptances and demand or
time deposits, in each case maturing not more than one year from the date of
acquisition thereof, issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $250,000,000;

 

25



--------------------------------------------------------------------------------

(f) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

(h) securities issued by any foreign government or any political subdivision of
any foreign government or any public instrumentality thereof having maturities
of not more than six months from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest credit ratings obtainable
from S&P or from Moody’s;

(i) in the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes; and

(j) investments in funds that invest solely in one or more types of securities
described in clauses (a), (b) and (h) above.

“Permitted Receivables Facility” shall mean a receivables facility or facilities
created under the Permitted Receivables Facility Documents, providing for the
sale, transfer and/or pledge by Holdings, the Borrower and/or one or more other
Receivables Sellers of Permitted Receivables Facility Assets (thereby providing
financing to Holdings, the Borrower and the Receivables Sellers) to a
Receivables Entity (either directly or through another Receivables Seller),
which in turn shall sell, transfer and/or pledge interests in the respective
Permitted Receivables Facility Assets to third-party lenders or investors
pursuant to the Permitted Receivables Facility Documents (with the Receivables
Entity permitted to issue investor certificates, purchased interest certificates
or other similar documentation evidencing interests in the Permitted Receivables
Facility Assets) in return for the cash used by such Receivables Entity to
acquire the Permitted Receivables Facility Assets from Holdings, the Borrower
and/or the respective Receivables Sellers, in each case as more fully set forth
in the Permitted Receivables Facility Documents. For clarity, without
limitation, the receivables facilities described on Schedule 6.01(a) to the
Disclosure Letter would each constitute a “Permitted Receivables Facility”.

“Permitted Receivables Facility Assets” shall mean (i) Receivables (whether now
existing or arising in the future) of Holdings, the Borrower and the
Subsidiaries which are transferred, sold and/or pledged to a Receivables Entity
pursuant to a Permitted Receivables Facility and any related Permitted
Receivables Related Assets which are also so transferred, sold and/or pledged to
the Receivables Entity and all proceeds thereof and (ii) loans to Holdings, the
Borrower and the Subsidiaries secured by Receivables (whether now existing or
arising in the future) and any Permitted Receivables Related Assets of Holdings,
the Borrower and the Subsidiaries which are made pursuant to a Permitted
Receivables Facility.

“Permitted Receivables Facility Documents” shall mean each of the documents and
agreements entered into in connection with any Permitted Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests or the incurrence of loans, as
applicable, in each case as such documents and agreements may be amended,
modified, supplemented, refinanced or replaced from time to time so long as
(i) any such amendments, modifications, supplements, refinancings or
replacements do not impose any conditions or requirements on Holdings, the
Borrower or any Subsidiary that are more restrictive in any material respect
than those in existence immediately prior to any such amendment, modification,
supplement, refinancing or replacement unless otherwise consented to by the
Administrative Agent, and (ii) any such amendments, modifications, supplements,
refinancings or replacements are not adverse in any way to the interests of the
Lenders.

 

26



--------------------------------------------------------------------------------

“Permitted Receivables Related Assets” means any assets that are customarily
transferred, sold and/or pledged or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to Receivables and any collections or proceeds of
any of the foregoing (including, without limitation, lock-boxes, deposit
accounts, reserve accounts, records in respect of Receivables and collections in
respect of Receivables).

“Permitted Restructurings means a transaction or series of transactions pursuant
to which direct and indirect Subsidiaries of Holdings and Borrower are
converted, restructured or reorganized, whether by (i) transfer,
(ii) acquisition, (iii) contribution, (iv) merger, (v) consolidation,
(v) voluntary dissolution, (vi) liquidation, (vii) recapitalization,
(viii) change in identity, form, or place of organization, or (ix) otherwise, in
each case the result of which may cause a direct or indirect sale, assignment or
transfer of Equity Interests and/or other assets between and among Holdings,
Borrower and/or various Subsidiaries of Holdings and Borrower; provided that no
such Permitted Restructuring(s) shall be effected if the Borrower reasonably
determines in good faith that the Permitted Restructuring taken as a whole would
be materially disadvantageous to the Lenders; provided further that the Borrower
may not make such a determination if such Permitted Restructuring would
(i) convert a Designated IP Subsidiary to an Unrestricted Subsidiary, (ii) cause
a material portion of the assets and properties material to the business of
Holdings, Borrower and the Restricted Subsidiaries taken as a whole to be owned
by an Unrestricted Subsidiary (other than as permitted by Sections 6.04 and
6.05), or (iii) result in any Designated IP Subsidiary permitting to exist any
Indebtedness for borrowed money. It is hereby understood and agreed that without
limitation all of the transactions contemplated in Schedule 1.01 of the
Disclosure Letter shall be Permitted Restructurings.

“Permitted Unsecured Indebtedness” means unsecured Indebtedness of Holdings or
the Borrower (including unsecured Subordinated Indebtedness to the extent
subordinated to the Obligations on terms reasonably acceptable to the
Administrative Agent), to the extent not otherwise permitted under Section 6.01,
and any Indebtedness constituting refinancings, renewals or replacements of any
such Indebtedness; provided that (i) both immediately prior to and after giving
effect (including pro forma effect) thereto, no Default or Event of Default
shall exist or would result therefrom, (ii) such Indebtedness matures after, and
does not require any scheduled amortization or other scheduled payments of
principal prior to, the date that is 181 days after the Maturity Date (it being
understood that any provision requiring an offer to purchase such Indebtedness
as a result of change of control or asset sale shall not violate the foregoing
restriction), (iii) such Indebtedness is not Guaranteed by any Restricted
Subsidiary of Holdings other than the Subsidiary Guarantors (which Guarantees,
if such Indebtedness is subordinated, shall be expressly subordinated to the
Obligations on terms not less favorable to the Lenders than the subordination
terms of such Subordinated Indebtedness), (iv) the covenants applicable to such
Indebtedness are not more onerous or more restrictive in any material respect
(taken as a whole) than the applicable covenants set forth in this Agreement (as
determined by the board of directors (including an authorized committee thereof)
of Holdings for Holdings or as the sole member of the Borrower, as the case may
be, in good faith) and (v) at the time of the incurrence of such Indebtedness
and immediately after giving effect thereto (including pro forma effect), the
Senior Leverage Ratio is less than 2.75 to 1.00.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

27



--------------------------------------------------------------------------------

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is an “employer” as defined in Section 3(5) of ERISA.

“Pledge Agreements” means any pledge agreements, share mortgages, charges and
comparable instruments and documents from time to time executed pursuant to the
terms of Section 5.10 in favor of the Administrative Agent for the benefit of
the Secured Parties, as amended, restated, supplemented or otherwise modified
from time to time.

“Pledge Subsidiary” means (i) the Borrower, (ii) each Domestic Subsidiary and
(iii) each First Tier Foreign Subsidiary which is a Material Foreign Subsidiary
(it being understood and agreed that to the extent any Material Foreign
Subsidiary is not a First Tier Foreign Subsidiary, its direct or indirect parent
company that is a First Tier Foreign Subsidiary shall be deemed to be a Material
Foreign Subsidiary).

“Pledged Equity” means all pledged Equity Interests in or upon which a security
interest or Lien is from time to time granted to the Administrative Agent, for
the benefit of the Secured Parties, under the Pledge Agreements.

“Pounds Sterling” or “£” means the lawful currency of the United Kingdom.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Qualified ECP Guarantor” means, in respect of any Specified Swap Obligation,
each Loan Party that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes or would
become effective with respect to such Specified Swap Obligation or such other
Person as constitutes an ECP and can cause another Person to qualify as an ECP
at such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

“Qualifying Subsidiary” means any Restricted Subsidiary (other than a Material
Domestic Subsidiary) that has Guaranteed any Permitted Convertible Notes or
Permitted Unsecured Indebtedness.

“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the Business Day that is generally treated as the rate fixing
day by market practice in the applicable interbank market, as determined by the
Administrative Agent.

“Receivables” shall mean any right to payment created by or arising from sales
of goods, leases of goods or the rendition of services rendered no matter how
evidenced whether or not earned by performance (whether constituting accounts,
general intangibles, chattel paper or otherwise).

 

28



--------------------------------------------------------------------------------

“Receivables Entity” shall mean a wholly-owned Subsidiary which engages in no
activities other than in connection with the financing of accounts receivable of
the Receivables Sellers and which is designated (as provided below) as a
“Receivables Entity” (a) no portion of the Indebtedness or any other obligations
(contingent or otherwise) of which (i) is guaranteed by Holdings, the Borrower
or any other Subsidiary (excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness)) pursuant to Standard
Securitization Undertakings, (ii) is recourse to or obligates Holdings, the
Borrower or any Subsidiary in any way (other than pursuant to Standard
Securitization Undertakings) or (iii) subjects any property or asset of
Holdings, the Borrower or any Subsidiary, directly or indirectly, contingently
or otherwise, to the satisfaction thereof, other than pursuant to Standard
Securitization Undertakings, (b) with which neither Holdings, the Borrower nor
any Subsidiary has any contract, agreement, arrangement or understanding (other
than pursuant to the Permitted Receivables Facility Documents (including with
respect to fees payable in the ordinary course of business in connection with
the servicing of accounts receivable and related assets)) on terms less
favorable to Holdings, the Borrower or such Subsidiary than those that might be
obtained at the time from persons that are not Affiliates of Holdings or the
Borrower, and (c) to which neither Holdings, the Borrower nor any Subsidiary has
any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results (other than
pursuant to Standard Securitization Undertakings). Any such designation shall be
evidenced to the Administrative Agent by filing with the Administrative Agent an
officer’s certificate of Holdings or Borrower certifying that, to such officer’s
knowledge and belief, such designation complied with the foregoing conditions.

“Receivables Sellers” shall mean Holdings, the Borrower and those Restricted
Subsidiaries that are from time to time party to the Permitted Receivables
Facility Documents (other than any Receivables Entity).

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
interbank market in the relevant currency and for the relevant period, were it
to do so by asking for and then accepting interbank offers in reasonable market
size in that currency and for that period.

“Reference Banks” means the principal London offices of JPMorgan Chase Bank,
N.A. and such other banks as may be appointed by the Administrative Agent in
consultation with the Borrower and agreed to by such bank.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

“Reportable Event” means any reportable event, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan, other than
events for which the 30-day notice period is waived under the final regulations
issued under Section 4043, as in effect as of the date of this Agreement (the
“Section 4043 Regulations”). Any changes made to the Section 4043 Regulations
that become effective after the Effective Date shall have no impact on the
definition of Reportable Event as used herein unless otherwise amended by the
Borrower and the Administrative Agent.

 

29



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests (including
Indebtedness convertible into Equity Interests) in Holdings, the Borrower or any
Restricted Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in Holdings, the Borrower or any Restricted Subsidiary
or any option, warrant or other right to acquire any such Equity Interests in
Holdings, the Borrower or any Restricted Subsidiary. Notwithstanding the
foregoing, and for the avoidance of doubt, (i) the conversion of (including any
cash payment upon conversion), or payment of any principal or premium on, or
payment of any interest with respect to, any Permitted Convertible Notes shall
constitute a Restricted Payment, (ii) any payment with respect to, or early
unwind or settlement of, any Permitted Call Spread Swap Agreement shall not
constitute a Restricted Payment, and (iii) any issuance of securities, or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, stock options and stock ownership or other
employee benefit plans or programs approved by the board of directors of
Holdings (including an authorized committee thereof) shall not constitute a
Restricted Payment.

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Multicurrency Tranche
Revolving Loans and Dollar Tranche Revolving Loans and its LC Exposure and
Swingline Exposure at such time.

“Revolving Loan” means any Multicurrency Tranche Revolving Loan or Dollar
Tranche Revolving Loan.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any EU member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person controlled by any such Person.

“SEC” means the United States Securities and Exchange Commission.

 

30



--------------------------------------------------------------------------------

“Secured Parties” means the holders of the Obligations from time to time and
shall include (i) each Lender and the Issuing Bank in respect of its Loans and
LC Exposure respectively, (ii) the Administrative Agent, the Issuing Bank and
the Lenders in respect of all other present and future obligations and
liabilities of Holdings, the Borrower and each Restricted Subsidiary of every
type and description arising under or in connection with this Agreement or any
other Loan Document, (iii) each Lender and affiliate of such Lender in respect
of Swap Agreements and Banking Services Agreements entered into with such Person
by Holdings, the Borrower or any Restricted Subsidiary, (iv) each indemnified
party under Section 9.03 in respect of the obligations and liabilities of
Holdings or the Borrower to such Person hereunder and under the other Loan
Documents, and (v) their respective successors and (in the case of a Lender,
permitted) transferees and assigns.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Senior Leverage Ratio” means the ratio, determined as of the end of each of
Holdings’ fiscal quarters ending on and after September 30, 2013, of
(i) Consolidated Senior Indebtedness to (ii) Consolidated EBITDA for the period
of four (4) consecutive fiscal quarters ending with the end of such fiscal
quarter, all calculated for Holdings, the Borrower and the Restricted
Subsidiaries on a consolidated basis.

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by Holdings, the Borrower or any
Subsidiary thereof in connection with a Permitted Receivables Facility which are
reasonably customary in an accounts receivable financing transaction.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.

“Subordinated Indebtedness” means any Indebtedness of Holdings, the Borrower or
any Restricted Subsidiary the payment of which is subordinated to payment of the
obligations under the Loan Documents.

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

 

31



--------------------------------------------------------------------------------

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, directly or indirectly.

“Subsidiary” means any subsidiary of Holdings other than the Borrower. Without
limiting the generality of the definition of the term “subsidiary”, it is
understood and agreed that each of (a) ON Semiconductor Czech Republic, s.r.o.,
legal successor, a corporation existing under the laws of the Czech Republic,
(b) ON Semiconductor Slovakia a.s. (formerly known as Slovakia Electronic
Industries, a.s.), a corporation existing under the laws of Slovakia and
(c) Leshan-Phoenix Semiconductor Co., Ltd., an entity existing under the laws of
the People’s Republic of China, is a subsidiary of Holdings as of the Effective
Date.

“Subsidiary Guarantor” means each (i) Material Domestic Subsidiary and
(ii) Qualifying Subsidiary, in each case that is a party to the Subsidiary
Guaranty and has not been released. The Subsidiary Guarantors on the Effective
Date are identified as such in Schedule 3.01 to the Disclosure Letter.

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
in the form of Exhibit F (including any and all supplements thereto) and
executed by each Subsidiary Guarantor, as amended, restated, supplemented or
otherwise modified from time to time.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or interest rate, commodities
and foreign currency exchange protection agreements or any similar transaction
or any combination of these transactions; provided that no option, phantom stock
or similar security providing for payments only on account of services provided
by or issued under a plan for current or former directors, officers, employees
or consultants of Holdings, Borrower, or the Restricted Subsidiaries shall be a
Swap Agreement.

“Swap Obligations” means any and all obligations of Holdings, the Borrower or
any Restricted Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements permitted hereunder with a Lender or an Affiliate of a
Lender, and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any such Swap Agreement transaction.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Multicurrency Tranche Lender at any time shall be its Multicurrency Tranche
Percentage of the total Swingline Exposure at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

32



--------------------------------------------------------------------------------

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Tranche” means a category of Commitments and extensions of credit hereunder.
For purposes hereof, each of the following comprises a separate Tranche:
(a) Multicurrency Tranche Commitments, Multicurrency Tranche Revolving Loans,
Multicurrency Tranche Letters of Credit and Swingline Loans and (b) Dollar
Tranche Commitments, Dollar Tranche Revolving Loans and Dollar Tranche Letters
of Credit.

“Total Leverage Ratio” has the meaning assigned to such term in Section 6.12(a).

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing and repayment of
Loans and other credit extensions and the issuance of Letters of Credit
hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unrestricted Subsidiary” means (a) any Subsidiary that has been designated by
the board of directors of Holdings as an Unrestricted Subsidiary pursuant to
Section 6.13 subsequent to the Effective Date (and not subsequently designated
as a Restricted Subsidiary in accordance with such Section) and (b) any
Subsidiary of an Unrestricted Subsidiary.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(D)(2).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Dollar
Tranche Revolving Loan”) or by Type (e.g., a “Dollar Tranche Eurocurrency Loan”)
or by Class and Type (e.g., a “Dollar Tranche Eurocurrency Revolving Loan”).
Borrowings also may be classified and referred to by Class (e.g., a “Dollar
Tranche Revolving Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or
by Class and Type (e.g., a “Dollar Tranche Eurocurrency Revolving Borrowing”).

 

33



--------------------------------------------------------------------------------

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP; Treatment of Unrestricted Subsidiaries;
Pro Forma Calculations. (a) Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if Holdings notifies the
Administrative Agent that Holdings requests an amendment to any provision hereof
to eliminate the effect of any change occurring after the date hereof in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies Holdings that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of Holdings, the Borrower or any Subsidiary at
“fair value”, as defined therein and (ii) without giving effect to any treatment
of Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof. Except as otherwise agreed, all accounting and financial
calculations and determinations shall be made without consolidating the accounts
of Unrestricted Subsidiaries with those of Holdings, the Borrower or any
Restricted Subsidiary, notwithstanding that such treatment is inconsistent with
GAAP.

 

34



--------------------------------------------------------------------------------

(b) All pro forma computations required to be made hereunder giving effect to
any Material Acquisition or Material Disposition, or issuance, incurrence or
assumption of Indebtedness, or other transaction shall in each case be
calculated giving pro forma effect thereto (and, in the case of any pro forma
computation made hereunder to determine whether such acquisition or disposition,
or issuance, incurrence or assumption of Indebtedness, or other transaction is
permitted to be consummated hereunder, to any other such transaction consummated
since the first day of the period covered by any component of such pro forma
computation and on or prior to the date of such computation) as if such
transaction had occurred on the first day of the period of four consecutive
fiscal quarters ending with the most recent fiscal quarter for which financial
statements shall have been delivered pursuant to Section 5.01(a) or 5.01(b) (or,
prior to the delivery of any such financial statements, ending with the last
fiscal quarter included in the financial statements referred to in
Section 3.04(a)(ii)), and, to the extent applicable, to the historical earnings
and cash flows associated with the assets acquired or disposed of (but without
giving effect to any synergies or cost savings) and any related incurrence or
reduction of Indebtedness, all in accordance with Article 11 of Regulation S-X
under the Securities Act. If any Indebtedness bears a floating rate of interest
and is being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Swap Agreement
applicable to such Indebtedness).

SECTION 1.05. Status of Obligations. In the event that Holdings or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, Holdings shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Obligations to constitute senior
indebtedness (however denominated) in respect of such Subordinated Indebtedness
and to enable the Administrative Agent and the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
Without limiting the foregoing, the Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Lenders may have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
Nothing contained herein shall constitute a consent by the Administrative Agent
and the Lenders to the incurrence by any Loan Party of any Indebtedness not
otherwise permitted to be incurred in accordance with the provisions of this
Agreement.

SECTION 1.06. Amendment and Restatement of the Existing Credit Agreement. The
parties to this Agreement agree that, upon (i) the execution and delivery by
each of the parties hereto of this Agreement and (ii) satisfaction of the
conditions set forth in Section 4.01, the terms and provisions of the Existing
Credit Agreement shall be and hereby are amended, superseded and restated in
their entirety by the terms and provisions of this Agreement. This Agreement is
not intended to and shall not constitute a novation. All Loans made and
Obligations incurred under the Existing Credit Agreement which are outstanding
on the Effective Date shall continue as Loans and Obligations under (and, as of
the Effective Date, shall be governed by the terms of) this Agreement and the
other Loan Documents. Without limiting the foregoing, upon the effectiveness
hereof: (a) all references in the “Loan Documents” to the “Administrative
Agent”, the “Credit Agreement” and the “Loan Documents” (each as defined in the
Existing Credit Agreement) shall be deemed to refer to the Administrative Agent,
this Agreement and the Loan Documents, (b) the Existing Letters of Credit which
remain outstanding on the Effective Date shall continue as Multicurrency Tranche
Letters of Credit under (and, as of the Effective Date, shall be governed by the
terms of) this Agreement, (c) all obligations constituting “Obligations” with
any Lender or any Affiliate of any Lender which are outstanding on the Effective
Date shall continue as Obligations under this Agreement and the other Loan
Documents, (d) the “Commitments” (as defined in the Existing Credit Agreement)
shall be allocated between, and redesignated as, Multicurrency Tranche
Commitments and Dollar Tranche Commitments hereunder, in each case pursuant to
the allocations set forth on Schedule 2.01, (e) the Administrative Agent shall
make such other reallocations, sales, assignments or other relevant actions in
respect of each Lender’s credit exposure under the Existing Credit Agreement as
are necessary in order that each such Lender’s applicable Revolving Credit
Exposure and applicable outstanding Revolving Loans hereunder reflect such
Lender’s Applicable Percentage of the applicable outstanding aggregate Revolving
Credit Exposures on the Effective Date, (f) the Existing Loans (as defined in
Section 2.01) of each Departing Lender shall be repaid in full (accompanied by
any accrued and unpaid interest and fees thereon), each Departing Lender’s
“Commitment” under the Existing Credit Agreement shall be terminated and each
Departing Lender shall not be a Lender hereunder and (g) the Borrower hereby
agrees to compensate each Lender (including each Departing Lender) for any and
all losses, costs and expenses incurred by such Lender in connection with the
sale and assignment of any Eurodollar Loans (including the “Eurodollar Loans”
under the Existing Credit Agreement) and such reallocation described above, in
each case on the terms and in the manner set forth in Section 2.16 hereof.

 

35



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01. Commitments. Prior to the Effective Date, to the extent any loans
were previously made to the Borrower under the Existing Credit Agreement which
remain outstanding as of the date of this Agreement, such outstanding loans
shall be hereinafter referred to as the “Existing Loans”. Subject to the terms
and conditions set forth in this Agreement, the Borrower, Holdings and each of
the Lenders agree that on the Effective Date but subject to the satisfaction of
the conditions precedent set forth in Section 4.01 and the reallocation and
other transactions described in Section 1.06, the Existing Loans (if any) shall,
as of the Effective Date, be reevidenced as Loans of the applicable Class under
this Agreement and the terms of the Existing Loans shall be restated in their
entirety and shall be evidenced by this Agreement. Subject to the terms and
conditions set forth herein, (a) each Dollar Tranche Lender (severally and not
jointly) agrees to make Dollar Tranche Revolving Loans to the Borrower in
Dollars from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Dollar Tranche
Revolving Credit Exposure exceeding such Lender’s Dollar Tranche Commitment or
(ii) the sum of the total Dollar Tranche Revolving Credit Exposures exceeding
the aggregate Dollar Tranche Commitments and (b) each Multicurrency Tranche
Lender (severally and not jointly) agrees to make Multicurrency Tranche
Revolving Loans to the Borrower in Agreed Currencies from time to time during
the Availability Period in an aggregate principal amount that will not result in
(i) subject to Sections 2.04 and 2.11(b), the Dollar Amount of such Lender’s
Multicurrency Tranche Revolving Credit Exposure exceeding such Lender’s
Multicurrency Tranche Commitment, (ii) subject to Sections 2.04 and 2.11(b), the
sum of the Dollar Amount of the total Multicurrency Tranche Revolving Credit
Exposures exceeding the aggregate Multicurrency Tranche Commitments or
(iii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total
outstanding Multicurrency Tranche Revolving Loans and Multicurrency Tranche LC
Exposure, in each case denominated in Foreign Currencies, exceeding the Foreign
Currency Sublimit. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow Dollar
Tranche Revolving Loans and Multicurrency Tranche Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Revolving
Loans of the same Class and Type made by the applicable Lenders ratably in
accordance with their respective Commitments of the applicable Class. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required. Any Swingline Loan shall
be made in accordance with the procedures set forth in Section 2.05.

 

36



--------------------------------------------------------------------------------

(b) Subject to Section 2.14, each Dollar Tranche Revolving Borrowing and each
Multicurrency Tranche Revolving Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Borrower may request in accordance herewith;
provided that each ABR Loan shall only be made in Dollars. Each Swingline Loan
shall be an ABR Loan. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan (and in
the case of an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17
shall apply to such Affiliate to the same extent as to such Lender); provided
that any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 (or, if such Borrowing is denominated in (i) Japanese
Yen, JPY 100,000,000 or (ii) a Foreign Currency other than Japanese Yen,
1,000,000 units of such currency) and not less than $10,000,000 (or, if such
Borrowing is denominated in (i) Japanese Yen, JPY 1,000,000,000 or (ii) a
Foreign Currency other than Japanese Yen, 10,000,000 units of such currency). At
the time that each ABR Revolving Borrowing is made, such Borrowing shall be in
an aggregate amount that is an integral multiple of $500,000 and not less than
$10,000,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the aggregate Dollar
Tranche Commitments or the aggregate Multicurrency Tranche Commitments, as
applicable, or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Each Swingline Loan shall be in
an amount that is an integral multiple of $500,000 and not less than
$10,000,000. Borrowings of more than one Type and Class may be outstanding at
the same time; provided that there shall not at any time be more than a total of
six (6) Eurocurrency Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, (i) the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date and (ii) subject to the requirements of Section 2.01, each
requested Revolving Borrowing denominated in Dollars shall be made pro rata
among the Lenders (and between the Dollar Tranche Commitments and the
Multicurrency Tranche Commitments) according to the sum of the aggregate amount
of their respective Dollar Tranche Commitments and Multicurrency Tranche
Commitments; provided that if, on such date of such Borrowing (after giving
effect to any prepayments of Revolving Loans and/or the expiration of any
Letters of Credit to occur as of such date) any Revolving Loans and/or Letters
of Credit denominated in Foreign Currencies will be outstanding under the
Multicurrency Tranche Commitments, such requested Borrowing denominated in
Dollars shall be made pro rata (or as nearly pro rata as possible, as reasonably
determined by the Administrative Agent) among the Lenders (and under the Dollar
Tranche Commitments and the Multicurrency Tranche Commitments) according to the
sum of the aggregate unused amount of their respective Dollar Tranche
Commitments and Multicurrency Tranche Commitments.

 

37



--------------------------------------------------------------------------------

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request
(a) by irrevocable written notice (via a written Borrowing Request in the form
attached hereto as Exhibit I and signed by the Borrower (which may be delivered
by electronic means in accordance with Section 9.01), promptly followed by
telephonic confirmation of such request) in the case of a Eurocurrency
Borrowing, not later than 12:00 noon, Local Time, three (3) Business Days (in
the case of a Eurocurrency Borrowing denominated in Dollars) or by irrevocable
written notice (via a written Borrowing Request signed by the Borrower (which
may be delivered by electronic means in accordance with Section 9.01)) not later
than four (4) Business Days (in the case of a Eurocurrency Borrowing denominated
in a Foreign Currency), in each case before the date of the proposed Borrowing
or (b) by telephone (or via a written Borrowing Request in the form attached
hereto as Exhibit I and signed by the Borrower (which may be delivered by
electronic means in accordance with Section 9.01), promptly followed by
telephonic confirmation of such request) in the case of an ABR Borrowing, not
later than 11:00 a.m., New York City time, on the date of the proposed
Borrowing; provided that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 11:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request signed by the Borrower.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing and, subject to the requirements of Section 2.02(d)(ii), whether such
Borrowing is to be a Dollar Tranche Revolving Borrowing or Multicurrency Tranche
Revolving Borrowing;

(iv) in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars, the requested Revolving Borrowing
shall be an ABR Borrowing made on a pro rata basis under the Dollar Tranche
Commitments and the Multicurrency Tranche Commitments as contemplated by
Section 2.02(d)(ii). If no Interest Period is specified with respect to any
requested Eurocurrency Revolving Borrowing, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Determination of Dollar Amounts. The Administrative Agent will, in
a manner consistent with its customary practices, determine the Dollar Amount
of:

(a) each Multicurrency Tranche Eurocurrency Borrowing as of the date two
(2) Business Days prior to the date of such Borrowing or, if applicable, the
date of conversion/continuation of any Borrowing as a Multicurrency Tranche
Eurocurrency Borrowing,

(b) the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit, and

(c) all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.

 

38



--------------------------------------------------------------------------------

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans in Dollars to the
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $15,000,000
or (ii) the Dollar Amount of the total Multicurrency Tranche Revolving Credit
Exposures exceeding the aggregate Multicurrency Tranche Commitments; provided
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrower may borrow, prepay
and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Multicurrency Tranche Lenders to acquire participations on such Business Day in
all or a portion of the Swingline Loans outstanding. Such notice shall specify
the aggregate amount of Swingline Loans in which Multicurrency Tranche Lenders
will participate. Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Multicurrency Tranche Lender, specifying in
such notice such Multicurrency Tranche Lender’s Multicurrency Tranche Percentage
of such Swingline Loan or Loans. Each Multicurrency Tranche Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Multicurrency Tranche Lender’s Multicurrency Tranche Percentage of such
Swingline Loan or Loans. Each Multicurrency Tranche Lender acknowledges and
agrees that its obligation to acquire participations in Swingline Loans pursuant
to this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Multicurrency Tranche Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Multicurrency Tranche Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.07 with respect to Loans made by
such Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Multicurrency Tranche Lenders), and the Administrative Agent
shall promptly pay to the Swingline Lender the amounts so received by it from
the Multicurrency Tranche Lenders. The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein pursuant to this
Section 2.05(c) shall be promptly remitted to the Administrative Agent; any such
amounts received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Multicurrency Tranche Lenders that shall have made
their payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Borrower for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.

 

39



--------------------------------------------------------------------------------

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of
Multicurrency Tranche Letters of Credit denominated in Agreed Currencies and
Dollar Tranche Letters of Credit denominated in Dollars, in each case as the
applicant thereof for the support of its or its Subsidiaries’ obligations, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the Availability Period. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control. Notwithstanding the foregoing, the letters of
credit identified on Schedule 2.06 to the Disclosure Letter (the “Existing
Letters of Credit”) shall be deemed to be “Letters of Credit” issued on the
Effective Date for all purposes of the Loan Documents. The Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the support of any Subsidiary’s obligations as provided in the
first sentence of this paragraph, the Borrower will be fully responsible for the
reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.12(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit (the Borrower hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of such
a Subsidiary that is an account party in respect of any such Letter of Credit).

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the Agreed Currency applicable thereto, whether such Letter of
Credit is a Multicurrency Tranche Letter of Credit or a Dollar Tranche Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the LC
Exposure shall not exceed $40,000,000, (ii) subject to Sections 2.04 and
2.11(b), the sum of the Dollar Amount of the total Multicurrency Tranche
Revolving Credit Exposures shall not exceed the aggregate Multicurrency Tranche
Commitments, (iii) the sum of the total Dollar Tranche Revolving Credit
Exposures shall not exceed the aggregate Dollar Tranche Commitments and
(iv) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total
outstanding Multicurrency Tranche Revolving Loans and Multicurrency Tranche LC
Exposure, in each case denominated in Foreign Currencies, shall not exceed the
Foreign Currency Sublimit.

 

40



--------------------------------------------------------------------------------

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date eighteen
(18) months after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, eighteen (18) months after such
renewal or extension), and (ii) the date that is five (5) Business Days prior to
the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or any Lender in respect of the Tranche under
which such Letter of Credit is issued (each such Lender, an “Applicable
Lender”), the Issuing Bank hereby grants to each Applicable Lender, and each
Applicable Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Applicable Lender’s Applicable Percentage of the
aggregate Dollar Amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Applicable Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Applicable Lender’s Applicable Percentage
of each LC Disbursement made by the Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent in Dollars the Dollar Amount equal to such LC
Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement (or if the Issuing Bank shall so elect in its sole discretion by
notice to the Borrower, in such other Agreed Currency which was paid by the
Issuing Bank pursuant to such LC Disbursement in an amount equal to such LC
Disbursement) not later than 12:00 noon, Local Time, on the Business Day
immediately following the day that the Borrower receives such notice; provided
that, if such LC Disbursement is not less than the Dollar Amount of $1,000,000,
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.05 that such payment be financed
with (i) to the extent such LC Disbursement was made in Dollars, an ABR
Revolving Borrowing, Eurocurrency Revolving Borrowing or Swingline Loan in
Dollars in an amount equal to such LC Disbursement or (ii) to the extent that
such LC Disbursement was made in a Foreign Currency, a Eurocurrency Revolving
Borrowing in such Foreign Currency in an amount equal to such LC Disbursement
and, in each case, to the extent so financed, the Borrower’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing, Eurocurrency Revolving Borrowing or Swingline Loan, as applicable. If
the Borrower fails to make such payment when due, the Administrative Agent shall
notify each Applicable Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Applicable Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Applicable Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Applicable Lenders), and the Administrative Agent shall promptly pay to the
Issuing Bank the amounts so received by it from the Applicable Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Applicable Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank as their interests may appear. Any payment made by
an Applicable Lender pursuant to this paragraph to reimburse the Issuing Bank
for any LC Disbursement (other than the funding of ABR Revolving Loans,
Eurocurrency Loans, or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement. If the Borrower’s reimbursement of, or
obligation to reimburse, any amounts in any Foreign Currency would subject the
Administrative Agent, the Issuing Bank or any Multicurrency Tranche Lender to
any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in Dollars, the Borrower
shall, at its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, the Issuing Bank or the relevant Multicurrency Tranche
Lender or (y) reimburse each LC Disbursement made in such Foreign Currency in
Dollars, in an amount equal to the Equivalent Amount, calculated using the
applicable Exchange Rates, on the date such LC Disbursement is made, of such LC
Disbursement.

 

41



--------------------------------------------------------------------------------

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Applicable Lenders with respect to any such LC
Disbursement.

 

42



--------------------------------------------------------------------------------

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans (or in the case such LC
Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Rate
with respect to Eurocurrency Revolving Loans); provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Applicable Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Applicable Lender to the extent of such payment.

(i) Replacement of Issuing Bank. The Issuing Bank may be replaced at any time by
written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to 105% of the
Dollar Amount of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that (i) the portions of such amount attributable to
undrawn Foreign Currency Letters of Credit or LC Disbursements in a Foreign
Currency that the Borrower is not late in reimbursing shall be deposited in the
applicable Foreign Currencies in the actual amounts of such undrawn Letters of
Credit and LC Disbursements and (ii) the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of Section 7.01. For the purposes of this paragraph, the
Foreign Currency LC Exposure shall be calculated using the applicable Exchange
Rate on the date notice demanding cash collateralization is delivered to the
Borrower. The Borrower also shall deposit cash collateral pursuant to this
paragraph as and to the extent required by Section 2.11(b). Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the Obligations. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
Obligations. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three (3) Business Days after all Events of Default have been cured or waived.

 

43



--------------------------------------------------------------------------------

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
2:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 12:00 noon, Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency;
provided that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to (x) an account of the
Borrower maintained with the Administrative Agent and designated by the Borrower
in the applicable Borrowing Request, in the case of Loans denominated in Dollars
and (y) an account of the Borrower as designated by the Borrower in the
applicable Borrowing Request, in the case of Loans denominated in a Foreign
Currency; provided that ABR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or, in the case of an ABR
Borrowing, prior to 1:00 p.m. New York City time on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency) or (ii) in the case of the Borrower, the
interest rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurocurrency Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.

 

44



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election (by telephone or irrevocable written
notice in the case of a Borrowing denominated in Dollars or by irrevocable
written notice (via an Interest Election Request in the form attached hereto as
Exhibit J and signed by the Borrower) in the case of a Borrowing denominated in
a Foreign Currency) by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in the form attached hereto as Exhibit J and
signed by the Borrower. Notwithstanding any contrary provision herein, this
Section shall not be construed to permit the Borrower to (i) change the currency
of any Borrowing, (ii) elect an Interest Period for Eurocurrency Loans that does
not comply with Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of
a Type not available under the Class of Commitments pursuant to which such
Borrowing was made.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing and whether (subject to the requirements of Section 2.02(d)(ii)) such
Borrowing is to be a Dollar Tranche Revolving Borrowing or Multicurrency Tranche
Revolving Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

45



--------------------------------------------------------------------------------

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period (i) in the case of a Borrowing
denominated in Dollars, such Borrowing shall be converted to an ABR Borrowing
and (ii) in the case of a Borrowing denominated in a Foreign Currency in respect
of which the Borrower shall have failed to deliver an Interest Election Request
prior to the third (3rd) Business Day preceding the end of such Interest Period,
such Borrowing shall automatically continue as a Eurocurrency Borrowing in the
same Agreed Currency with an Interest Period of one month unless such
Eurocurrency Borrowing is or was repaid in accordance with Section 2.11.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Revolving Borrowing denominated in Dollars may
be converted to or continued as a Eurocurrency Borrowing, (ii) unless repaid,
each Eurocurrency Revolving Borrowing denominated in Dollars shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto and
(iii) unless repaid, each Eurocurrency Revolving Borrowing denominated in a
Foreign Currency shall automatically be continued as a Eurocurrency Borrowing
with an Interest Period of one month.

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $1,000,000 and
not less than $10,000,000, (ii) the Borrower shall not terminate or reduce the
Dollar Tranche Commitments if and to the extent that, after giving effect to any
concurrent prepayment of the Dollar Tranche Revolving Loans in accordance with
Section 2.11, the sum of the total Dollar Tranche Revolving Credit Exposures
would exceed the aggregate Dollar Tranche Commitments and (iii) the Borrower
shall not terminate or reduce the Multicurrency Tranche Commitments if and to
the extent that, after giving effect to any concurrent prepayment of the
Multicurrency Tranche Revolving Loans in accordance with Section 2.11, the
Dollar Amount of the sum of the total Multicurrency Tranche Revolving Credit
Exposures would exceed the aggregate Multicurrency Tranche Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Class under paragraph (b) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments of any Class delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities or other transactions or events specified therein, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments of any Class shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of any Class.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date in the currency of such Loan and (ii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least two (2) Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.

 

46



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in the form
attached hereto as Exhibit K. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the order of the payee named therein (or, if any such promissory
note is a registered note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a). The Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by written notice (which notice shall be signed by the
Borrower and may be delivered by electronic means in accordance with
Section 9.01, promptly followed by telephonic confirmation of such request) of
any prepayment hereunder (i) in the case of prepayment of a Eurocurrency
Revolving Borrowing, not later than 12:00 noon, Local Time, three (3) Business
Days (in the case of a Eurocurrency Borrowing denominated in Dollars) or four
(4) Business Days (in the case of a Eurocurrency Borrowing denominated in a
Foreign Currency), in each case before the date of prepayment, (ii) in the case
of prepayment of an ABR Revolving Borrowing, not later than 12:00 noon, New York
City time, on the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by (i) accrued interest to the extent required by Section 2.13 and (ii) break
funding payments pursuant to Section 2.16.

 

47



--------------------------------------------------------------------------------

(b) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the sum of the aggregate principal Dollar Amount of all of
the Revolving Credit Exposures of any Class (calculated, with respect to those
Credit Events denominated in Foreign Currencies, as of the most recent
Computation Date with respect to each such Credit Event) exceeds the aggregate
Commitments of such Class or (B) the sum of the aggregate principal Dollar
Amount of all of the outstanding Multicurrency Tranche Revolving Credit
Exposures denominated in Foreign Currencies (the “Foreign Currency Exposure”)
(so calculated), as of the most recent Computation Date with respect to each
such Credit Event, exceeds the Foreign Currency Sublimit or (ii) solely as a
result of fluctuations in currency exchange rates, (A) the sum of the aggregate
principal Dollar Amount of all of the Multicurrency Tranche Revolving Credit
Exposures (so calculated) exceeds 105% of the aggregate Multicurrency Tranche
Commitments or (B) the Foreign Currency Exposure, as of the most recent
Computation Date with respect to each such Credit Event, exceeds 105% of the
Foreign Currency Sublimit, the Borrower shall in each case immediately repay
Borrowings or cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
principal amount sufficient to cause (x) the aggregate Dollar Amount of all
Revolving Credit Exposures (so calculated) of each Class to be less than or
equal to the aggregate Commitments of such Class and (y) the Foreign Currency
Exposure to be less than or equal to the Foreign Currency Sublimit, as
applicable.

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which the Commitments of such Lender
terminate; provided that, if such Lender continues to have any Revolving Credit
Exposure after its Commitments terminate, then such commitment fee shall
continue to accrue on the average daily amount of such Lender’s Revolving Credit
Exposure from and including the date on which its Commitments terminate to but
excluding the date on which such Lender ceases to have any Revolving Credit
Exposure. Accrued commitment fees shall be payable in arrears on the last day of
March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof; provided that any commitment fees accruing after the date on which the
Commitments terminate shall be payable on demand. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Revolving Loans on the average daily
Dollar Amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitments terminate and the date on which such Lender ceases to
have any LC Exposure and (ii) to the Issuing Bank for its own account a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
Dollar Amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by the
Issuing Bank during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third (3rd) Business
Day following such last day, commencing on the first such date to occur after
the Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
Participation fees and fronting fees in respect of Letters of Credit denominated
in Dollars shall be paid in Dollars, and participation fees and fronting fees in
respect of Letters of Credit denominated in a Foreign Currency shall be paid in
such Foreign Currency.

 

48



--------------------------------------------------------------------------------

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the applicable Lenders. Any such fees paid shall not be
refundable under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Revolving Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii) for
Borrowings denominated in Pounds Sterling shall be computed on the basis of a
year of 365 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

49



--------------------------------------------------------------------------------

SECTION 2.14. Alternate Rate of Interest.

(a) If at the time that the Administrative Agent shall seek to determine the
LIBOR Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Borrowing the LIBOR Screen Rate shall not be available for such
Interest Period and/or for the applicable currency with respect to such
Eurocurrency Borrowing for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then
the Reference Bank Rate shall be the LIBO Rate for such Interest Period for such
Eurocurrency Borrowing; provided that if the Reference Bank Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement;
provided, further, however, that if less than two Reference Banks shall supply a
rate to the Administrative Agent for purposes of determining the LIBO Rate for
such Eurocurrency Borrowing, (i) if such Borrowing shall be requested in
Dollars, then such Borrowing shall be made as an ABR Borrowing at the Alternate
Base Rate and (ii) if such Borrowing shall be requested in any Foreign Currency,
the LIBO Rate shall be equal to the cost to each Lender to fund its pro rata
share of such Eurocurrency Borrowing (from whatever source and using whatever
methodologies as such Lender may select in its reasonable discretion); such
rate, the “COF Rate”).

(b) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for a Loan in the applicable currency or for the applicable Interest Period; or

(ii) the Administrative Agent is advised by the Majority in Interest of the
Lenders of any Class that the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for a Loan in the applicable currency or for the applicable Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing in the applicable
currency or for the applicable Interest Period, as the case may be, shall be
ineffective, (ii) if any Borrowing Request requests a Eurocurrency Borrowing in
Dollars, such Borrowing shall be made as an ABR Borrowing and (iii) if any
Borrowing Request requests a Eurocurrency Borrowing in a Foreign Currency, then
the LIBO Rate for such Eurocurrency Borrowing shall be the COF Rate; provided
that if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.

 

50



--------------------------------------------------------------------------------

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Loans made by such
Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan
(including, without limitation, pursuant to any conversion of any Borrowing
denominated in an Agreed Currency into a Borrowing denominated in any other
Agreed Currency) or to increase the cost to such Lender, the Issuing Bank or
such other Recipient of participating in, issuing or maintaining any Letter of
Credit (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency) or to reduce the amount of any sum received or receivable
by such Lender, the Issuing Bank or such other Recipient hereunder, whether of
principal, interest or otherwise (including, without limitation, pursuant to any
conversion of any Borrowing denominated in an Agreed Currency into a Borrowing
denominated in any other Agreed Currency), then the Borrower will pay to such
Lender, the Issuing Bank or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, the Issuing Bank or
such other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

 

51



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19 or the CAM Exchange, then, in
any such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event. Such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

SECTION 2.17. Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by any
Loan Party under any Loan Document shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Party shall be increased as
necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section), the applicable
Recipient receives the amount it would have received had no such withholding
been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

52



--------------------------------------------------------------------------------

(d) Indemnification by the Borrower. The Borrower shall indemnify each Recipient
for any Indemnified Taxes that are paid or payable by such Recipient in
connection with any Loan Document (including amounts paid or payable under this
Section 2.17(d)) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. The indemnity under this
Section 2.17(d) shall be paid within ten (10) days after the Recipient delivers
to the Borrower a certificate stating the amount of any Indemnified Taxes so
paid or payable by such Recipient and describing the basis for the
indemnification claim. Such certificate shall be conclusive of the amount so
paid or payable absent manifest error. Such Recipient shall deliver a copy of
such certificate to the Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for (i) any Indemnified Taxes (but only to the extent that
any Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so) attributable to such Lender, (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 9.04(c) relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case that are paid or payable by the Administrative
Agent or the applicable Loan Party (as applicable) in connection with any Loan
Document and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 2.17(e) shall
be paid within ten (10) days after the Administrative Agent delivers to the
applicable Lender a certificate stating the amount of Taxes so paid or payable
by the Administrative Agent. Such certificate shall be conclusive of the amount
so paid or payable absent manifest error.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Loan Document shall deliver to the Borrower and the Administrative Agent, at
the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A) through (E) below) shall not be required if
in the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of the Borrower or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section 2.17(f). If
any form or certification previously delivered pursuant to this Section expires
or becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within ten (10) days after such
expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

 

53



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender with respect to the Borrower shall, if it is legally
eligible to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies reasonably requested by the Borrower and the Administrative
Agent) on or prior to the date on which such Lender becomes a party hereto, duly
completed and executed copies of whichever of the following is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit G (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

 

54



--------------------------------------------------------------------------------

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnifying party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.17(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.17(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

(h) Definitions. For purposes of Section 2.17, the term “Lender” includes the
Issuing Bank and the term “applicable law” includes FATCA.

(i) Reasonable Efforts. Any Lender or assignee claiming any additional amounts
payable pursuant to this Section 2.17 agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
change the jurisdiction of its lending office if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the reasonable judgment of such
Lender or assignee, be otherwise disadvantageous to such Lender or assignee.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
(i) in the case of payments denominated in Dollars, 12:00 noon, New York City
time and (ii) in the case of payments denominated in a Foreign Currency, 12:00
noon, Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in each case on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made (i) in the same
currency in which the applicable Credit Event was made (or where such currency
has been converted to euro, in euro) and (ii) to the Administrative Agent at its
offices at 10 South Dearborn Street, 7th Floor, Chicago, Illinois 60603 or, in
the case of a Credit Event denominated in a Foreign Currency, the Administrative
Agent’s Eurocurrency Payment Office for such currency, except payments to be
made directly to the Issuing Bank or Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments denominated in the same currency received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Credit Event in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or the Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by the Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrower takes all risks of the
imposition of any such currency control or exchange regulations.

 

55



--------------------------------------------------------------------------------

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrower maintained
with the Administrative Agent. The Borrower hereby irrevocably authorizes
(i) the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents and agrees that all such amounts charged
shall constitute Loans (including Swingline Loans) and that all such Borrowings
shall be deemed to have been requested pursuant to Sections 2.03 or 2.05, as
applicable and (ii) the Administrative Agent to charge any deposit account of
the Borrower maintained with the Administrative Agent for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

56



--------------------------------------------------------------------------------

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency).

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

57



--------------------------------------------------------------------------------

(b) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
(iii) any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04, with the Borrower or
replacement Lender obligated to pay any applicable processing or recordation
fee), all its interests, rights (other than its existing rights to payments
pursuant to Sections 2.15 or 2.17) and obligations under the Loan Documents to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (x) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Commitment is being assigned, the Issuing Bank), which consent shall not
unreasonably be withheld, (y) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (z) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

SECTION 2.20. Expansion Option. The Borrower may from time to time elect to
increase the total Dollar Tranche Commitments and/or the total Multicurrency
Tranche Commitments or enter into one or more tranches of term loans (each an
“Incremental Term Loan”), in each case in minimum aggregate increments of
$10,000,000 so long as, after giving effect thereto, the aggregate amount of
such increases and all such Incremental Term Loans does not exceed $250,000,000.
The Borrower may arrange for any such increase or tranche to be provided by one
or more Lenders (each Lender so agreeing to an increase in its Commitments, or
to participate in such Incremental Term Loans, an “Increasing Lender”), or by
one or more new banks, financial institutions or other entities (each such new
bank, financial institution or other entity, an “Augmenting Lender”; provided
that no Ineligible Institution may be an Augmenting Lender), to increase their
existing Commitments, or to participate in such Incremental Term Loans, or
provide new Commitments, as the case may be; provided that (i) each Augmenting
Lender, shall be subject to the approval of the Borrower and the Administrative
Agent and (ii) (x) in the case of an Increasing Lender, the Borrower and such
Increasing Lender execute an agreement substantially in the form of Exhibit C
hereto, and (y) in the case of an Augmenting Lender, the Borrower and such
Augmenting Lender execute an agreement substantially in the form of Exhibit D
hereto. No consent of any Lender (other than the Lenders participating in the
increase or any Incremental Term Loan) shall be required for any increase in
Commitments or Incremental Term Loan pursuant to this Section 2.20. Increases
and new Commitments and Incremental Term Loans created pursuant to this
Section 2.20 shall become effective on the date agreed by the Borrower, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof. Notwithstanding
the foregoing, no increase in the Commitments (or in the Commitments of any
Lender) or tranche of Incremental Term Loans shall become effective under this
paragraph unless, (i) on the proposed date of the effectiveness of such increase
or Incremental Term Loans, (A) the conditions set forth in paragraphs (a) and
(b) of Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of Holdings or the Borrower and
(B) Holdings and the Borrower shall be in compliance (on a pro forma basis) with
the covenants contained in Section 6.12 and (ii) the Administrative Agent shall
have received documents consistent with those delivered on the Effective Date as
to the organizational power and authority of the Borrower to borrow hereunder
after giving effect to such increase. On the effective date of any increase in
the Commitments of any Class or any Incremental Term Loans being made, (i) each
relevant Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders of
such Class, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Revolving Loans of such Class of all
the Lenders to equal its Dollar Tranche Percentage or Multicurrency Tranche
Percentage, as applicable, of such outstanding Revolving Loans, and (ii) except
in the case of any Incremental Term Loans, the Borrower shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans of such Class as of the
date of any increase in the Commitments of such Class (with such reborrowing to
consist of the Types of Revolving Loans of such Class, with related Interest
Periods if applicable, specified in a notice delivered by the Borrower, in
accordance with the requirements of Section 2.03). The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurocurrency Loan, shall be subject to indemnification by the
Borrower pursuant to the provisions of Section 2.16 if the deemed payment occurs
other than on the last day of the related Interest Periods. The Incremental Term
Loans (a) shall rank pari passu in right of payment with the Revolving Loans,
(b) shall not mature earlier than the Maturity Date (but may have amortization
prior to such date) and (c) shall be treated substantially the same as (and in
any event no more favorably than) the Revolving Loans; provided that (i) the
terms and conditions applicable to any tranche of Incremental Term Loans
maturing after the Maturity Date may provide for material additional or
different financial or other covenants or prepayment requirements applicable
only during periods after the Maturity Date and (ii) the Incremental Term Loans
may be priced differently than the Revolving Loans. Incremental Term Loans may
be made hereunder pursuant to an amendment or restatement (an “Incremental Term
Loan Amendment”) of this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Increasing Lender participating in
such tranche, each Augmenting Lender participating in such tranche, if any, and
the Administrative Agent. The Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section 2.20. Nothing contained in this Section 2.20 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Commitments hereunder, or provide Incremental Term Loans, at any time.

 

58



--------------------------------------------------------------------------------

SECTION 2.21. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so under applicable law, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the specified currency with such other currency at the
Administrative Agent’s main New York City office on the Business Day preceding
that on which final, non-appealable judgment is given. The obligations of the
Borrower in respect of any sum due to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be) of any sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so under applicable law, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the Borrower.

 

59



--------------------------------------------------------------------------------

SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitments of
such Defaulting Lender pursuant to Section 2.12(a);

(b) the Commitments and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or a Majority
in Interest of any Class of Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 9.02); provided, that, except as otherwise provided in Section 9.02,
this clause (b) shall not apply to the vote of a Defaulting Lender in the case
of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender directly affected thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) so long as no Event of Default has occurred and is continuing, (x) all or
any part of the Dollar Tranche LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders that are Dollar Tranche Lenders
(the “Non-Defaulting Dollar Tranche Lenders”) in accordance with their
respective Dollar Tranche Percentages but only to the extent (A) that the sum of
all Non-Defaulting Dollar Tranche Lenders’ Dollar Tranche Revolving Credit
Exposures plus such Defaulting Lender’s Dollar Tranche LC Exposure does not
exceed the total of all Non-Defaulting Dollar Tranche Lenders’ Dollar Tranche
Commitments and (B) each Non-Defaulting Dollar Tranche Lender’s Dollar Tranche
Revolving Credit Exposure does not exceed such Non-Defaulting Dollar Tranche
Lender’s Dollar Tranche Commitment and (y) all or any part of the Swingline
Exposure and Multicurrency Tranche LC Exposure of such Defaulting Lender shall
be reallocated among the non-Defaulting Lenders that are Multicurrency Tranche
Lenders (the “Non-Defaulting Multicurrency Tranche Lenders”) in accordance with
their respective Multicurrency Tranche Percentages but only to the extent
(A) that the sum of all Non-Defaulting Multicurrency Tranche Lenders’
Multicurrency Tranche Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and Multicurrency Tranche LC Exposure does not exceed the
total of all Non-Defaulting Multicurrency Tranche Lenders’ Multicurrency Tranche
Commitments and (B) each Non-Defaulting Multicurrency Tranche Lender’s
Multicurrency Tranche Revolving Credit Exposure does not exceed such
Non-Defaulting Multicurrency Tranche Lender’s Multicurrency Tranche Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within two (2) Business Days
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the Issuing Bank
only the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;

 

60



--------------------------------------------------------------------------------

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.22(c), and participating interests in any such newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.22(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) the
Swingline Lender or the Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and the Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless the Swingline Lender or
the Issuing Bank, as the case may be, shall have entered into arrangements with
the Borrower or such Lender, satisfactory to the Swingline Lender or the Issuing
Bank, as the case may be, to defease any risk to it in respect of such Lender
hereunder.

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitments and on such date such Lender shall
purchase at par such of the Dollar Tranche Revolving Loans of the other Lenders
(other than Swingline Loans) and/or Multicurrency Tranche Revolving Loans of the
other Lenders (other than Swingline Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage, any cash collateral provided by the
Borrower pursuant to Section 2.22(c)(ii) shall be immediately returned to the
Borrower and thereupon such Lender shall cease to be a Defaulting Lender.

 

61



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

Each of Holdings and the Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers; Subsidiaries. Each of Holdings, the
Borrower, each Material Domestic Subsidiary and each Material Foreign Subsidiary
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required. Holdings
does not have any subsidiaries other than the Borrower and the Subsidiaries.
Schedule 3.01 to the Disclosure Letter sets forth the name of each Subsidiary
and, the ownership interest of Holdings in each Subsidiary and identifies each
Subsidiary that is a Subsidiary Guarantor, in each case as of the Effective
Date. As of the Effective Date, all Subsidiaries are Restricted Subsidiaries.

SECTION 3.02. Authorization; Enforceability. The Transactions entered into and
to be entered into by each Loan Party are within such Loan Party’s powers and
have been duly authorized by all necessary action. This Agreement has been duly
executed and delivered by each of Holdings and the Borrower and constitutes, and
each other Loan Document to which any Loan Party is to be a party, when executed
and delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of Holdings, the Borrower or such Loan Party (as the case may be),
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by or before, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except where the failure
to obtain such consent or approval or make such registration or filing,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, (b) will not violate (i) in any material respect any
order of any Governmental Authority or any applicable law or regulation or
(ii) the charter, by-laws or other organizational documents of Holdings, the
Borrower or any Restricted Subsidiary, (c) except to the extent that they may
prohibit payments required to be made on the Permitted Convertible Notes, will
not violate or result in a default under any material indenture, agreement or
other instrument binding upon Holdings, the Borrower or any Restricted
Subsidiary or any of their assets, or give rise to a right thereunder to require
any payment to be made by Holdings, the Borrower or any Restricted Subsidiary
and (d) will not result in the creation or imposition of any Lien on any asset
of Holdings, the Borrower or any Restricted Subsidiary, except Liens created
under this Agreement and the Pledge Agreements.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) Holdings has
heretofore furnished to the Lenders its consolidated financial statements (i) as
of and for the two years ended December 31, 2012, reported on by
PricewaterhouseCoopers LLP, independent public accountants, and (ii) as of and
for the fiscal quarter and the portion of the fiscal year ended June 28, 2013,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the consolidated financial position and
results of operations of Holdings, the Borrower and the consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
except with respect to financial statements referred to in clause (ii) above,
subject to year-end audit adjustments and the absence of footnotes.

 

62



--------------------------------------------------------------------------------

(b) Except as disclosed in the financial statements referred to in paragraph
(a) above or the notes thereto or in Holdings’ other reports and filings filed
with the SEC prior to the Effective Date, or in the Information Memorandum and
except for the Disclosed Matters (collectively, “Disclosure Documents”), none of
Holdings, the Borrower or the Subsidiaries has, as of the Effective Date, any
material contingent liabilities, unusual long-term commitments or unrealized
losses.

(c) Since December 31, 2012, there has been no material adverse change in the
business, assets, operations, properties or financial condition of Holdings, the
Borrower and the Restricted Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) Holdings, the Borrower and each of the Restricted
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes
and subject to Permitted Encumbrances and Liens permitted pursuant to
Section 6.02.

(b) Holdings, the Borrower and each of the Restricted Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and, to the knowledge of
Holdings and the Borrower, the use thereof by Holdings, the Borrower and the
Restricted Subsidiaries does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation, Environmental and Labor Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of Holdings or the Borrower,
threatened against or affecting Holdings, the Borrower or any of the
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters and disclosures in the Disclosure Documents) or (ii) that involve any of
the Loan Documents or the Transactions.

(b) Except for the Disclosed Matters, matters disclosed in the Disclosure
Documents, and any other matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, none of
Holdings, the Borrower or any of the Restricted Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

(c) As of the Effective Date, there are no material strikes, lockouts or
slowdowns against Holdings, the Borrower or any Subsidiary pending or, to the
knowledge of Holdings or the Borrower, threatened. Except as could not
reasonably be expected to result in a Material Adverse Effect, (a) the hours
worked by and payments made to employees of Holdings, the Borrower and the
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable Federal, state, local or foreign law dealing with
such matters and (b) the consummation of the Transactions will not give rise to
any right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which Holdings, the Borrower or any
Restricted Subsidiary is bound.

 

63



--------------------------------------------------------------------------------

SECTION 3.07. Compliance with Laws and Agreements. Each of Holdings, the
Borrower and the Restricted Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.08. Investment Company Status. None of Holdings, the Borrower or any
of the Restricted Subsidiaries is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended.

SECTION 3.09. Taxes. Holdings, the Borrower and each of the Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) any Taxes that are being contested in good faith by
appropriate proceedings and for which Holdings, the Borrower or such Subsidiary,
as applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11. Disclosure. Holdings and the Borrower have disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
Holdings, the Borrower or any of the Restricted Subsidiaries is subject, and all
other matters known to any of the President, a Vice President or a Financial
Officer of such Persons, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. The Information
Memorandum and the other reports, financial statements, certificates or other
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished), taken as a whole, as of the
date so furnished or delivered, did not contain any material misstatement of
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, provided that (a) with respect to projected financial information,
Holdings and the Borrower represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time and
(b) with respect to information regarding the semiconductor market and other
industry data, Holdings and the Borrower represent only that such information
was prepared by third-party industry research firms, and although Holdings and
the Borrower believe such information is reliable, Holdings and the Borrower
cannot guarantee the accuracy and completeness of the information and have not
independently verified such information.

SECTION 3.12. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 3.13. Liens. There are no Liens on any of the real or personal
properties of Holdings, the Borrower or any Restricted Subsidiary except for
Liens permitted by Section 6.02.

SECTION 3.14. No Default. No Default or Event of Default has occurred and is
continuing.

 

64



--------------------------------------------------------------------------------

SECTION 3.15. Anti-Corruption Laws and Sanctions. Each of Holdings and the
Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by Holdings, the Borrower, the Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and Holdings, the Borrower, the Subsidiaries and
their respective officers and employees and to the knowledge of Holdings or the
Borrower their respective directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) Holdings, the Borrower, any Subsidiary or to the knowledge of Holdings, the
Borrower or such Subsidiary any of their respective directors, officers or
employees, or (b) to the knowledge of Holdings or the Borrower, any agent of
Holdings, the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing or Letter of Credit, use of proceeds or other
Transaction contemplated by the Credit Agreement will violate Anti-Corruption
Laws or applicable Sanctions.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the Loan Documents and such other legal opinions,
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit E.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Snell & Wilmer L.L.P., counsel for the Loan Parties, substantially in
the form of Exhibit B, and covering such other matters relating to the Loan
Parties, the Loan Documents or the Transactions as the Administrative Agent
shall reasonably request. Holdings hereby requests such counsel to deliver such
opinion.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the initial Loan Parties, the
authorization of the Transactions and any other legal matters relating to such
Loan Parties, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel and as further
described in the list of closing documents attached as Exhibit E.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of Holdings or the Borrower, confirming compliance with the conditions
set forth in paragraphs (a) and (b) of Section 4.02.

 

65



--------------------------------------------------------------------------------

(e) The Administrative Agent shall have received evidence reasonably
satisfactory to it that all governmental and third party approvals necessary or,
in the discretion of the Administrative Agent, advisable in connection with the
Transactions have been obtained and are in full force and effect.

(f) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by Holdings hereunder.

The Administrative Agent shall notify Holdings and the Lenders of the Effective
Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of Holdings and the Borrower set forth in
this Agreement shall be true and correct (i) in the case of the representations
and warranties qualified by materiality or Material Adverse Effect, in all
respects and (ii) otherwise, in all material respects, in each case on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except in the case of any
such representation and warranty that expressly relates to a prior date, in
which case such representation and warranty shall be so true and correct on and
as of such prior date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing (other than Borrowings at the election of the Administrative
Agent) and each issuance, amendment, renewal or extension of a Letter of Credit
shall be deemed to constitute a representation and warranty by each of Holdings
and the Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
each of Holdings and the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. Holdings will furnish
to the Administrative Agent for distribution to each Lender:

(a) promptly when available and in any event within 90 days after the end of
each fiscal year of Holdings, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by PricewaterhouseCoopers LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the consolidated
financial condition and results of operations of Holdings, the Borrower and the
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

 

66



--------------------------------------------------------------------------------

(b) promptly when available and in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of Holdings, its
unaudited consolidated balance sheet and related statements of operations and
year to date cash flows as of the end of and for such fiscal quarter and the
then elapsed portion of the fiscal year, as applicable, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by one of the Financial Officers of Holdings or the Borrower
as presenting fairly in all material respects the consolidated financial
condition and results of operations of Holdings, the Borrower and the
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

(c) concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a certificate of a Financial Officer of Holdings or the
Borrower in the form of Exhibit H (i) certifying as to whether a Default has
occurred and is continuing and, if a Default has occurred and is continuing,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.12, (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of Holdings’
audited financial statements referred to in Section 3.04 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate and (iv) listing each Subsidiary which has changed
status from or to a Restricted Subsidiary, Unrestricted Subsidiary or Subsidiary
Guarantor and identifying such Subsidiary as such as of the date of such
certificate;

(d) promptly when available and in any event within 60 days after the
commencement of each fiscal year of Holdings, a detailed consolidated budget for
such fiscal year (including a projected consolidated balance sheet and related
statements of projected operations and cash flow as of the end of and for such
fiscal year and setting forth any material assumptions used for purposes of
preparing such budget);

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Holdings, the
Borrower or any Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of the SEC, or distributed by Holdings
to its public stockholders generally, as the case may be;

(f) concurrently with any delivery of financial statements under paragraph
(a) or (b) above, if there are any Unrestricted Subsidiaries at the time, the
related consolidating financial statements reflecting the adjustments necessary
to eliminate the accounts of Unrestricted Subsidiaries from such consolidated
financial statements;

(g) promptly following a request therefor, all documentation and other
information that a Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act; and

(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Holdings, the
Borrower or any Subsidiary, or compliance with the terms of any Loan Document,
as the Administrative Agent or any Lender may reasonably request.

 

67



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to paragraphs (a), (b) and (e) of
this Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System.
Notwithstanding anything contained herein, in every instance Holdings shall be
required to provide paper or electronic copies of the compliance certificates
required by paragraph (c) of this Section 5.01 to the Administrative Agent.

SECTION 5.02. Notices of Material Events. Holdings and the Borrower will furnish
to the Administrative Agent written notice of the following promptly upon a
President, a Vice President, a Financial Officer or General Counsel of Holdings
or the Borrower obtaining knowledge thereof:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Holdings, the
Borrower or any Restricted Subsidiary that could reasonably be expected to
result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer of Holdings or the Borrower, as the case may be, or other
executive officer of Holdings or the Borrower, as the case may be, setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. Each of Holdings and the Borrower
will, and will cause each of the Restricted Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, contracts, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of the business of the Borrower and the Restricted Subsidiaries, taken
as a whole, provided that the foregoing shall not prohibit any Permitted
Restructuring or any other merger, consolidation, liquidation or dissolution
permitted under Section 6.03 or any sale of assets permitted under Section 6.05.

SECTION 5.04. Payment of Taxes. Each of Holdings and the Borrower will, and will
cause each of the Restricted Subsidiaries to, pay its Tax liabilities before the
same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) Holdings, the Borrower or such Restricted Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP, (c) such
contest effectively suspends collection of the contested obligation and the
enforcement of any Lien securing such obligation and (d) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect.

 

68



--------------------------------------------------------------------------------

SECTION 5.05. Maintenance of Properties; Insurance. Except in connection with a
Permitted Restructuring, each of Holdings and the Borrower will, and will cause
each of the Restricted Subsidiaries to, (a) keep and maintain all property
material to the conduct of the business of Holdings, the Borrower and the
Restricted Subsidiaries, taken as a whole, in good working order and condition,
ordinary wear and tear excepted, it being understood that this covenant only
relates to the working order and condition of such properties and shall not be
construed as a covenant not to dispose of such properties, and (b) maintain,
with financially sound and reputable insurance companies insurance in such
amounts and against such risks as are customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations.

SECTION 5.06. Books and Records; Inspection Rights. Each of Holdings and the
Borrower will, and will cause each of the Restricted Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all material dealings and transactions in relation to its business and
activities. Each of Holdings and the Borrower will, and will cause each of the
Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and at such reasonable
intervals as may be reasonably requested.

SECTION 5.07. Compliance with Laws. Each of Holdings and the Borrower will, and
will cause each of the Subsidiaries to, comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property
(including, without limitation, Environmental Laws), except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. Each of Holdings and the Borrower will
maintain in effect and enforce policies and procedures designed to ensure
compliance by Holdings, the Borrower, the Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used only for
general corporate purposes, including working capital, Permitted Acquisitions,
and lawful repurchases of Holdings’ capital stock. No part of the proceeds of
any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X. Letters of Credit will be issued only to support
obligations of the Borrower or any Restricted Subsidiary incurred for general
corporate purposes.

SECTION 5.09. Subsidiary Guaranty. As promptly as possible but in any event
within thirty (30) days (or such later date as may be agreed upon by the
Administrative Agent) (i) after the delivery of the financial statements
referred to in Section 5.01(a), with respect to any Restricted Subsidiary that
qualifies independently as, or is designated by Holdings or the Administrative
Agent as, a Subsidiary Guarantor pursuant to the definition of “Material
Domestic Subsidiary” or (ii) after the date on which any Restricted Subsidiary
qualifies independently as a Qualifying Subsidiary, Holdings shall provide the
Administrative Agent with written notice thereof setting forth information in
reasonable detail describing the material assets of such Person and shall cause
each such Subsidiary to deliver to the Administrative Agent a joinder to the
Subsidiary Guaranty (in the form contemplated thereby), pursuant to which such
Subsidiary agrees to be bound by the terms and provisions thereof, such
Subsidiary Guaranty to be accompanied by appropriate corporate resolutions,
other corporate documentation and legal opinions in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.
Notwithstanding the foregoing, no Receivables Entity shall be required to become
a Subsidiary Guarantor.

 

69



--------------------------------------------------------------------------------

SECTION 5.10. Pledge Agreements. Holdings shall execute or cause to be executed,
by no later than sixty (60) days (or such later date as is required to obtain
required governmental consents or approvals provided that Holdings is diligently
pursuing such consents or approvals or as is otherwise agreed to by the
Administrative Agent in its reasonable discretion) after the date on which any
Person becomes a Domestic Subsidiary or which any Subsidiary that is a First
Tier Foreign Subsidiary would qualify as a Material Foreign Subsidiary, a Pledge
Agreement in favor of the Administrative Agent for the benefit of the Secured
Parties with respect to, (x) in the case of a Domestic Subsidiary (including,
for purposes of this Section 5.10, the Borrower), 100% of all of the outstanding
Equity Interests of such Pledge Subsidiary and (y) in the case of a Material
Foreign Subsidiary, 65% of all of the outstanding Equity Interests of such
Pledge Subsidiary; provided that (i) no such pledge of the Equity Interests of
the China JV shall be required hereunder and (ii) no such pledge of the Equity
Interests of a Pledge Subsidiary that is a First Tier Foreign Subsidiary shall
be required hereunder to the extent the Administrative Agent and its counsel
reasonably determine that, in light of the cost and expense associated
therewith, such pledge would not provide material Pledged Equity for the benefit
of the Secured Parties pursuant to legally binding, valid and enforceable Pledge
Agreements. Holdings and the Borrower further agree to deliver to the
Administrative Agent all such Pledge Agreements, together with appropriate
corporate resolutions and other documentation (including legal opinions, the
stock certificates representing the Equity Interests subject to such pledge,
stock powers with respect thereto executed in blank, and such other documents as
shall be reasonably requested to perfect the Lien of such pledge) in each case
in form and substance reasonably satisfactory to the Administrative Agent, and
in a manner that the Administrative Agent shall be reasonably satisfied that it
has a first priority perfected pledge of or charge over the Pledged Equity
related thereto. Notwithstanding the foregoing, the parties hereto acknowledge
and agree that no Pledge Agreement in respect of the pledge of Equity Interests
of a Pledge Subsidiary that is a First Tier Foreign Subsidiary shall be required
until the date that occurs sixty (60) days after the Effective Date or the date
on which a Subsidiary becomes a Pledge Subsidiary (or such later date as is
required to obtain required governmental consents or approvals provided that
Holdings is diligently pursuing such consents or approvals or as is otherwise
agreed to by the Administrative Agent in its reasonable discretion).

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, each of
Holdings and the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. (a) The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

(i) the Obligations;

(ii) Indebtedness existing on the Effective Date and set forth in Schedule 6.01
to the Disclosure Letter and extensions, renewals, refinancings and replacements
of any such Indebtedness that do not increase the outstanding principal amount
thereof (other than by the amount of any fees or expenses incurred in the
extensions, renewals, refinancings and replacements thereof) or result in an
earlier maturity date;

 

70



--------------------------------------------------------------------------------

(iii) Indebtedness of the Borrower to Holdings or any Restricted Subsidiary and
of any Restricted Subsidiary to Holdings, the Borrower or any other Restricted
Subsidiary, in each case subject to Section 6.04;

(iv) Guarantees by the Borrower and by any Restricted Subsidiary of Indebtedness
of Holdings, the Borrower or any other Restricted Subsidiary;

(v) Indebtedness of the Borrower or any Restricted Subsidiary in respect of
workers’ compensation claims, self-insurance obligations, performance bonds,
surety, appeal or similar bonds and completion or other financial guarantees
provided by the Borrower and the Restricted Subsidiaries in the ordinary course
of their business, provided that upon the incurrence of Indebtedness with
respect to reimbursement type obligations regarding workers’ compensation
claims, such obligations are reimbursed within 30 days following such drawing or
incurrence;

(vi) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations (provided that such Indebtedness is
incurred prior to or within 180 days after such acquisition or the completion of
such construction or improvement); provided that the aggregate principal amount
of Indebtedness permitted by this clause (vi) shall not exceed $100,000,000 at
any time outstanding;

(vii) Indebtedness of the Borrower, the China JV and other Restricted
Subsidiaries, and Guarantees of obligations of Unrestricted Subsidiaries and
other Persons not constituting Subsidiaries, in an aggregate principal amount
not to exceed the greater of (x) $300,000,000 and (y) 15% of Consolidated Net
Worth (immediately after giving effect to the incurrence of such Indebtedness);
provided that not more than $50,000,000 of such Indebtedness is secured by
assets located in the United States of America;

(viii) Indebtedness of any Person that becomes a Restricted Subsidiary or is
merged into or consolidated with the Borrower or any Restricted Subsidiary or
any Indebtedness assumed in connection with the acquisition of any such assets
or secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals, refinancings and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (other than by the
amount of any fees or expenses incurred in the refinancing thereof); provided
that such Indebtedness exists at the time such Person becomes a Restricted
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Restricted Subsidiary;

(ix) reimbursement obligations (contingent or otherwise) in respect of letters
of credit issued to support obligations of the Borrower or any Restricted
Subsidiary incurred in the ordinary course of business; provided that (A) the
aggregate amount of such letters of credit and reimbursement obligations shall
not exceed $40,000,000 at any time and (B) such obligations may only be secured
to the extent permitted by clause (v) of Section 6.02(a);

(x) Indebtedness in an aggregate principal amount not exceeding $25,000,000 at
any time outstanding; provided that the aggregate outstanding principal amount
of such Indebtedness that is secured by any assets of the Borrower or any
Restricted Subsidiary shall not exceed $10,000,000;

(xi) the Permitted Convertible Notes;

 

71



--------------------------------------------------------------------------------

(xii) Permitted Unsecured Indebtedness;

(xiii) customer deposits and advance payments received in the ordinary course of
business from customers for goods or services purchased in the ordinary course
of business;

(xiv) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply, service or similar agreements,
in each case incurred in the ordinary course of business;

(xv) customary obligations pursuant to factoring or similar arrangements
permitted pursuant to clause (xi) of Section 6.02(a);

(xvi) Indebtedness of Holdings, the Borrower or any Restricted Subsidiary
incurred pursuant to Permitted Receivables Facilities; provided that the
Attributable Receivables Indebtedness thereunder shall not exceed an aggregate
amount of $100,000,000 at any time outstanding; and

(xvii) Indebtedness under interest rate, commodities and foreign currency
exchange protection agreements entered into in the ordinary course of business
to manage existing or anticipated risks and not for speculative purposes;

(b) Holdings will not create, incur, assume or permit to exist any Indebtedness
except (i) Indebtedness created under the Loan Documents or created under the
Permitted Convertible Notes, (ii) Indebtedness permitted under clause (a)(ii),
(a)(xii) or (a)(xvi) of this Section 6.01, (iii) Guarantees by Holdings of
Indebtedness of the Borrower and the Restricted Subsidiaries permitted hereby
and (iv) Guarantees by Holdings to lenders to direct and indirect Subsidiaries.

(c) Neither Holdings nor the Borrower will permit any Designated IP Subsidiary
to create, incur, assume or permit to exist any Indebtedness (regardless of
whether permitted under paragraph (a) of this Section 6.01) other than
Indebtedness of the Designated IP Subsidiary owed to Holdings, the Borrower or a
Restricted Subsidiary that is otherwise permitted by this Agreement.

SECTION 6.02. Liens. (a) The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:

(i) Permitted Encumbrances and Liens created under this Agreement and the Pledge
Agreements;

(ii) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Effective Date and set forth in Schedule 6.02 to the
Disclosure Letter, provided that (A) such Lien shall not apply to any other
property or asset of the Borrower or any Restricted Subsidiary and (B) such Lien
shall secure only those obligations that it secures on the Effective Date and
extensions, renewals, refinancings and replacements thereof that do not increase
the outstanding principal amount thereof (other than by the amount of any fees
or expenses incurred in the extensions, renewals, refinancings and replacements
thereof);

 

72



--------------------------------------------------------------------------------

(iii) any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Restricted Subsidiary or existing on any property
or asset of any Person that becomes a Restricted Subsidiary after the Effective
Date prior to the time such Person becomes a Restricted Subsidiary, provided
that (A) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(B) such Lien shall not apply to any other property or assets of the Borrower or
any Restricted Subsidiary and (C) such Lien shall secure only those obligations
that it secures on the date of such acquisition or the date such Person becomes
a Restricted Subsidiary, as the case may be, and extensions, renewals,
refinancings and replacements thereof that do not increase the outstanding
principal amount thereof (other than by the amount of any fees or expenses
incurred in the extensions, renewals, refinancings and replacements thereof);

(iv) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (A) such Liens secure
Indebtedness permitted by clause (vi) of Section 6.01(a), (B) such security
interests and the Indebtedness secured thereby are incurred prior to or within
180 days after such acquisition or the completion of such construction or
improvement, (C) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed capital assets and
(D) such security interests shall not apply to any other property or assets of
the Borrower or any Restricted Subsidiary;

(v) Liens on specified bank accounts and cash deposits of Holdings, the Borrower
or any Restricted Subsidiary used to secure reimbursement obligations of
Holdings, the Borrower or such Restricted Subsidiary in respect of letters of
credit and similar arrangements for collateral security with respect to
refinancings or replacements of the same; provided that the amounts in such
specified bank accounts and the amount of such cash deposits, other than cash
deposits securing letters of credit under defaulting lender provisions in credit
or reimbursement facilities, shall not exceed an aggregate outstanding amount of
$10,000,000;

(vi) Liens, including anti-assignment provisions, in favor of a landlord on
leases and leasehold improvements with respect to leased premises and Liens on
cash and other assets securing performance thereunder;

(vii) Liens representing the interest or title of a lessor, licensor,
sublicensor or sublessor;

(viii) Liens securing Indebtedness permitted under, and subject to the Lien
limitations in, clause (vii) of Section 6.01(a);

(ix) Liens securing any sale and leaseback transactions permitted by
Section 6.11;

(x) any encumbrance or restriction with respect to the transfer of the Equity
Interests in any joint venture or similar arrangement pursuant to the terms
thereof;

(xi) Liens on accounts receivable securing factoring, sales, pledges,
assignments, transfers or other dispositions of such accounts receivable in the
ordinary course of business (and to the extent such transaction is permitted
under Section 6.05(j)) as part of any accounts receivable financing transaction;

(xii) Liens on Permitted Receivables Facility Assets of the Borrower and the
Restricted Subsidiaries arising under Permitted Receivables Facilities; and

(xiii) Liens on assets of the Borrower and the Restricted Subsidiaries not
otherwise permitted above so long as the aggregate principal amount of the
Indebtedness and other obligations subject to such Liens does not at any time
exceed $10,000,000.

 

73



--------------------------------------------------------------------------------

(b) Holdings will not create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect thereof,
except Liens created under the Pledge Agreements, Liens on Permitted Receivables
Facility Assets of Holdings arising under Permitted Receivables Facilities and
Permitted Encumbrances.

SECTION 6.03. Fundamental Changes. (a) Neither Holdings nor the Borrower will,
nor will they permit any Restricted Subsidiary to, merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, except that, if at the time thereof and immediately after giving effect
thereto no Default shall have occurred and be continuing:

(i) any Person may merge into Holdings or the Borrower in a transaction in which
Holdings or the Borrower, as the case may be, is the surviving entity;

(ii) any Restricted Subsidiary or Unrestricted Subsidiary may merge into a
Restricted Subsidiary in a transaction in which the surviving entity is a
Restricted Subsidiary;

(iii) any Restricted Subsidiary may liquidate or dissolve if Borrower determines
in good faith that such liquidation or dissolution is in the best interests of
the Borrower and is not materially disadvantageous to the Lenders and may
liquidate or dissolve to facilitate internal reorganizations (including
Permitted Restructurings); and

(iv) the Borrower and its Restricted Subsidiaries may consummate Permitted
Acquisitions.

(b) Neither Holdings nor the Borrower will, nor will they permit any of the
Restricted Subsidiaries to, engage to any material extent in any business other
than businesses of the type conducted by the Borrower and the Restricted
Subsidiaries on the Effective Date and businesses reasonably related thereto or
useful in the operation of the businesses of the Borrower and the Restricted
Subsidiaries.

(c) Neither Holdings nor the Borrower will, nor will they permit any of the
Restricted Subsidiaries to, change its fiscal year from the basis in effect on
the Effective Date, other than changes to the fiscal year of any acquired
Restricted Subsidiary for the purposes of synchronizing such fiscal year with
the fiscal year of Holdings and the Borrower.

(d) Except in connection with a Permitted Restructuring, (i) Holdings will not
engage in any business or activity other than the ownership of all the
outstanding shares of capital stock of the Borrower and the Foreign Holding
Companies, incurring Indebtedness permitted hereby, incurring the Permitted
Convertible Notes, issuing Equity Interests and activities incidental thereto;
(ii) Holdings will not own or acquire any assets (other than shares of capital
stock of the Borrower, shares of capital stock of the Foreign Holding Companies,
cash and Permitted Investments) or incur any liabilities (other than liabilities
under the Loan Documents, Guarantees and other obligations in respect of
contractual performance by Holdings of obligations of the Borrower and the
Restricted Subsidiaries under leases of real property and other agreements,
Indebtedness permitted hereby, the Permitted Convertible Notes, obligations
under any stock option plans or other benefit plans for management, directors,
consultants or employees of Holdings, the Borrower and the Restricted
Subsidiaries, liabilities imposed by law, including tax liabilities, and other
liabilities incidental to its existence and permitted business and activities).
Notwithstanding the foregoing two sentences, Holdings may acquire Equity
Interests in another Person in exchange solely for common stock of Holdings.

 

74



--------------------------------------------------------------------------------

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of the Restricted Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly owned Restricted Subsidiary prior to such merger) any Equity
Interests in or evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, except:

(a) Permitted Investments;

(b) investments existing on the Effective Date and set forth on Schedule 6.04 to
the Disclosure Letter;

(c) investments by the Borrower and the Restricted Subsidiaries in Equity
Interests in Borrower or any Restricted Subsidiary and investments by
Unrestricted Subsidiaries in Equity Interests of Borrower or any Restricted
Subsidiary;

(d) loans or advances made by the Borrower or any Restricted Subsidiary to
Borrower or any Restricted Subsidiary and made by any Unrestricted Subsidiary to
Holdings, the Borrower or any Restricted Subsidiary;

(e) Guarantees of Indebtedness permitted under Section 6.01 and Guarantees of
Permitted Convertible Notes made in compliance with the definition of Permitted
Convertible Notes;

(f) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(g) Permitted Acquisitions;

(h) any investments in or loans to any other Person received as noncash
consideration for sales, transfers, leases and other dispositions permitted by
Section 6.03 or 6.05;

(i) Guarantees and indemnities by the Borrower and the Restricted Subsidiaries
of leases and other agreements entered into by any Restricted Subsidiary;

(j) extensions of credit in the nature of accounts receivable or notes
receivable in the ordinary course of business;

(k) investments in payroll, travel and similar advances to cover matters that
are expected at the time of such advances ultimately to be treated as expenses
for accounting purposes and that are made in the ordinary course of business;

(l) loans or advances to employees made in the ordinary course of business
consistent with prudent business practice and not exceeding $10,000,000 in the
aggregate outstanding at any one time;

 

75



--------------------------------------------------------------------------------

(m) investments in or acquisitions of stock, obligations or securities received
in settlement of debts created in the ordinary course of business and owing to
the Borrower or any Restricted Subsidiary or in satisfaction of judgments;

(n) investments in the form of Swap Agreements permitted under Section 6.06;

(o) investments, loans, advances, guarantees and acquisitions resulting from a
foreclosure by the Borrower or any Restricted Subsidiary with respect to any
secured investment or other transfer of title with respect to any secured
investment in default;

(p) investments, loans, advances, guarantees and acquisitions the consideration
for which consists solely of shares of common stock of Holdings;

(q) the licensing from other Persons by the Borrower and the Restricted
Subsidiaries of intellectual property in accordance with normal industry
practice; provided that if such licensing involves the effective acquisition of
any business of another Person it must be otherwise permitted by this
Section 6.04;

(r) exchanges of Permitted Convertible Notes, whether or not pursuant to such
Permitted Convertible Notes;

(s) contributions of Permitted Receivables Facility Assets and cash deemed
received from proceeds of Permitted Receivables Facility Assets to any
Receivables Entity to the extent required or made pursuant to Permitted
Receivables Facility Documents or to the extent necessary to keep such
Receivables Entity properly capitalized to avoid insolvency or consolidation
with a Loan Party or any of the Subsidiaries; and

(t) any other investment, loan or advance (other than acquisitions) so long as
the aggregate amount of all such investments, loans and advances does not exceed
$50,000,000 during the term of this Agreement.

SECTION 6.05. Asset Sales. The Borrower will not, and will not permit any of the
Restricted Subsidiaries to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will the Borrower permit
any of the Restricted Subsidiaries to issue any additional Equity Interest in
such Restricted Subsidiary, except:

(a) (i) sales, leases, transfers or other dispositions of inventory, used or
surplus equipment and Permitted Investments in the ordinary course of business,
(ii) non-cash sales or exchanges of surplus or fully-depreciated equipment in
the ordinary course of business and (iii) the periodic clearance and disposal of
obsolete or worn out property, including involuntary loss, damage or destruction
of property, and (iv) licenses of technology in the ordinary course of business;

(b) sales, leases, transfers or other dispositions to the Borrower or a
Restricted Subsidiary, provided that any such sales, transfers or dispositions
to an Unrestricted Subsidiary shall be made in compliance with Section 6.07;

(c) sales, leases, transfers or other dispositions of assets (other than Equity
Interests in a Subsidiary) that are not permitted by any other clause of this
Section, provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed of by Restricted Subsidiaries in reliance upon
this clause (c) shall not exceed $50,000,000 during any fiscal year of the
Borrower;

 

76



--------------------------------------------------------------------------------

(d) sale and leaseback transactions permitted by Section 6.11;

(e) sales, leases, transfers or other dispositions of property, plant and
equipment located at any of the manufacturing sites listed in Schedule 6.05(e)
to the Disclosure Letter;

(f) leases of property, plant and equipment for fair market value;

(g) sales, leases, transfers or other dispositions of assets acquired pursuant
to a Permitted Acquisition that in the reasonable judgment of the Borrower’s
management are not necessary or desirable to carry out the Borrower’s business
plans, to the extent binding agreements or letters of intent providing for such
sales, transfers or other dispositions are entered into within 12 months after
the acquisition of such assets;

(h) the licensing by the Borrower and the Restricted Subsidiaries of
intellectual property to other Persons, in accordance with normal industry
practice; provided that if such licensing involves the effective transfer or
conveyance of any division of the Borrower or any Restricted Subsidiary
utilizing such intellectual property it must be otherwise permitted by this
Section 6.05;

(i) sales and other assignments, transfers or other dispositions of accounts
receivable in connection with the compromise or collection thereof;

(j) factoring, sales and other assignments, transfers or other dispositions of
accounts receivable of any Foreign Subsidiary in the ordinary course of business
as part of any accounts receivable financing transaction in an aggregate amount
not to exceed $50,000,000 during any fiscal year of the Borrower;

(k) Holdings, the Borrower and any Restricted Subsidiary may transfer, sell
and/or pledge Permitted Receivables Facility Assets under Permitted Receivables
Facilities (subject to the limitation that the Attributable Receivables
Indebtedness thereunder shall not exceed an aggregate amount of $100,000,000);
and

(l) sales, leases, transfers or other dispositions by the Borrower and the
Restricted Subsidiaries of intellectual property to other Persons, in accordance
with normal industry practice; provided that the aggregate purchase price or
other consideration (exclusive of success or similar fees and royalties,
including fees based on future enforcement of such intellectual property) for
such sales in reliance upon this clause (l) shall not exceed $35,000,000 during
any fiscal year of the Borrower or applicable Restricted Subsidiary;

provided that, except with respect to sales of property, plant and equipment
listed in Schedule 6.05(e) to the Disclosure Letter and to the extent set forth
on Schedule 6.05(e) to the Disclosure Letter, all sales, transfers, leases and
other dispositions permitted hereby shall be made for fair value (other than
those permitted by clause (b) above) and for consideration of at least 75% cash
or cash equivalents (other than those permitted by clauses (a)(ii) and
(b) above) and (ii) a Designated IP Subsidiary shall not make sales, transfers
or other dispositions other than pursuant to clauses (a), (b), (f), (h) or
(l) above. The foregoing cash or cash equivalents requirement shall not be
deemed to preclude agreements which provide for periodic payments, such as (and
without limitation) licenses, leases and sale and leaseback transactions.

 

77



--------------------------------------------------------------------------------

SECTION 6.06. Swap Agreements. Neither Holdings nor the Borrower will, nor will
they permit any of the Restricted Subsidiaries to, enter into any Swap
Agreement, except (a) Swap Agreements entered into to hedge or mitigate risks to
which the Borrower or any Restricted Subsidiary has actual exposure (other than
those in respect of Equity Interests of the Borrower or any Restricted
Subsidiaries), (b) Swap Agreements entered into in order to effectively cap,
collar, currency exchange or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Restricted Subsidiary, (c) each of Holdings and the Borrower may enter into, and
perform its respective obligations under, Permitted Call Spread Swap Agreements
and (d) Swap Agreements in respect of Equity Interests of Holdings, the Borrower
or any Restricted Subsidiaries entered into in connection with share repurchase
transactions.

SECTION 6.07. Transactions with Affiliates. Neither Holdings nor the Borrower
will, nor will they permit any Restricted Subsidiary to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) transactions that are at
prices and on terms and conditions not less favorable to the Borrower or such
Restricted Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among Holdings, the
Borrower and the Restricted Subsidiaries, (c) any issuance of securities, or
other payments, awards or grants in cash, securities or otherwise pursuant to,
or the funding of, employment arrangements, stock options and stock ownership or
other employee benefit plans or programs approved by the board of directors of
Holdings (including an authorized committee thereof), (d) the grant of stock
options, restricted stock, other stock-based awards or similar rights to
officers, employees, consultants and directors of Holdings pursuant to plans
approved by the board of directors of Holdings (including an authorized
committee thereof) and the payment of amounts or the issuance of securities
pursuant thereto, (e) loans or advances to employees in the ordinary course of
business consistent with prudent business practice, but in any event not to
exceed $10,000,000 in the aggregate outstanding at any one time, (f) any
Restricted Payment permitted by Section 6.08 and (g) transactions contemplated
by any Permitted Receivables Facility Documents.

SECTION 6.08. Restricted Payments. Neither Holdings nor the Borrower will, nor
will they permit any Restricted Subsidiary to, declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, except that
(i) Holdings may declare and pay dividends with respect to its capital stock
payable solely in additional shares of its capital stock, (ii) Restricted
Subsidiaries may declare and pay dividends ratably with respect to their Equity
Interests, (iii) Holdings may make Restricted Payments, not exceeding
$15,000,000 during any fiscal year, pursuant to and in accordance with stock
option plans or other benefit plans for management, directors, consultants or
employees of Holdings, the Borrower and the Restricted Subsidiaries, including
the redemption or purchase of capital stock of Holdings held by former
directors, management, consultants or employees of Holdings, the Borrower or any
Restricted Subsidiary following termination of their employment, (iv) the
Borrower may pay dividends to Holdings at such times and in such amounts, not
exceeding $7,500,000 during any fiscal year, as shall be necessary to permit
Holdings to discharge its permitted liabilities, (v) Restricted Payments may be
made in the form of capital stock issued by Holdings, (vi) each of Holdings and
the Borrower may enter into, exercise its respective rights and perform its
respective obligations under Permitted Call Spread Swap Agreements,
(vii) Holdings and the Borrower may make deliveries of shares of its common
stock upon conversion of Permitted Convertible Notes pursuant to the terms
thereof, (viii) Holdings and the Borrower may make interest payments in respect
of Indebtedness under Permitted Convertible Notes, (ix) any Receivables Entity
may declare and pay dividends to Holdings or any wholly-owned subsidiary thereof
and (x) other Restricted Payments may be made so long as prior to making any
such Restricted Payment, and after giving effect thereto (including on a pro
forma basis), (A) no Default or Event of Default shall exist and (B) the Senior
Leverage Ratio does not exceed 2.75 to 1.00.

 

78



--------------------------------------------------------------------------------

SECTION 6.09. Restrictive Agreements. Neither Holdings nor the Borrower will,
nor will they permit any Restricted Subsidiary to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of Holdings,
the Borrower or any Restricted Subsidiary to create, incur or permit to exist
any Lien upon any of its property or assets, or (b) the ability of any
Restricted Subsidiary to pay dividends or other distributions with respect to
holders of its Equity Interests or to make or repay loans or advances to the
Borrower or any other Restricted Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Restricted Subsidiary; provided that (i) the foregoing
shall not apply to restrictions and conditions imposed by law or by any Loan
Document, (ii) the foregoing shall not apply to restrictions and conditions
existing on the Effective Date identified on Schedule 6.09 to the Disclosure
Letter (but shall apply to any extension or renewal of, or any amendment or
modification if it expands the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Restricted Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Restricted Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) the foregoing shall not apply to restrictions and conditions contained in
agreements of any Person that becomes a Restricted Subsidiary or is merged into
or consolidated with the Borrower or any Restricted Subsidiary or agreements
assumed from any Person in connection with the acquisition of assets by the
Borrower or any Restricted Subsidiary of such Person after the date hereof,
provided that such agreements exist at the time such Person becomes a Restricted
Subsidiary or such agreements are assumed and in each case are not created in
contemplation of or in connection with such Person becoming a Restricted
Subsidiary or the agreements being assumed; (v) clause (a) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness,
(vi) clause (a) of the foregoing shall not apply to customary provisions in
leases and other agreements restricting the assignment thereof or any interest
therein, (vii) clause (a) of the foregoing shall not apply to customary negative
pledge clauses and restrictions on the ability of Holdings, the Borrower or any
Subsidiary to Guarantee Indebtedness; provided that such restrictions do not
limit the ability of the Obligations under this Agreement to be Guaranteed or to
be secured by any Lien on any of the properties or assets of Holdings, the
Borrower or any Restricted Subsidiary (including without limitation pursuant to
the Subsidiary Guaranty and Pledge Agreements), (viii) the foregoing
restrictions shall not apply to customary restrictions and conditions imposed by
agreements relating to Indebtedness of a Foreign Subsidiary permitted under
Section 6.01(a) so long as (A) such restrictions and conditions only apply to
such Foreign Subsidiary and its subsidiaries and (B) the aggregate principal
amount of all such Indebtedness of all Foreign Subsidiaries covered by this
clause (viii) does not exceed $125,000,000, (ix) clause (a) of the foregoing
shall not apply to customary restrictions or conditions imposed by a foreign
government or any political subdivision of any foreign government or any public
instrumentality thereof in connection with the transfer or disposition of assets
and (x) the foregoing restrictions shall not apply to customary restrictions and
conditions contained in Permitted Receivables Facility Documents.

SECTION 6.10. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents. Neither Holdings nor the Borrower will nor will they
permit any Restricted Subsidiary to, directly or indirectly voluntarily prepay,
defease or in substance defease, purchase, redeem, retire or otherwise acquire,
any Subordinated Indebtedness or any Indebtedness from time to time outstanding
under the Subordinated Indebtedness Documents; provided that any such
prepayment, defeasance, purchase, redemption, retirement or acquisition may be
made so long as prior thereto, and after giving effect thereto (including on a
pro forma basis), (A) no Default or Event of Default shall exist and (B) the
Senior Leverage Ratio does not exceed 2.75 to 1.00. Furthermore, neither
Holdings nor the Borrower will, nor will they permit any Restricted Subsidiary
to, amend the Subordinated Indebtedness Documents or any document, agreement or
instrument evidencing any Indebtedness incurred pursuant to the Subordinated
Indebtedness Documents (or any replacements, substitutions, extensions or
renewals thereof) or pursuant to which such Indebtedness is issued where such
amendment, modification or supplement amends, modifies or adds any provisions
thereof in a manner which, when taken as a whole, are (i) materially adverse to
Holdings, the Borrower and the Restricted Subsidiary and/or the Lenders or
(ii) more onerous in any material respect than the existing applicable
provisions in the Subordinated Indebtedness Documents or the applicable
provisions set forth in this Agreement, in each case as determined by the board
of directors (including an authorized committee thereof) of Holdings for
Holdings or as the sole member of the Borrower, as the case may be, in good
faith.

 

79



--------------------------------------------------------------------------------

SECTION 6.11. Sale and Leaseback Transactions. The Borrower will not, and will
not permit any of the Restricted Subsidiaries to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred, except for (a) any such sale of any fixed or capital assets
that is made for cash consideration in an amount not less than the cost of such
fixed or capital asset and is consummated within 180 days after the Borrower or
such Restricted Subsidiary acquires or completes the construction of such fixed
or capital asset and (b) any such sales and leasebacks made after the Effective
Date of real or personal property with an aggregate fair value not to exceed
$50,000,000 during any four consecutive quarter period.

SECTION 6.12. Financial Covenants.

(a) Maximum Total Leverage Ratio. Neither Holdings nor the Borrower will permit
the ratio (the “Total Leverage Ratio”), determined as of the end of each of its
fiscal quarters ending on or about September 30, 2013 and thereafter, of
(i) Consolidated Total Indebtedness to (ii) Consolidated EBITDA for the period
of four (4) consecutive fiscal quarters ending with the end of such fiscal
quarter, all calculated for Holdings, the Borrower and the Restricted
Subsidiaries on a consolidated basis, to be greater than 3.75 to 1.00.

(b) Minimum Interest Coverage Ratio. Neither Holdings nor the Borrower will
permit the ratio (the “Interest Coverage Ratio”), determined as of the end of
each of its fiscal quarters ending on or about September 30, 2013 and
thereafter, of (i) Consolidated EBITDA to (ii) Consolidated Interest Expense
paid or payable in cash, in each case for the period of four (4) consecutive
fiscal quarters ending with the end of such fiscal quarter, all calculated for
Holdings, the Borrower and the Restricted Subsidiaries on a consolidated basis,
to be less than 3.50 to 1.00.

SECTION 6.13. Designation of Subsidiaries. The board of directors of Holdings
may, at any time from and after the Effective Date, designate any Restricted
Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately before and after such
designation, no Default or Event of Default shall have occurred and be
continuing, (ii) immediately after giving effect to such designation, Holdings
and the Borrower shall be in compliance with the covenants set forth in
Section 6.12 on a pro forma basis, (iii) no Restricted Subsidiary may be
designated as an Unrestricted Subsidiary if it was previously designated as an
Unrestricted Subsidiary and (iv) if a Restricted Subsidiary is being designated
as an Unrestricted Subsidiary hereunder, such Restricted Subsidiary, together
with all other Unrestricted Subsidiaries as of such date of designation, must
not have contributed greater than ten percent (10%) of Consolidated Total Assets
(but, notwithstanding the definition of Consolidated Total Assets, calculated
inclusive of all Unrestricted Subsidiaries), as of the most recently ended
fiscal quarter of the Holdings for which financial statements have been
delivered pursuant to Section 5.01(a) (or, if prior to the date of the delivery
of the first financial statements to be delivered pursuant to Section 5.01(a),
the most recent financial statements referred to in Section 3.04(a)(ii)). The
designation of any Restricted Subsidiary as an Unrestricted Subsidiary after the
Effective Date shall constitute an investment by Holdings, the Borrower or the
applicable Restricted Subsidiary therein at the date of designation in an amount
equal to the fair market value of Holdings’, the Borrower’s or the applicable
Restricted Subsidiary’s investment therein. None of Holdings, the Borrower or
any Restricted Subsidiary shall at any time be directly or indirectly liable for
any Indebtedness that provides the holder thereof may (with the passage of time
or notice or both) declare a default thereon or cause the payment thereof to be
accelerated upon the occurrence of a default with respect to any Indebtedness,
Lien or other obligation of an Unrestricted Subsidiary (including any right to
take enforcement action against such Unrestricted Subsidiary). The designation
of any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute
(i) the incurrence at the time of designation of any investment, Indebtedness or
Liens of such Subsidiary existing at such time and (ii) a return on any
investment by Holdings, the Borrower or the applicable Restricted Subsidiary in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the fair market value at the date of such designation of Holdings’, the
Borrower’s or such Restricted Subsidiary’s investment in such Subsidiary.
Notwithstanding the foregoing, neither the Borrower nor any Designated IP
Subsidiary shall be permitted to be an Unrestricted Subsidiary.

 

80



--------------------------------------------------------------------------------

SECTION 6.14. Anti-Corruption Laws and Sanctions. The Borrower will not request
any Borrowing or Letter of Credit, and the Borrower shall not use, and shall
procure that Holdings, the Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing or
Letter of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this
Section 7.01) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of
Holdings, the Borrower or any Restricted Subsidiary in or in connection with any
Loan Document or any amendment or modification thereof or waiver thereunder, or
in any certificate or other document furnished pursuant to or in connection with
any Loan Document or any amendment or modification thereof or waiver thereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;

(d) Holdings or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to the
existence of Holdings or the Borrower), 5.08, 5.09 or 5.10, in Article VI or in
Article X;

 

81



--------------------------------------------------------------------------------

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Section 7.01), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender);

(f) Holdings, the Borrower or any Restricted Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
after giving effect to any applicable grace or similar period with respect
thereto;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, provided that this clause (g) shall not apply to (i) any secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, (ii) any requirement to make
a cash payment as a result of the early termination of a Permitted Call Spread
Swap Agreement, (iii) any requirement to deliver cash or equity securities upon
conversion of Permitted Convertible Notes and (iv) any requirement to deliver
cash or equity securities upon exercise of put and call options under Permitted
Convertible Notes to the extent not prohibited by Section 6.08;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Holdings, the Borrower or, subject to Section 7.02, any Restricted
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Holdings, the
Borrower or, subject to Section 7.02, any Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) Holdings, the Borrower or, subject to Section 7.02, any Restricted
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Section 7.01, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Holdings,
the Borrower or, subject to Section 7.02, any Restricted Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) Holdings, the Borrower or, subject to Section 7.02, any Restricted
Subsidiary, shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (net of amounts covered by insurance as to which the
insurer has not denied coverage) shall be rendered against Holdings, the
Borrower, any Restricted Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed or appealed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of
Holdings, the Borrower or any Restricted Subsidiary to enforce any such
judgment;

 

82



--------------------------------------------------------------------------------

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(m) any security interest purported to be created under any Pledge Agreement
shall cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected first priority security interest in Pledged Equity having, in the
aggregate, a value in excess of $10,000,000, except (i) as a result of the sale
or other disposition of the applicable Pledged Equity in a transaction permitted
under the Loan Documents, (ii) any action taken by the Administrative Agent to
release any such security interest in compliance with the provisions of this
Agreement or any other Loan Document or (iii) as a result of the Administrative
Agent’s failure to maintain possession of any stock certificates or other
instruments delivered to it under a Pledge Agreement;

(n) the Subsidiary Guaranty or the guaranty under Article X, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of the Subsidiary Guaranty or such
guaranty; or any Loan Party denies that it has any or further liability or
obligation under the Subsidiary Guaranty or such guaranty, or purports to
revoke, terminate or rescind the Subsidiary Guaranty or such guaranty; or

(o) a Change in Control shall occur;

then, and in every such event (other than an event with respect to Holdings or
the Borrower described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to Holdings, take
either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other Obligations of Holdings and the Borrower
accrued hereunder and under the other Loan Documents, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by Holdings and the Borrower; and in case
of any event with respect to Holdings or the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other Obligations accrued hereunder and under the other Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
Holdings and the Borrower. Upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity.

If any proceeds of Pledged Equity are received by the Administrative Agent after
an Event of Default has occurred and is continuing and the Administrative Agent
so elects or the Required Lenders so direct, such funds shall be applied ratably
first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the Administrative Agent and the Issuing Bank, each in their
respective capacities as such, from Holdings and the Borrower, second, to pay
any fees or expense reimbursements then due to the Lenders from Holdings and the
Borrower, third, to pay interest then due and payable on the Loans ratably,
fourth, to prepay principal on the Loans and unreimbursed LC Disbursements and
any other amounts owing with respect to Banking Services Obligations and Swap
Obligations ratably, fifth, to pay an amount to the Administrative Agent equal
to one hundred five percent (105%) of the aggregate undrawn face amount of all
outstanding Letters of Credit and the aggregate amount of any unpaid LC
Disbursements, to be held as cash collateral for such Obligations and sixth, to
the payment of any other Obligation due to the Administrative Agent or any
Lender by Holdings or the Borrower. The Administrative Agent and the Lenders
shall have the continuing and exclusive right to apply and reverse and reapply
any and all such proceeds and payments to any portion of the Obligations.

 

83



--------------------------------------------------------------------------------

SECTION 7.02. Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether a Default has occurred under clause (h), (i) or (j) of
Section 7.01, any reference in any such clause to any “Restricted Subsidiary”
shall be deemed not to include any Restricted Subsidiary affected by any event
or circumstance referred to in any such clause that did not, as of the last day
of the fiscal quarter of Holdings most recently ended, have assets with a value
in excess of 5.0% of Consolidated Total Assets as of such date, provided that if
it is necessary to exclude more than one Restricted Subsidiary from clause (h),
(i) or (j) of Section 7.01 pursuant to this Section in order to avoid a Default
thereunder, all excluded Restricted Subsidiaries shall be considered to be a
single consolidated Restricted Subsidiary for purposes of determining whether
the condition specified above is satisfied.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Holdings, the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Holdings, the Borrower or any
of the Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by Holdings, the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or (vi) the creation, perfection or priority of Liens on the Pledged Equity or
the existence of the Pledged Equity.

 

84



--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for Holdings), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers through
their respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and Holdings. Upon any such resignation,
the Required Lenders shall have the right to appoint a successor with the
approval of the Borrower (such approval not to be unreasonably withheld or
delayed; provided that no such approval shall be required if an Event of Default
has occurred and is continuing). If no successor shall have been so appointed by
the Required Lenders (and, if required, approved by the Borrower) and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder; provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Pledge Agreement for the benefit of the Secured
Parties, the retiring Administrative Agent shall continue to be vested with such
security interest as collateral agent for the benefit of the Secured Parties
and, in the case of any Pledged Equity in the possession of the Administrative
Agent, shall continue to hold such Pledged Equity, in each case until such time
as a successor Administrative Agent is appointed and accepts such appointment in
accordance with this paragraph (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Pledge Agreement, including any action required to maintain the
perfection of any such security interest). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Holdings and such successor. After
the Administrative Agent’s resignation hereunder, the provisions of this Article
and Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

85



--------------------------------------------------------------------------------

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning Holdings, the Borrower and their respective
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder and in
deciding whether or to the extent to which it will continue as a Lender or
assign or otherwise transfer its rights, interests and obligations hereunder.

None of the Lenders, if any, identified in this Agreement as a Co-Syndication
Agent or a Co-Documentation Agent shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as Co-Syndication Agent or
Co-Documentation Agent as it makes with respect to the Administrative Agent in
the preceding paragraph.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender authorizes the Administrative Agent to
enter into each of the Pledge Agreements to which it is a party and to take all
action contemplated by such documents. Each Lender agrees that no Secured Party
(other than the Administrative Agent) shall have the right individually to seek
to realize upon the security granted by any Pledge Agreement, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Pledge Agreements. In the event that any Pledged Equity is hereafter
pledged by any Person as collateral security for the Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such Pledged
Equity in favor of the Administrative Agent on behalf of the Secured Parties.
The Lenders hereby authorize the Administrative Agent, at its option and in its
discretion, to release any Lien granted to or held by the Administrative Agent
upon any Pledged Equity (i) as described in Section 9.02(d); (ii) as permitted
by, but only in accordance with, the terms of the applicable Loan Document; or
(iii) if approved, authorized or ratified in writing by the Required Lenders,
unless such release is required to be approved by all of the Lenders hereunder.
Upon request by the Administrative Agent at any time, the Lenders will confirm
in writing the Administrative Agent’s authority to release particular types or
items of Pledged Equity pursuant hereto. Upon any sale or transfer of assets
constituting Pledged Equity which is permitted pursuant to the terms of any Loan
Document, or consented to in writing by the Required Lenders or all of the
Lenders, as applicable, and upon at least five (5) Business Days’ prior written
request by Holdings to the Administrative Agent, the Administrative Agent shall
(and is hereby irrevocably authorized by the Lenders to) execute such documents
as may be necessary to evidence the release of the Liens granted to the
Administrative Agent for the benefit of the Secured Parties herein or pursuant
hereto upon the Pledged Equity that was sold or transferred; provided, however,
that (i) the Administrative Agent shall not be required to execute any such
document on terms which, in the Administrative Agent’s opinion, would expose the
Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty,
and (ii) such release shall not in any manner discharge, affect or impair the
Obligations or any Liens upon (or obligations of Holdings, the Borrower or any
Subsidiary in respect of) all interests retained by Holdings, the Borrower or
any Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Pledged Equity.

 

86



--------------------------------------------------------------------------------

Each of Holdings, on its behalf and on behalf of the Subsidiaries, the Borrower,
and each Lender, on its behalf and on the behalf of its affiliated Secured
Parties, hereby irrevocably constitute the Administrative Agent as the holder of
an irrevocable power of attorney (fondé de pouvoir within the meaning of
Article 2692 of the Civil Code of Québec) in order to hold hypothecs and
security granted by Holdings, the Borrower or any Subsidiary on property
pursuant to the laws of the Province of Québec to secure obligations of
Holdings, the Borrower or any Subsidiary under any bond, debenture or similar
title of indebtedness issued by Holdings, the Borrower or any Subsidiary in
connection with this Agreement, and agree that the Administrative Agent may act
as the bondholder and mandatary with respect to any bond, debenture or similar
title of indebtedness that may be issued by Holdings, the Borrower or any
Subsidiary and pledged in favor of the Secured Parties in connection with this
Agreement. Notwithstanding the provisions of Section 32 of the An Act respecting
the special powers of legal persons (Québec), JPMorgan Chase Bank, N.A. as
Administrative Agent may acquire and be the holder of any bond issued by
Holdings, the Borrower or any Subsidiary in connection with this Agreement
(i.e., the fondé de pouvoir may acquire and hold the first bond issued under any
deed of hypothec by Holdings, the Borrower or any Subsidiary).

The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Secured Parties including a right of pledge with respect
to the entitlements to profits, the balance left after winding up and the voting
rights of Holdings as ultimate parent of any subsidiary of Holdings which is
organized under the laws of the Netherlands and the Equity Interests of which
are pledged in connection herewith (a “Dutch Pledge”). Without prejudice to the
provisions of this Agreement and the other Loan Documents, the parties hereto
acknowledge and agree with the creation of parallel debt obligations of Holdings
or any relevant Subsidiary as will be described in any Dutch Pledge (the
“Parallel Debt”), including that any payment received by the Administrative
Agent in respect of the Parallel Debt will - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Obligations, and any payment to the Secured Parties
in satisfaction of the Obligations shall - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed as satisfaction of the corresponding amount of
the Parallel Debt. The parties hereto acknowledge and agree that, for purposes
of a Dutch Pledge, any resignation by the Administrative Agent is not effective
until its rights under the Parallel Debt are assigned to the successor
Administrative Agent.

 

87



--------------------------------------------------------------------------------

The parties hereto acknowledge and agree for the purposes of taking and ensuring
the continuing validity of German law governed pledges (Pfandrechte) with the
creation of parallel debt obligations of Holdings, the Borrower and the
Subsidiaries as will be further described in a separate German law governed
parallel debt undertaking. The Administrative Agent shall (i) hold such parallel
debt undertaking as fiduciary agent (Treuhänder) and (ii) administer and hold as
fiduciary agent (Treuhänder) any pledge created under a German law governed
Pledge Agreement which is created in favor of any Secured Party or transferred
to any Secured Party due to its accessory nature (Akzessorietät), in each case
of (i) and (ii) in its own name and for the account of the Secured Parties. Each
Lender (on behalf of itself and its affiliated Secured Parties) hereby
authorizes the Administrative Agent to enter as its agent (Vertreter) in its
name and on its behalf into any German law governed Pledge Agreement, accept as
its agent in its name and on its behalf any pledge or other creation of any
accessory security right in relation to this Agreement and to agree to and
execute on its behalf as its representative in its name and on its behalf any
amendments, supplements and other alterations to any such Pledge Agreement and
to release on behalf of any such Lender or Secured Party any such Pledge
Agreement and any pledge created under any such Pledge Agreement in accordance
with the provisions herein and/or the provisions in any such Pledge Agreement.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to Holdings or the Borrower, to it at 5005 E. McDowell Road, Phoenix, AZ
85008, Attention of Treasurer (Telecopy No. (602) 244-5139; Telephone No.
(602) 244-7291), with a copy (in the case of a notice of Default) to General
Counsel (Telecopy No. (602) 244-5500; Telephone No. (602) 244-5226);

(ii) if to the Administrative Agent, (A) in the case of Borrowings denominated
in Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn Street, Chicago,
Illinois 60603, Attention of April Yebd (Telecopy No. (888) 292-9533; Email:
jpm.agency.servicing.4@jpmorgan.com) and (B) in the case of Borrowings
denominated in Foreign Currencies, to J.P. Morgan Europe Limited, 25 Bank
Street, Canary Wharf, London E14 5JP, Attention of The Manager, Loan & Agency
Services (Telecopy No. 44 207 777 2360; Email:
loan_and_agency_london@jpmorgan.com), and in each case with a copy to JPMorgan
Chase Bank, N.A., 1301 2nd Avenue, Floor 25, Seattle, Washington 98101,
Attention of Keith F. Winzenried (Telecopy No. (208) 298-0693; Email:
keith.f.winzenried@jpmorgan.com);

(iii) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Chicago, Illinois 60603, Attention of Prashanth K. Kallakuri
(Telecopy No. (855) 609-9959; Email:
Chicago.LC.Agency.Activity.Team@jpmchase.com);

(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Chicago, Illinois 60603, Attention of April Yebd (Telecopy No.
(888) 292-9533; Email: jpm.agency.servicing.4@jpmorgan.com); and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

 

88



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent,
Holdings or the Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

(d) Electronic Systems.

(i) Holdings and the Borrower agree that the Administrative Agent may, but shall
not be obligated to, make Communications (as defined below) available to the
Issuing Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the Issuing Bank or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of Communications
through an Electronic System. “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of any Loan Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent, any
Lender or the Issuing Bank by means of electronic communications pursuant to
this Section, including through an Electronic System.

 

89



--------------------------------------------------------------------------------

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by Holdings or the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as provided in Section 2.20 with respect to an Incremental Term Loan
Amendment, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by Holdings, the Borrower and the Required Lenders or by Holdings,
the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitments of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
directly affected thereby, (iii) postpone the scheduled date of payment of the
principal amount of any Loan or LC Disbursement, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby, (iv) change
Section 2.18(b) or (d) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender,
(v) change any of the provisions of this Section or the definition of “Required
Lenders” or the percentage with respect to any Class of Lenders in the
definition of the term “Majority in Interest” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender (it being understood that,
solely with the consent of the parties prescribed by Section 2.20 to be parties
to an Incremental Term Loan Amendment, Incremental Term Loans may be included in
the determination of Required Lenders on substantially the same basis as the
Commitments and the Revolving Loans are included on the Effective Date),
(vi) release Holdings or the Borrower from its obligations under Article X, or
release all or substantially all of the Subsidiary Guarantors from their
obligations under the Subsidiary Guaranty, in each case without the written
consent of each Lender or (vii) except as provided in clause (d) of this Section
or in any Pledge Agreement, release all or substantially all of the Pledged
Equity without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be (it being understood that any change to
Section 2.22 shall require the consent of the Administrative Agent, the Issuing
Bank and the Swingline Lender). Notwithstanding the foregoing, no consent with
respect to any amendment, waiver or other modification of this Agreement shall
be required of any Defaulting Lender, except with respect to any amendment,
waiver or other modification referred to in clause (i), (ii) or (iii) of the
first proviso of this paragraph and then only in the event such Defaulting
Lender shall be directly affected by such amendment, waiver or other
modification.

 

90



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent, Holdings and the Loan Parties party
to each relevant Loan Document (x) to add one or more credit facilities (in
addition to the Incremental Term Loans pursuant to an Incremental Term Loan
Amendment) to this Agreement and to permit extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Loans, Incremental Term Loans and the accrued interest and
fees in respect thereof and (y) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Lenders.

(d) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Pledged Equity (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Obligations (other than Obligations not yet due and payable to the Lenders
or any of their Affiliates under any Swap Agreement or any Banking Services
Agreement), (ii) constituting property being sold or disposed of if Holdings
certifies to the Administrative Agent that the sale or disposition is made in
compliance with the terms of this Agreement (and the Administrative Agent may
rely conclusively on any such certificate, without further inquiry), or (iii) as
required to effect any sale or other disposition of such Pledged Equity in
connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Article VII. Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Loan Parties in respect
of) all interests retained by the Loan Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Pledged Equity.

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then Holdings
may, at its sole cost and expense, elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to Holdings and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, (ii) the Borrower shall pay to such
Non-Consenting Lender in same day funds on the day of such replacement (1) all
interest, fees and other amounts then accrued but unpaid to such Non-Consenting
Lender by the Borrower hereunder to and including the date of termination,
including without limitation payments due to such Non-Consenting Lender under
Sections 2.15 and 2.17, and (2) an amount, if any, equal to the payment which
would have been due to such Lender on the day of such replacement under
Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on such
date rather than sold to the replacement Lender and (iii) the replacement Lender
shall provide such consent or the appointment of such replacement Lender will
result in the effectiveness of such amendment, waiver or consent.

(f) Notwithstanding anything to the contrary herein the Administrative Agent
may, upon prior notice to the Lenders, with the consent of Holdings and the
Borrower only, amend, modify or supplement this Agreement or any of the other
Loan Documents to cure any ambiguity, omission, mistake, defect or
inconsistency.

 

91



--------------------------------------------------------------------------------

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and reasonable and
related out-of-pocket expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by Holdings, the Borrower or
any of the Subsidiaries, or any Environmental Liability related in any way to
Holdings, the Borrower or any of the Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by Holdings, the Borrower or any of the
Subsidiaries, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (i) the gross negligence or willful misconduct of
such Indemnitee or (ii) a material breach in bad faith by such Indemnitee of its
express contractual obligations under the Loan Documents pursuant to a claim
made by the Borrower. This Section 9.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims or damages arising from any
non-Tax claim.

 

92



--------------------------------------------------------------------------------

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section (and without limiting its obligation
to do so), each Lender severally agrees to pay to the Administrative Agent, the
Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Borrower’s failure to pay any such amount shall not
relieve the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.

(d) To the extent permitted by applicable law, neither Holdings nor the Borrower
shall assert, and each hereby waives, any claim against any Indemnitee (i) for
any damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) neither
Holdings nor the Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by Holdings or the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:

(A) Holdings (provided that Holdings shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof); provided, further, that no consent of Holdings shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent;

 

93



--------------------------------------------------------------------------------

(C) the Issuing Bank; and

(D) the Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans of any Class, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of Holdings and the Administrative Agent otherwise
consent (such consent not to be unreasonably withheld or delayed), provided that
no such consent of Holdings shall be required if an Event of Default has
occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about Holdings and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) Holdings, the Borrower, any of the Subsidiaries or any of their respective
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

94



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as an agent of Holdings
and the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and Holdings, the Borrower, the Administrative
Agent, the Issuing Bank and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by Holdings, the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

95



--------------------------------------------------------------------------------

(c) Any Lender may, without the consent of Holdings or the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Institution, in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) Holdings, the Borrower, the Administrative Agent, the Issuing Bank and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Each of Holdings and the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 (subject to the requirements and limitations therein, including
the requirements under Section 2.17(f) (it being understood that the
documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(d) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of Holdings and the Borrower, maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central bank or Governmental
Authority having jurisdiction over such Lender, and this Section shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

 

96



--------------------------------------------------------------------------------

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of Holdings, the Borrower or any Subsidiary Guarantor against any
of and all of the Obligations held by such Lender, irrespective of whether or
not such Lender shall have made any demand under the Loan Documents and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of Holdings and the Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County, Borough of
Manhattan, and of the United States District Court for the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.

 

97



--------------------------------------------------------------------------------

(c) Each of Holdings and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to Holdings or the
Borrower and their respective obligations, (g) with the consent of Holdings or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than Holdings or the Borrower. For the purposes of this
Section, “Information” means all information received from Holdings and the
Borrower relating to Holdings, the Borrower or their business, other than any
such information that is available to the Administrative Agent, the Issuing Bank
or any Lender on a nonconfidential basis prior to disclosure by Holdings or the
Borrower, as the case may be; provided that, in the case of information received
from Holdings or the Borrower after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

98



--------------------------------------------------------------------------------

SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies each Loan Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.

SECTION 9.14. Releases of Subsidiary Guarantors.

(a) A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty upon the consummation of any transaction permitted
by this Agreement as a result of which such Subsidiary Guarantor ceases to be a
Material Domestic Subsidiary or, in the case of a Qualifying Subsidiary, is
released from its Guarantee of Permitted Convertible Notes and Permitted
Unsecured Indebtedness, as applicable; provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise. In connection with any
termination or release pursuant to this Section, the Administrative Agent shall
(and is hereby irrevocably authorized by each Lender to) execute and deliver to
any Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents pursuant to this Section shall be without recourse to
or warranty by the Administrative Agent.

(b) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of Holdings, release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty if such Subsidiary
Guarantor is no longer a Material Domestic Subsidiary or, in the case of a
Qualifying Subsidiary, has been released from its Guarantee of Permitted
Convertible Notes and Permitted Unsecured Indebtedness, as applicable.

(c) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than obligations not yet due and
payable under any Swap Agreement or any Banking Services Agreement, and other
Obligations expressly stated to survive such payment and termination) shall have
been paid in full, the Commitments shall have been terminated and no Letters of
Credit shall be outstanding, the Subsidiary Guaranty and all obligations (other
than those expressly stated to survive such termination) of each Subsidiary
Guarantor thereunder shall automatically terminate, all without delivery of any
instrument or performance of any act by any Person.

 

99



--------------------------------------------------------------------------------

SECTION 9.15. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.16. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of Holdings and the Borrower acknowledges and agrees that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Lenders are arm’s-length commercial transactions between Holdings, the
Borrower and each of their Affiliates, on the one hand, and the Lenders and
their Affiliates, on the other hand, (B) each of Holdings and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each of Holdings and the Borrower is capable
of evaluating, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents;
(ii) (A) each of the Lenders and their Affiliates is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Holdings, the Borrower or any of their Affiliates, or any other
Person and (B) no Lender or any of its Affiliates has any obligation to
Holdings, the Borrower or any of their Affiliates with respect to the
transactions contemplated hereby except, in the case of a Lender, those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of
Holdings, the Borrower and their Affiliates, and no Lender or any of its
Affiliates has any obligation to disclose any of such interests to Holdings, the
Borrower or their Affiliates. To the fullest extent permitted by law, each of
Holdings and the Borrower hereby waives and releases any claims that it may have
against each of the Lenders and their Affiliates with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

ARTICLE X

Guaranty

In order to induce the Lenders to extend credit to the Borrower, the Borrower
and Holdings (collectively, the “Guaranty Parties”) hereby absolutely and
irrevocably and unconditionally guarantees, on a joint and several basis and as
a primary obligor and not merely as a surety, the payment when and as due of the
Obligations. Each Guaranty Party further agrees that the due and punctual
payment of such Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee hereunder notwithstanding any such extension or renewal of any
such Obligation. Each Guaranty Party hereby irrevocably and unconditionally
agrees, jointly and severally with the other Guaranty Parties, that if any
obligation guaranteed by it is or becomes unenforceable, invalid or illegal, it
will, as an independent and primary obligation, indemnify the Administrative
Agent, the Issuing Bank and the Lenders immediately on demand against any cost,
loss or liability they incur as a result of any other Guaranty Party or any of
its Affiliates not paying any amount which would, but for such unenforceability,
invalidity or illegality, have been payable by such Guaranty Party under this
Article X on the date when it would have been due (but so that the amount
payable by each Guaranty Party under this indemnity will not exceed the amount
which it would have had to pay under this Article X if the amount claimed had
been recoverable on the basis of a guarantee).

 

100



--------------------------------------------------------------------------------

Each Guaranty Party waives presentment to, demand of payment from and protest to
any Guaranty Party of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of each Guaranty Party hereunder shall not be affected by (a) the
failure of the Administrative Agent, the Issuing Bank or any Lender to assert
any claim or demand or to enforce any right or remedy against any Guaranty Party
under the provisions of this Agreement, any other Loan Document or otherwise;
(b) any extension or renewal of any of the Obligations; (c) any rescission,
waiver, amendment or modification of, or release from, any of the terms or
provisions of this Agreement, or any other Loan Document or agreement; (d) any
default, failure or delay, willful or otherwise, in the performance of any of
the Obligations; (e) the failure of the Administrative Agent to take any steps
to perfect and maintain any security interest in, or to preserve any rights to,
any security or collateral for the Obligations, if any; (f) any change in the
corporate, partnership or other existence, structure or ownership of any
Guaranty Party or any other guarantor of any of the Obligations; (g) the
enforceability or validity of the Obligations or any part thereof or the
genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral securing the Obligations or any part thereof, or
any other invalidity or unenforceability relating to or against any Guaranty
Party or any other guarantor of any of the Obligations, for any reason related
to this Agreement, any Swap Agreement, any Banking Services Agreement, any other
Loan Document, or any provision of applicable law, decree, order or regulation
of any jurisdiction purporting to prohibit the payment by such Guaranty Party or
any other guarantor of the Obligations, of any of the Obligations or otherwise
affecting any term of any of the Obligations; or (h) any other act, omission or
delay to do any other act which may or might in any manner or to any extent vary
the risk of such Guaranty Party or otherwise operate as a discharge of a
guarantor as a matter of law or equity or which would impair or eliminate any
right of such Guaranty Party to subrogation.

Each Guaranty Party further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Obligations
or operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent, the Issuing
Bank or any Lender to any balance of any deposit account or credit on the books
of the Administrative Agent, the Issuing Bank or any Lender in favor of any
Guaranty Party or any other Person.

The obligations of each Guaranty Party hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Obligations, any impossibility in the performance of any of the
Obligations or otherwise.

Each Guaranty Party further agrees that its obligations hereunder shall
constitute a continuing and irrevocable guarantee of all Obligations now or
hereafter existing and shall continue to be effective or be reinstated, as the
case may be, if at any time payment, or any part thereof, of any Obligation
(including a payment effected through exercise of a right of setoff) is
rescinded, or is or must otherwise be restored or returned by the Administrative
Agent, the Issuing Bank or any Lender upon the insolvency, bankruptcy or
reorganization of any Guaranty Party or otherwise (including pursuant to any
settlement entered into by a holder of Obligations in its discretion).

 

101



--------------------------------------------------------------------------------

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, the Issuing Bank or any Lender may have at law or in
equity against any Guaranty Party by virtue hereof, upon the failure of any
other Guaranty Party to pay any Obligation when and as the same shall become
due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Guaranty Party hereby promises to and will, upon receipt of
written demand by the Administrative Agent, the Issuing Bank or any Lender,
forthwith pay, or cause to be paid, to the Administrative Agent, the Issuing
Bank or any Lender in cash an amount equal to the unpaid principal amount of the
Obligations then due, together with accrued and unpaid interest thereon. Each
Guaranty Party further agrees that if payment in respect of any Obligation shall
be due in a currency other than Dollars and/or at a place of payment other than
New York, Chicago or any other Eurocurrency Payment Office and if, by reason of
any Change in Law, disruption of currency or foreign exchange markets, war or
civil disturbance or other event, payment of such Obligation in such currency or
at such place of payment shall be impossible or, in the reasonable judgment of
the Administrative Agent, the Issuing Bank or any Lender, disadvantageous to the
Administrative Agent, the Issuing Bank or any Lender in any material respect,
then, at the election of the Administrative Agent, such Guaranty Party shall
make payment of such Obligation in Dollars (based upon the applicable Equivalent
Amount in effect on the date of payment) and/or in New York, Chicago or such
other Eurocurrency Payment Office as is designated by the Administrative Agent
and, as a separate and independent obligation, shall indemnify the
Administrative Agent, the Issuing Bank and any Lender against any losses or
reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment.

Upon payment by any Guaranty Party of any sums as provided above, all rights of
such Guaranty Party against any Guaranty Party arising as a result thereof by
way of right of subrogation or otherwise shall in all respects be subordinated
and junior in right of payment to the prior indefeasible payment in full in cash
of all the Obligations owed by such Guaranty Party to the Administrative Agent,
the Issuing Bank and the Lenders.

Nothing shall discharge or satisfy the liability of any Guaranty Party hereunder
except the full performance and payment in cash of the Obligations (other than
obligations not yet due and payable under any Swap Agreement or any Banking
Services Agreement).

Each Guaranty Party that is a Qualified ECP Guarantor (each, a “Qualified
Guaranty Party”) hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Loan Party to honor all of its obligations under
this Article X or the Subsidiary Guaranty, as applicable, in respect of
Specified Swap Obligations (provided, however, that each Qualified Guaranty
Party shall only be liable under this paragraph for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this paragraph or otherwise under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified Guaranty Party under this
paragraph shall remain in full force and effect until a discharge of such
Qualified Guaranty Party’s obligations under this Article X in accordance with
the terms hereof. Each Qualified Guaranty Party intends that this paragraph
constitute, and this paragraph shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

102



--------------------------------------------------------------------------------

ARTICLE XI

Collection Allocation Mechanism

(a) On the CAM Exchange Date, (i) the Commitments shall automatically and
without further act be terminated as provided in Section 7.01, (ii) the
principal amount of each Revolving Loan and LC Disbursement denominated in a
Foreign Currency shall automatically and without any further action required, be
converted into Dollars determined using the Exchange Rates calculated as of the
CAM Exchange Date, equal to the Dollar Amount of such amount and on and after
such date all amounts accruing and owed to any Lender in respect of such
Obligations shall accrue and be payable in Dollars at the rates otherwise
applicable hereunder and (iii) the Lenders shall automatically and without
further act be deemed to have made reciprocal purchases of interests in the
Designated Obligations such that, in lieu of the interests of each Lender in the
particular Designated Obligations that it shall own as of such date and
immediately prior to the CAM Exchange, such Lender shall own an interest equal
to such Lender’s CAM Percentage in each Designated Obligation. Each Lender, each
Person acquiring a participation from any Lender as contemplated by
Section 9.04, and the Borrower hereby consents and agrees to the CAM Exchange.
The Borrower and the Lenders agree from time to time to execute and deliver to
the Administrative Agent all such promissory notes and other instruments and
documents as the Administrative Agent shall reasonably request to evidence and
confirm the respective interests and obligations of the Lenders after giving
effect to the CAM Exchange, and each Lender agrees to surrender any promissory
notes originally received by it hereunder to the Administrative Agent against
delivery of any promissory notes so executed and delivered; provided that the
failure of the Borrower to execute or deliver or of any Lender to accept any
such promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.

(b) As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Designated Obligations shall be distributed to the Lenders pro
rata in accordance with their respective CAM Percentages (to be redetermined as
of each such date of payment or distribution to the extent required by paragraph
(c) below).

(c) In the event that, after the CAM Exchange, the aggregate amount of the
Designated Obligations shall change as a result of the making of an LC
Disbursement by the Issuing Bank that is not reimbursed by the Borrower, then
(i) each Lender shall, in accordance with Section 2.06(d), promptly purchase
from the Issuing Bank the Dollar equivalent of a participation in such LC
Disbursement in the amount of such Lender’s Applicable Percentage of such LC
Disbursement (without giving effect to the CAM Exchange), (ii) the
Administrative Agent shall redetermine the CAM Percentages after giving effect
to such LC Disbursement and the purchase of participations therein by the
applicable Lenders, and the Lenders shall automatically and without further act
be deemed to have made reciprocal purchases of interests in the Designated
Obligations such that each Lender shall own an interest equal to such Lender’s
CAM Percentage in each of the Designated Obligations and (iii) in the event
distributions shall have been made in accordance with clause (i) of paragraph
(b) above, the Lenders shall make such payments to one another in Dollars as
shall be necessary in order that the amounts received by them shall be equal to
the amounts they would have received had each LC Disbursement been outstanding
immediately prior to the CAM Exchange. Each such redetermination shall be
binding on each of the Lenders and their successors and assigns in respect of
the Designated Obligations held by such Persons and shall be conclusive absent
manifest error.

(d) Nothing in this Article shall prohibit the assignment by any Lender of
interests in some but not all of the Designated Obligations held by it after
giving effect to the CAM Exchange; provided, that in connection with any such
assignment such Lender and its assignee shall enter into an agreement setting
forth their reciprocal rights and obligations in the event of a redetermination
of the CAM Percentages as provided in the immediately preceding paragraph (c).

 

103



--------------------------------------------------------------------------------

[Signature Pages Follow]

 

104



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC, as the Borrower By  

/s/ BERNARD GUTMANN

  Name:   Bernard Gutmann   Title:   Executive Vice President, Chief Financial
Officer and Treasurer

ON SEMICONDUCTOR CORPORATION,

as Holdings

By  

/s/ BERNARD GUTMANN

  Name:   Bernard Gutmann   Title:   Executive Vice President, Chief Financial
Officer and Treasurer

 

Signature Page to Amended and Restated Credit Agreement

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
the Issuing Bank and as Administrative Agent By  

/s/ KEITH WINZENRIED

  Name:   Keith Winzenried   Title:   Credit Executive

 

Signature Page to Amended and Restated Credit Agreement

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually as a Lender and as a Co-Syndication Agent By
 

/s/ THUY BUI

  Name:   Thuy Bui   Title:   Vice President

 

Signature Page to Amended and Restated Credit Agreement

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND plc, individually as a Lender and as a Co-Syndication
Agent By  

/s/ ALEX DAW

  Name:   Alex Daw   Title:   Director

 

Signature Page to Amended and Restated Credit Agreement

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, individually as a Lender and as a
Co-Syndication Agent By  

/s/ DAVID W. KEE

  Name:   David W. Kee   Title:   Managing Director

 

Signature Page to Amended and Restated Credit Agreement

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. as a Lender By  

/s/ MICHAEL KING

  Name:   Michael King   Title:   Authorized Signatory

 

Signature Page to Amended and Restated Credit Agreement

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

THE BANK OF TOKYO MITSUBISHI UFJ, LTD., as a Lender By  

/s/ RICHARD ONG PHO

  Name:   Richard Ong Pho   Title:   Director

 

Signature Page to Amended and Restated Credit Agreement

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

FIFTH THIRD BANK, individually as a Lender and as a Co-Documentation Agent By  

/s/ QUOC TRAN

  Name:   Quoc Tran   Title:   Assistant Vice President

 

Signature Page to Amended and Restated Credit Agreement

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, individually as a Lender By  

/s/ NOAM AZACHI

  Name:   Noam Azachi   Title:   Vice President

 

Signature Page to Amended and Restated Credit Agreement

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By  

/s/ TIMOTHY R. COFFEY

  Name:   Timothy R. Coffey   Title:   Senior Vice President

 

Signature Page to Amended and Restated Credit Agreement

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By  

/s/ VIRGINIA COSENZA

  Name:   Virginia Cosenza   Title:   Vice President By  

/s/ MING K CHU

  Name:   Ming K Chu   Title:   Vice President

 

Signature Page to Amended and Restated Credit Agreement

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

DBS Bank Ltd., Los Angeles Agency, as a Lender Agent By  

/s/ JAMES McWALTERS

  Name:   James McWalters   Title:   General Manager

 

Signature Page to Amended and Restated Credit Agreement

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By  

/s/ STEVEN F. LARSEN

  Name:   Steven F. Larsen   Title:   Vice President

 

Signature Page to Amended and Restated Credit Agreement

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

BANK OF MONTEREAL as a Lender By  

/s/ MARK MITAL

  Name:   Mark Mital   Title:   Senior Vice President

 

Signature Page to Amended and Restated Credit Agreement

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

NATIONAL BANK OF ARIZONA, as a Lender By  

/s/ SABINA ANTHONY

  Name:   Sabina Anthony   Title:   Vice President

 

Signature Page to Amended and Restated Credit Agreement

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

BOKF, NA, d/b/a Bank of Arizona, as a Lender By  

/s/ JAMES E. WESSEL

  Name:   James E. Wessel   Title:   Senior Vice President

 

Signature Page to Amended and Restated Credit Agreement

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

KBC BANK, N.V. as a Lender By  

/s/ PATRICK INGRAM

  Name:   Patrick Ingram   Title:   Director KBC BANK N.V., as a Lender By  

/s/ THOMAS R. LALLI

  Name:   Thomas R. Lalli   Title:   Managing Director

 

Signature Page to Amended and Restated Credit Agreement

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

WESTERN ALLIANCE BANK, as a Lender By  

/s/ CHRIS DURANTO

  Name:   Chris Duranto   Title:   Vice President

 

Signature Page to Amended and Restated Credit Agreement

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

BANK OF THE WEST, as a Lender By  

/s/ KEVIN R. GILLETTE

  Name:   Kevin R. Gillette   Title:   SVP

 

Signature Page to Amended and Restated Credit Agreement

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

MIDFIRST BANK, a federally chartered savings association, as a Lender By  

/s/ RORY NORDVOLD

  Name:   Rory Nordvold   Title:   First Vice President

 

Signature Page to Amended and Restated Credit Agreement

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Effective Date, it is no longer a party to the Existing Credit
Agreement or any of the Loan Documents executed in connection therewith and will
not be a party to this Agreement. UBS LOAN FINANCE LLC, as a Departing Lender By
 

/s/ LANA GIFAS

  Name:   Lana Gifas   Title:   Director By  

/s/ JOSELIN FERNANDES

  Name:   Joselin Fernandes   Title:   Associate Director

 

Signature Page to Amended and Restated Credit Agreement

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

LENDER

   DOLLAR TRANCHE
COMMITMENT      MULTICURRENCY
TRANCHE
COMMITMENT      TOTAL  

JPMORGAN CHASE BANK, N.A.

   $ 0       $ 75,000,000       $ 75,000,000   

BANK OF AMERICA, N.A.

   $ 0       $ 75,000,000       $ 75,000,000   

THE ROYAL BANK OF SCOTLAND plc

   $ 0       $ 75,000,000       $ 75,000,000   

SUMITOMO MITSUI BANKING CORPORATION

   $ 0       $ 75,000,000       $ 75,000,000   

MORGAN STANLEY BANK, N.A.

   $ 0       $ 33,750,000       $ 33,750,000   

THE BANK OF TOKYO MITSUBISHI UFJ, LTD.

   $ 0       $ 33,750,000       $ 33,750,000   

FIFTH THIRD BANK

   $ 0       $ 60,000,000       $ 60,000,000   

BARCLAYS BANK PLC

   $ 0       $ 60,000,000       $ 60,000,000   

COMPASS BANK

   $ 0       $ 40,000,000       $ 40,000,000   

DEUTSCHE BANK AG NEW YORK BRANCH

   $ 0       $ 40,000,000       $ 40,000,000   

DBS BANK LTD., LOS ANGELES AGENCY

   $ 0       $ 40,000,000       $ 40,000,000   

HSBC BANK USA, NATIONAL ASSOCIATION

   $ 0       $ 30,000,000       $ 30,000,000   

BANK OF MONTREAL

   $ 0       $ 30,000,000       $ 30,000,000   

NATIONAL BANK OF ARIZONA

   $ 0       $ 30,000,000       $ 30,000,000   

BOKF, NA

   $ 0       $ 27,500,000       $ 27,500,000   

KBC BANK N.V.

   $ 0       $ 25,000,000       $ 25,000,000   

WESTERN ALLIANCE BANK

   $ 0       $ 20,000,000       $ 20,000,000   

BANK OF THE WEST

   $ 0       $ 15,000,000       $ 15,000,000   

MIDFIRST BANK

   $ 15,000,000       $ 0       $ 15,000,000   

TOTAL

   $ 15,000,000       $ 785,000,000       $ 800,000,000   



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Borrower(s):    Semiconductor Components Industries, LLC 4.   
Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement 5.    Credit Agreement:    The Amended and Restated
Credit Agreement dated as of October 10, 2013 among Semiconductor Components
Industries, LLC, ON Semiconductor Corporation, the Lenders parties thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and the other agents parties
thereto

 

1  Select as applicable.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Tranche Assigned2

   Aggregate Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/
Loans Assigned      Percentage Assigned
of
Commitment/Loans3  

$            

   $                    $                           % 

$

   $         $                % 

$

   $         $                % 

Effective Date:             ,      20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By  

 

  Title:

 

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Issuing Bank

By  

 

  Title: [Consented to:]4 ON SEMICONDUCTOR CORPORATION By  

 

  Title:

 

2  Fill in the appropriate terminology for the types of commitments under the
Credit Agreement that are being assigned under this Assignment (e.g.,
“Multicurrency Tranche Commitment”, etc.).

3  Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

4  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Holdings, the Borrower, any of the Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by Holdings, the Borrower, any of the Subsidiaries or Affiliates or
any other Person of any of their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B

OPINION OF COUNSEL FOR THE LOAN PARTIES

[Attached]



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated             , 20     (this “Supplement”), by
and among each of the signatories hereto, to the Amended and Restated Credit
Agreement, dated as of October 10, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among
Semiconductor Components Industries, LLC (the “Borrower”), ON Semiconductor
Corporation, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Commitments and/or one or more tranches of Incremental
Term Loans under the Credit Agreement by requesting one or more Lenders to
increase the amount of its applicable Commitments and/or to participate in such
a tranche;

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to [increase the Commitments] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.20; and

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its applicable
Commitments] [and] [participate in a tranche of Incremental Term Loans] under
the Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
[Multicurrency Tranche][Dollar Tranche] Commitment increased by $[        ],
thereby making the aggregate amount of its total [Multicurrency Tranche][Dollar
Tranche] Commitments equal to $[        ]] [and] [participate in a tranche of
Incremental Term Loans with a commitment amount equal to $[        ] with
respect thereto].

2. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER] By:  

 

  Name:   Title:

 

Accepted and agreed to as of the date first written above: SEMICONDUCTOR
COMPONENTS INDUSTRIES, LLC By  

 

  Name:   Title: Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated             , 20     (this “Supplement”), by
and among each of the signatories hereto, to the Amended and Restated Credit
Agreement, dated as of October 10, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among
Semiconductor Components Industries, LLC (the “Borrower”), ON Semiconductor
Corporation, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Borrower and the Administrative Agent, by
executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [[Multicurrency Tranche][Dollar Tranche]
Commitment with respect to Revolving Loans of $[        ]] [and] [a commitment
with respect to Incremental Term Loans of $[        ]].

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[            ]



--------------------------------------------------------------------------------

4. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER] By:  

 

  Name:   Title:

 

Accepted and agreed to as of the date first written above: SEMICONDUCTOR
COMPONENTS INDUSTRIES, LLC By  

 

  Name:   Title: Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By  

 

  Name:   Title:

 

3



--------------------------------------------------------------------------------

EXHIBIT E

LIST OF CLOSING DOCUMENTS

SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC

ON SEMICONDUCTOR CORPORATION

AMENDED AND RESTATED CREDIT FACILITIES

October 10, 2013

LIST OF CLOSING DOCUMENTS1

A. LOAN DOCUMENTS

 

1. Amended and Restated Credit Agreement (the “Credit Agreement”) by and among
Semiconductor Components Industries, LLC, a Delaware limited liability company
(the “Borrower”), ON Semiconductor Corporation (“Holdings”), the institutions
from time to time parties thereto as Lenders (the “Lenders”) and JPMorgan Chase
Bank, N.A., in its capacity as Administrative Agent for itself and the other
Lenders (the “Administrative Agent”), evidencing a revolving credit facility to
the Borrower from the Lenders in an initial aggregate principal amount of
$800,000,000.

SCHEDULES

 

Schedule 2.01   —    Commitments

EXHIBITS

 

Exhibit A   —    Form of Assignment and Assumption Exhibit B   —    Form of
Opinion of Loan Parties’ Counsel Exhibit C   —    Form of Increasing Lender
Supplement Exhibit D   —    Form of Augmenting Lender Supplement Exhibit E   —
   List of Closing Documents Exhibit F   —    Form of Subsidiary Guaranty
Exhibit G-1   —    Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not
Partnerships) Exhibit G-2   —    Form of U.S. Tax Certificate (Non-U.S. Lenders
That Are Partnerships) Exhibit G-3   —    Form of U.S. Tax Certificate (Non-U.S.
Participants That Are Not Partnerships) Exhibit G-4   —    Form of U.S. Tax
Certificate (Non-U.S. Participants That Are Partnerships) Exhibit H   —    Form
of Compliance Certificate Exhibit I   —    Form of Borrowing Request Exhibit J  
—    Form of Interest Election Request Exhibit K   —    Form of Promissory Note

 

1  Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.



--------------------------------------------------------------------------------

2. Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

 

3. Amended and Restated Guaranty executed by the initial Subsidiary Guarantors
(collectively with the Borrower and Holdings, the “Loan Parties”) in favor of
the Administrative Agent.

 

4. Amended and Restated Pledge Agreement executed by the applicable initial Loan
Parties (collectively, the “Pledgors”), together with pledged instruments and
allonges, stock certificates, stock powers executed in blank, pledge
instructions and acknowledgments, as appropriate.

 

5. The Disclosure Letter executed by the Borrower and delivered to the
Administrative Agent for the benefit of the Lenders.

B. CORPORATE DOCUMENTS

 

6. Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of such Loan Party as
in effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of such Loan Party authorizing the execution,
delivery and performance of each Loan Document to which it is a party, and
(iv) the names and true signatures of the incumbent officers of each Loan Party
authorized to sign the Loan Documents to which it is a party, and (in the case
of the Borrower) authorized to request a Borrowing or the issuance of a Letter
of Credit under the Credit Agreement.

 

7. Good Standing Certificate for each Loan Party from the Secretary of State of
the jurisdiction of its organization.

C. OPINIONS

 

8. Opinion of Snell & Wilmer L.L.P., counsel for the Loan Parties.

D. CLOSING CERTIFICATE

 

9. A Certificate signed by the President, a Vice President or a Financial
Officer of Holdings or the Borrower certifying the following: (i) all of the
representations and warranties of Holdings and the Borrower set forth in the
Credit Agreement are true and correct (x) in the case of the representations and
warranties qualified by materiality or Material Adverse Effect, in all respects
and (y) otherwise, in all material respects, in each case on and as of the
Effective Date, except in the case of any such representation and warranty that
expressly relates to a prior date, in which case such representation and
warranty is so true and correct on and as of such prior date and (ii) no Default
or Event of Default has occurred and is then continuing.

 

2



--------------------------------------------------------------------------------

E. UCC DOCUMENTS

 

10. UCC financing statements naming each Pledgor as debtor and the
Administrative Agent as secured party as filed with the appropriate offices in
applicable jurisdictions.

 

3



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SUBSIDIARY GUARANTY

AMENDED AND RESTATED GUARANTY

THIS AMENDED AND RESTATED GUARANTY (this “Guaranty”) is made as of October
[    ], 2013, by and among each of the undersigned (the “Initial Guarantors” and
along with any additional Subsidiaries of Holdings which become parties to this
Guaranty by executing a supplement hereto in the form attached as Annex I, the
“Guarantors”) in favor of the Administrative Agent, for the ratable benefit of
the Holders of Guaranteed Obligations (as defined below), under the Credit
Agreement referred to below.

WITNESSETH

WHEREAS, Semiconductor Components Industries, LLC, a Delaware limited liability
company (the “Borrower”), ON Semiconductor Corporation (“Holdings”), the
institutions from time to time parties thereto as lenders (the “Lenders”), and
JPMorgan Chase Bank, N.A., in its capacity as administrative agent (the
“Administrative Agent”), have entered into a certain Amended and Restated Credit
Agreement dated as of October 10, 2013 (as the same may be amended, modified,
supplemented and/or restated, and as in effect from time to time, the “Credit
Agreement”), pursuant to which the Existing Credit Agreement (as defined in the
Credit Agreement) has been amended and restated in its entirety;

WHEREAS the Credit Agreement, among other things, re-evidences the Borrower’s
outstanding obligations under the Existing Credit Agreement and provides,
subject to the terms and conditions thereof, for extensions of credit and other
financial accommodations to be made by the Lenders to or for the benefit of the
Borrower;

WHEREAS, certain of the Initial Guarantors guaranteed the payment of the
Borrower’s obligations under the Existing Credit Agreement pursuant to the
Guaranty dated as of December 23, 2011 (the “Existing Guaranty”);

WHEREAS, each Initial Guarantor party to the Existing Guaranty wishes to affirm
its obligations under the terms of the Existing Guaranty with respect to amounts
owing by the Borrower under the Credit Agreement and wishes to amend and restate
the terms of the Existing Guaranty;

WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors (constituting all of the
Subsidiaries of Holdings required to execute this Guaranty pursuant to
Section 5.09 of the Credit Agreement) execute and deliver this Guaranty, whereby
each of the Guarantors shall guarantee the payment when due of all Obligations;
and

WHEREAS, in consideration of the direct and indirect financial and other support
that Holdings and the Borrower have provided, and such direct and indirect
financial and other support as Holdings and the Borrower may in the future
provide, to the Guarantors, and in order to induce the Lenders and the
Administrative Agent to enter into the Credit Agreement, each of the Guarantors
is willing to guarantee the Obligations of Holdings and the Borrower;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

SECTION 1. Definitions. Terms defined in the Credit Agreement and not otherwise
defined herein have, as used herein, the respective meanings provided for
therein.

SECTION 2. Representations, Warranties and Covenants. Each of the Guarantors
represents and warrants (which representations and warranties shall be deemed to
have been renewed at the time of the making, conversion or continuation of any
Loan or issuance, amendment, renewal or extension of any Letter of Credit) that:

(A) It is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization, has all requisite power and authority
to carry on its business as now conducted and, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

(B) It (to the extent applicable) has the requisite power and authority and
legal right to execute and deliver this Guaranty and to perform its obligations
hereunder. This Guaranty has been duly executed and delivered by such Guarantor
and constitutes a legal, valid and binding obligation of such Guarantor,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(C) The transactions herein (i) do not require any consent or approval of,
registration or filing with, or any other action by or before, any Governmental
Authority, except such as have been obtained or made and are in full force and
effect and except where the failure to obtain such consent or approval or make
such registration or filing, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, (ii) will not
violate (x) in any material respect any order of any Governmental Authority or
any applicable law or regulation or (y) the charter, by-laws or other
organizational documents of such Guarantor, (c) except to the extent that they
may prohibit payments required to be made on the Permitted Convertible Notes,
will not violate or result in a default under any material indenture, agreement
or other instrument binding upon such Guarantor or any of its assets, or give
rise to a right thereunder to require any payment to be made by such Guarantor
(other than to the extent solely arising as a result of the failure by the
Administrative Agent and the Lenders to exercise their applicable rights
thereunder) and (d) will not result in the creation or imposition of any Lien on
any asset of such Guarantor, except Liens created under the Credit Agreement and
the Pledge Agreements.

In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment outstanding under the Credit Agreement or any
amount payable under the Credit Agreement or any other Guaranteed Obligations
shall remain unpaid, it will, and, if necessary, will enable Holdings and the
Borrower to, fully comply with those covenants and agreements of Holdings or the
Borrower applicable to such Guarantor set forth in the Credit Agreement.

 

2



--------------------------------------------------------------------------------

SECTION 3. Reaffirmations and Guaranty. Each Initial Guarantor party to the
Existing Guaranty affirms its obligations under, and the terms and conditions
of, the Existing Guaranty and agrees that such obligations remain in full force
and effect and are hereby ratified, reaffirmed and confirmed. Each Initial
Guarantor party to the Existing Guaranty acknowledges and agrees with the
Administrative Agent that the Existing Guaranty is amended, restated, and
superseded in its entirety pursuant to the terms hereof. Furthermore, each of
the Guarantors hereby unconditionally guarantees, jointly with the other
Guarantors and severally, the full and punctual payment and performance when due
(whether at stated maturity, upon acceleration or otherwise) of the Obligations,
including, without limitation, (i) the principal of and interest on each Loan
made to the Borrower pursuant to the Credit Agreement, (ii) any obligations of
Holdings or the Borrower to reimburse LC Disbursements (“Reimbursement
Obligations”), (iii) all obligations of Holdings or the Borrower owing to any
Lender or any affiliate of any Lender under any Swap Agreement or Banking
Services Agreement, (iv) all other amounts payable by Holdings, the Borrower or
any of the Subsidiaries under the Credit Agreement, any Swap Agreement, any
Banking Services Agreement and the other Loan Documents and (v) the punctual and
faithful performance, keeping, observance, and fulfillment by Holdings and the
Borrower of all of the respective agreements, conditions, covenants, and
obligations of Holdings and the Borrower contained in the Loan Documents (all of
the foregoing being referred to collectively as the “Guaranteed Obligations”
(provided, however, that the definition of “Guaranteed Obligations” shall not
create any guarantee by any Guarantor of (or grant of security interest by any
Guarantor to support, as applicable) any Excluded Swap Obligations of such
Guarantor for purposes of determining any obligations of any Guarantor) and the
holders from time to time of the Guaranteed Obligations being referred to
collectively as the “Holders of Guaranteed Obligations”). Upon (x) the failure
by Holdings or any of its Affiliates, as applicable, to pay punctually any such
amount or perform such obligation, and (y) such failure continuing beyond any
applicable grace or notice and cure period, each of the Guarantors agrees that
it shall forthwith on demand pay such amount or perform such obligation at the
place and in the manner specified in the Credit Agreement, any Swap Agreement,
any Banking Services Agreement or the relevant Loan Document, as the case may
be. Each of the Guarantors hereby agrees that this Guaranty is an absolute,
irrevocable and unconditional guaranty of payment and is not a guaranty of
collection.

Each of the Guarantors hereby irrevocably and unconditionally agrees, jointly
and severally with the other Guarantors, that if any obligation guaranteed by it
is or becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify the Holders of Guaranteed Obligations immediately
on demand against any cost, loss or liability they incur as a result of
Holdings, the Borrower or any of their respective Affiliates not paying any
amount which would, but for such unenforceability, invalidity or illegality,
have been payable by such Guarantor under this Guaranty on the date when it
would have been due (but so that the amount payable by each Guarantor under this
indemnity will not exceed the amount which it would have had to pay under this
Guaranty if the amount claimed had been recoverable on the basis of a guaranty).

SECTION 4. Guaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

(A) any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;

(B) any modification or amendment of or supplement to the Credit Agreement, any
Swap Agreement, any Banking Services Agreement or any other Loan Document,
including, without limitation, any such amendment which may increase the amount
of, or the interest rates applicable to, any of the Obligations guaranteed
hereby;

 

3



--------------------------------------------------------------------------------

(C) any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;

(D) any change in the corporate, partnership or other existence, structure or
ownership of Holdings, the Borrower or any other guarantor of any of the
Guaranteed Obligations, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting Holdings, the Borrower or any other guarantor of
the Guaranteed Obligations, or any of their respective assets or any resulting
release or discharge of any obligation of Holdings, the Borrower or any other
guarantor of any of the Guaranteed Obligations;

(E) the existence of any claim, setoff or other rights which the Guarantors may
have at any time against Holdings, the Borrower, any other guarantor of any of
the Guaranteed Obligations, the Administrative Agent, any Holder of Guaranteed
Obligations or any other Person, whether in connection herewith or in connection
with any unrelated transactions; provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;

(F) the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against Holdings, the Borrower or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Credit Agreement, any Swap Agreement,
any Banking Services Agreement, any other Loan Document, or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by Holdings, the Borrower or any other guarantor of the
Guaranteed Obligations, of any of the Guaranteed Obligations or otherwise
affecting any term of any of the Guaranteed Obligations;

(G) the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;

(H) the election by, or on behalf of, any one or more of the Holders of
Guaranteed Obligations, in any proceeding instituted under Chapter 11 of
Title 11 of the United States Code (11 U.S.C. 101 et seq.) (the “Bankruptcy
Code”), of the application of Section 1111(b)(2) of the Bankruptcy Code;

(I) any borrowing or grant of a security interest by Holdings or the Borrower,
as debtor-in-possession, under Section 364 of the Bankruptcy Code;

(J) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Holders of Guaranteed Obligations or the
Administrative Agent for repayment of all or any part of the Guaranteed
Obligations;

 

4



--------------------------------------------------------------------------------

(K) the failure of any other guarantor to sign or become party to this Guaranty
or any amendment, change, or reaffirmation hereof; or

(L) any other act or omission to act or delay of any kind by Holdings, the
Borrower, any other guarantor of the Guaranteed Obligations, the Administrative
Agent, any Holder of Guaranteed Obligations or any other Person or any other
circumstance whatsoever which might, but for the provisions of this Section 4,
constitute a legal or equitable discharge of any Guarantor’s obligations
hereunder except as provided in Section 5.

SECTION 5. Continuing Guaranty; Discharge Only Upon Payment In Full:
Reinstatement In Certain Circumstances. Each of the Guarantors’ obligations
hereunder shall constitute a continuing and irrevocable guarantee of all
Guaranteed Obligations now or hereafter existing and shall remain in full force
and effect until (i) all Guaranteed Obligations shall have been paid in full in
cash and the Commitments and all Letters of Credit issued under the Credit
Agreement shall have terminated or expired or (ii) the consummation of any
transaction permitted by the Credit Agreement as a result of which such
Guarantor ceases to be a Material Domestic Subsidiary or, in the case of a
Qualifying Subsidiary, is released from its Guarantee of Permitted Convertible
Notes and Permitted Unsecured Indebtedness, as applicable. If at any time any
payment of the principal of or interest on any Loan, any Reimbursement
Obligation or any other amount payable by Holdings, the Borrower or any other
party under the Credit Agreement, any Swap Agreement, any Banking Services
Agreement or any other Loan Document (including a payment effected through
exercise of a right of setoff) is rescinded, or is or must be otherwise restored
or returned upon the insolvency, bankruptcy or reorganization of Holdings or the
Borrower or otherwise (including pursuant to any settlement entered into by a
Holder of Guaranteed Obligations in its discretion), each of the Guarantors’
obligations hereunder with respect to such payment shall be reinstated as though
such payment had been due but not made at such time. The parties hereto
acknowledge and agree that each of the Guaranteed Obligations shall be due and
payable in the same currency as such Guaranteed Obligation is denominated, but
if currency control or exchange regulations are imposed in the country which
issues such currency with the result that such currency (the “Original
Currency”) no longer exists or the relevant Guarantor is not able to make
payment in such Original Currency, then all payments to be made by such
Guarantor hereunder in such currency shall instead be made when due in Dollars
in an amount equal to the Dollar Amount (as of the date of payment) of such
payment due, it being the intention of the parties hereto that each Guarantor
takes all risks of the imposition of any such currency control or exchange
regulations.

SECTION 6. General Waivers; Additional Waivers.

(A) General Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against Holdings, the Borrower, any other
guarantor of the Guaranteed Obligations, or any other Person.

(B) Additional Waivers. Notwithstanding anything herein to the contrary, each of
the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives:

(i) any right it may have to revoke this Guaranty as to future indebtedness or
notice of acceptance hereof;

 

5



--------------------------------------------------------------------------------

(ii) (a) notice of acceptance hereof; (b) notice of any loans or other financial
accommodations made or extended under the Loan Documents or the creation or
existence of any Guaranteed Obligations; (c) notice of the amount of the
Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of Administrative Agent and Holders of Guaranteed Obligations to
ascertain the amount of the Guaranteed Obligations at any reasonable time;
(d) notice of any adverse change in the financial condition of Holdings or the
Borrower or of any other fact that might increase such Guarantor’s risk
hereunder; (e) notice of presentment for payment, demand, protest, and notice
thereof as to any instruments among the Loan Documents; (f) notice of any
Default or Event of Default; and (g) all other notices (except if such notice is
specifically required to be given to such Guarantor hereunder or under the Loan
Documents) and demands to which each Guarantor might otherwise be entitled;

(iii) its right, if any, to require the Administrative Agent and the other
Holders of Guaranteed Obligations to institute suit against, or to exhaust any
rights and remedies which the Administrative Agent and the other Holders of
Guaranteed Obligations has or may have against, the other Guarantors or any
third party, or against any Pledged Equity provided by the other Guarantors, or
any third party; and each Guarantor further waives any defense arising by reason
of any disability or other defense (other than the defense that the Guaranteed
Obligations shall have been fully and finally performed and indefeasibly paid)
of the other Guarantors or by reason of the cessation from any cause whatsoever
of the liability of the other Guarantors in respect thereof;

(iv) (a) any rights to assert against the Administrative Agent and the other
Holders of Guaranteed Obligations any defense (legal or equitable), set-off,
counterclaim, or claim which such Guarantor may now or at any time hereafter
have against the other Guarantors or any other party liable to the
Administrative Agent and the other Holders of Guaranteed Obligations; (b) any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (c) any defense such Guarantor has to performance hereunder,
and any right such Guarantor has to be exonerated, arising by reason of: the
impairment or suspension of the Administrative Agent’s and the other Holders of
Guaranteed Obligations’ rights or remedies against the other Guarantors; the
alteration by the Administrative Agent and the other Holders of Guaranteed
Obligations of the Guaranteed Obligations; any discharge of the other
Guarantors’ obligations to the Administrative Agent and the other Holders of
Guaranteed Obligations by operation of law as a result of the Administrative
Agent’s and the other Holders of Guaranteed Obligations’ intervention or
omission; or the acceptance by the Administrative Agent and the other Holders of
Guaranteed Obligations of anything in partial satisfaction of the Guaranteed
Obligations; and (d) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder or the enforcement thereof, and any act which
shall defer or delay the operation of any statute of limitations applicable to
the Guaranteed Obligations shall similarly operate to defer or delay the
operation of such statute of limitations applicable to such Guarantor’s
liability hereunder; and

(v) any defense arising by reason of or deriving from (a) any claim or defense
based upon an election of remedies by the Administrative Agent and the other
Holders of Guaranteed Obligations; or (b) any election by the Administrative
Agent and the other Holders of Guaranteed Obligations under Section 1111(b) of
Title 11 of the United States Code entitled “Bankruptcy”, as now and hereafter
in effect (or any successor statute), to limit the amount of, or any collateral
securing, its claim against the Guarantors.

 

6



--------------------------------------------------------------------------------

SECTION 7. Subordination of Subrogation; Subordination of Intercompany
Indebtedness.

(A) Subordination of Subrogation. Until the Guaranteed Obligations have been
fully and finally performed and indefeasibly paid in full in cash, the
Guarantors (i) shall have no right of subrogation with respect to such
Guaranteed Obligations, (ii) waive any right to enforce any remedy which the
Holders of Guaranteed Obligations, the Issuing Bank or the Administrative Agent
now have or may hereafter have against Holdings, the Borrower, any endorser or
any guarantor of all or any part of the Guaranteed Obligations or any other
Person, and (iii) waive any benefit of, and any right to participate in, any
security or collateral given to the Holders of Guaranteed Obligations, the
Issuing Bank and the Administrative Agent to secure the payment or performance
of all or any part of the Guaranteed Obligations or any other liability of
Holdings or the Borrower to the Holders of Guaranteed Obligations or the Issuing
Bank. Should any Guarantor have the right, notwithstanding the foregoing, to
exercise its subrogation rights, each Guarantor hereby expressly and irrevocably
(A) subordinates any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off that such
Guarantor may have to the indefeasible payment in full in cash of the Guaranteed
Obligations and (B) waives any and all defenses available to a surety, guarantor
or accommodation co-obligor until the Guaranteed Obligations are indefeasibly
paid in full in cash. Each Guarantor acknowledges and agrees that this
subordination is intended to benefit the Administrative Agent and the other
Holders of Guaranteed Obligations and shall not limit or otherwise affect such
Guarantor’s liability hereunder or the enforceability of this Guaranty, and that
the Administrative Agent, the other Holders of Guaranteed Obligations and their
respective successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section 7(A).

(B) Subordination of Intercompany Indebtedness. Each Guarantor agrees that any
and all claims of such Guarantor against Holdings, the Borrower or any other
Guarantor hereunder (each an “Obligor”) with respect to any “Intercompany
Indebtedness” (as hereinafter defined), any endorser, obligor or any other
guarantor of all or any part of the Guaranteed Obligations, or against any of
its properties shall be subordinate and subject in right of payment to the prior
payment, in full and in cash, of all Guaranteed Obligations; provided that, as
long as no Event of Default has occurred and is continuing, such Guarantor may
receive payments of principal and interest from any Obligor with respect to
Intercompany Indebtedness. Notwithstanding any right of any Guarantor to ask,
demand, sue for, take or receive any payment from any Obligor, all rights, liens
and security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Holders of Guaranteed Obligations and the
Administrative Agent in those assets. No Guarantor shall have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Guaranteed Obligations
shall have been fully paid and satisfied (in cash) and all financing
arrangements pursuant to any Loan Document, any Swap Agreement or any Banking
Services Agreement have been terminated. If all or any part of the assets of any
Obligor, or the proceeds thereof, are subject to any distribution, division or
application to the creditors of such Obligor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Guarantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until such
Guaranteed Obligations shall have first been fully paid and satisfied (in cash).
Should any payment, distribution, security or instrument or proceeds thereof be
received by the applicable Guarantor upon or with respect to the Intercompany
Indebtedness after any Insolvency Event and prior to the satisfaction of all of
the Guaranteed Obligations and the termination of all financing arrangements
pursuant to any Loan Document among Holdings, the Borrower and the Holders of
Guaranteed Obligations, such Guarantor shall receive and hold the same in trust,
as trustee, for the benefit of the Holders of Guaranteed Obligations and shall
forthwith deliver the same to the Administrative Agent, for the benefit of the
Holders of Guaranteed Obligations, in precisely the form received (except for
the endorsement or assignment of the Guarantor where necessary), for application
to any of the Guaranteed Obligations, due or not due, and, until so delivered,
the same shall be held in trust by the Guarantor as the property of the Holders
of Guaranteed Obligations. If any such Guarantor fails to make any such
endorsement or assignment to the Administrative Agent, the Administrative Agent
or any of its officers or employees is irrevocably authorized to make the same.
Each Guarantor agrees that until the Guaranteed Obligations (other than the
contingent indemnity obligations) have been paid in full (in cash) and satisfied
and all financing arrangements pursuant to any Loan Document among Holdings, the
Borrower and the Holders of Guaranteed Obligations have been terminated, no
Guarantor will assign or transfer to any Person (other than the Administrative
Agent) any claim any such Guarantor has or may have against any Obligor.

 

7



--------------------------------------------------------------------------------

SECTION 8. Contribution with Respect to Guaranteed Obligations.

(A) To the extent that any Guarantor shall make a payment under this Guaranty (a
“Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Guaranteed Obligations and
termination of the Credit Agreement, the Swap Agreements and the Banking
Services Agreements, such Guarantor shall be entitled to receive contribution
and indemnification payments from, and be reimbursed by, each other Guarantor
for the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.

(B) As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Guarantor over the total liabilities of such Guarantor (including the maximum
amount reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other Guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by other Guarantors as of such date in a manner to
maximize the amount of such contributions.

(C) This Section 8 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

(D) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

(E) The rights of the indemnifying Guarantors against other Guarantors under
this Section 8 shall be exercisable upon the full and indefeasible payment of
the Guaranteed Obligations in cash and the termination of the Credit Agreement,
the Swap Agreements and the Banking Services Agreements.

 

8



--------------------------------------------------------------------------------

SECTION 9. Limitation of Guaranty. Notwithstanding any other provision of this
Guaranty, the amount guaranteed by each Guarantor hereunder shall be limited to
the extent, if any, required so that its obligations hereunder shall not be
subject to avoidance under Section 548 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law. In determining the limitations, if any, on
the amount of any Guarantor’s obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.

SECTION 10. Stay of Acceleration. If acceleration of the time for payment of any
amount payable by Holdings or the Borrower under the Credit Agreement, any Swap
Agreement, any Banking Services Agreement or any other Loan Document is stayed
upon the insolvency, bankruptcy or reorganization of Holdings or the Borrower,
all such amounts otherwise subject to acceleration under the terms of the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or any other Loan
Document shall nonetheless be payable by each of the Guarantors hereunder
forthwith on demand by the Administrative Agent.

SECTION 11. Notices. All notices, requests and other communications to any party
hereunder shall be given in the manner prescribed in Article IX of the Credit
Agreement with respect to the Administrative Agent at its notice address therein
and with respect to any Guarantor, in care of Holdings at the address of
Holdings set forth in the Credit Agreement or such other address or telecopy
number as such party may hereafter specify for such purpose by notice to the
Administrative Agent in accordance with the provisions of such Article IX.

SECTION 12. No Waivers. No failure or delay by the Administrative Agent or any
other Holder of Guaranteed Obligations in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
provided in this Guaranty, the Credit Agreement, any Swap Agreement, any Banking
Services Agreement and the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies provided by law.

SECTION 13. Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the other Holders of Guaranteed Obligations and their
respective successors and permitted assigns; provided, that no Guarantor shall
have any right to assign its rights or obligations hereunder without the consent
of all of the Lenders, and any such assignment in violation of this Section 13
shall be null and void; and in the event of an assignment of any amounts payable
under the Credit Agreement, any Swap Agreement, any Banking Services Agreement
or the other Loan Documents in accordance with the respective terms thereof, the
rights hereunder, to the extent applicable to the indebtedness so assigned, may
be transferred with such indebtedness. This Guaranty shall be binding upon each
of the Guarantors and their respective successors and assigns.

SECTION 14. Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a supplement
hereto in the form attached as Annex I, neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors and the Administrative Agent.

 

9



--------------------------------------------------------------------------------

SECTION 15. GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

SECTION 16. JURISDICTION; CONSENT TO SERVICE OF PROCESS; WAIVER OF JURY TRIAL.

(A) JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK, BOROUGH OF MANHATTAN, SITTING IN NEW YORK COUNTY AND
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS GUARANTY OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN THIS PARAGRAPH. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT.

(B) CONSENT TO SERVICE OF PROCESS. EACH PARTY TO THIS GUARANTY IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 9.01 OF THE CREDIT AGREEMENT. NOTHING IN THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS GUARANTY TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW.

(C) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

10



--------------------------------------------------------------------------------

SECTION 17. No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Guaranty. In the event an ambiguity or
question of intent or interpretation arises, this Guaranty shall be construed as
if drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Guaranty.

SECTION 18. Taxes, Expenses of Enforcement, Etc.

(A) Taxes.

(i) Each payment by any Guarantor hereunder or under any promissory note or
application for a Letter of Credit shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Guarantor
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Guarantor may so withhold and shall timely
pay the full amount of withheld Taxes to the relevant Governmental Authority in
accordance with applicable law. If such Taxes are Indemnified Taxes, then the
amount payable by the Guarantor shall be increased as necessary so that, net of
such withholding (including such withholding applicable to additional amounts
payable under this Section), the applicable Recipient receives the amount it
would have received had no such withholding been made.

(ii) In addition, such Guarantor shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(iii) As soon as practicable after any payment of Indemnified Taxes by any
Guarantor to a Governmental Authority, such Guarantor shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(iv) The Guarantors shall jointly and severally indemnify each Recipient for any
Indemnified Taxes that are paid or payable by such Recipient in connection with
any Loan Document (including amounts payable under this Section 18(A)) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 18(A) shall be
paid within ten (10) days after the Recipient delivers to any Guarantor a
certificate stating the amount of any Indemnified Taxes so payable by such
Recipient. Such certificate shall be conclusive of the amount so payable absent
manifest error. Such Recipient shall deliver a copy of such certificate to the
Administrative Agent. In the case of any Lender making a claim under this
Section 18(A) on behalf of any of its beneficial owners, an indemnity payment
under this Section 18(A) shall be due only to the extent that such Lender is
able to establish that, with respect to the applicable Indemnified Taxes, such
beneficial owners supplied to the applicable Persons such properly completed and
executed documentation necessary to claim any applicable exemption from, or
reduction of, such Indemnified Taxes.

(v) By accepting the benefits hereof, each Lender agrees that it will comply
with Section 2.17(f) of the Credit Agreement.

 

11



--------------------------------------------------------------------------------

(B) Expenses of Enforcement, Etc. The Guarantors agree to reimburse the
Administrative Agent and the other Holders of Guaranteed Obligations for any
reasonable costs and out-of-pocket expenses (including attorneys’ fees) paid or
incurred by the Administrative Agent or any other Holder of Guaranteed
Obligations in connection with the collection and enforcement of amounts due
under the Loan Documents, including without limitation this Guaranty.

SECTION 19. Setoff. At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Holder of Guaranteed Obligations (including the Administrative Agent) and its
Affiliates may, without notice to any Guarantor and regardless of the acceptance
of any security or collateral for the payment hereof, appropriate and apply in
accordance with the terms of the Credit Agreement toward the payment of all or
any part of the Guaranteed Obligations (i) any indebtedness due or to become due
from such Holder of Guaranteed Obligations or the Administrative Agent to any
Guarantor, and (ii) any moneys, credits or other property belonging to any
Guarantor, at any time held by or coming into the possession of such Holder of
Guaranteed Obligations (including the Administrative Agent) or any of their
respective affiliates.

SECTION 20. Financial Information. Each Guarantor hereby assumes responsibility
for keeping itself informed of the financial condition of Holdings or the
Borrower and any and all endorsers and/or other Guarantors of all or any part of
the Guaranteed Obligations, and of all other circumstances bearing upon the risk
of nonpayment of the Guaranteed Obligations, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby agrees that none of the Holders
of Guaranteed Obligations (including the Administrative Agent) shall have any
duty to advise such Guarantor of information known to any of them regarding such
condition or any such circumstances. In the event any Holder of Guaranteed
Obligations (including the Administrative Agent), in its sole discretion,
undertakes at any time or from time to time to provide any such information to a
Guarantor, such Holder of Guaranteed Obligations (including the Administrative
Agent) shall be under no obligation (i) to undertake any investigation not a
part of its regular business routine, (ii) to disclose any information which
such Holder of Guaranteed Obligations (including the Administrative Agent),
pursuant to accepted or reasonable commercial finance or banking practices,
wishes to maintain confidential or (iii) to make any other or future disclosures
of such information or any other information to such Guarantor.

SECTION 21. Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

SECTION 22. Merger. This Guaranty represents the final agreement of each of the
Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Holder of Guaranteed Obligations
(including the Administrative Agent).

SECTION 23. Headings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.

 

12



--------------------------------------------------------------------------------

SECTION 24. Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from any Guarantor hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Guarantor in
respect of any sum due hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by any Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, of any sum
adjudged to be so due in such other currency such Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to such Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, in the
specified currency, each Guarantor agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Holder of Guaranteed Obligations (including the
Administrative Agent), as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Holder of Guaranteed Obligations (including the Administrative Agent), as the
case may be, in the specified currency and (b) amounts shared with other Holders
of Guaranteed Obligations as a result of allocations of such excess as a
disproportionate payment to such other Holder of Guaranteed Obligations under
Section 2.18 of the Credit Agreement, such Holder of Guaranteed Obligations
(including the Administrative Agent), as the case may be, agrees, by accepting
the benefits hereof, to remit such excess to such Guarantor.

SECTION 25. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty or Article X of the Credit
Agreement, as applicable, in respect of Specified Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 25 for the maximum amount of such liability that can be hereby incurred
without rendering its obligations under this Section 25 or otherwise under this
Guaranty voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section 25 shall remain in full force and
effect until a discharge of such Qualified ECP Guarantor’s Guaranteed
Obligations in accordance with the terms hereof and the other Loan Documents.
Each Qualified ECP Guarantor intends that this Section 25 constitute, and this
Section 25 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 26. Counterparts. This Guaranty may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Guaranty by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Guaranty. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Guaranty and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

13



--------------------------------------------------------------------------------

SECTION 27. Termination of Guaranty. The obligations of any Guarantor under this
Guaranty shall automatically terminate in accordance with Section 9.14 of the
Credit Agreement.

Remainder of Page Intentionally Blank.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.

 

[GUARANTORS] By:  

 

  Name:   Title:

 

15



--------------------------------------------------------------------------------

Acknowledged and Agreed as of the date first written above:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:

 

16



--------------------------------------------------------------------------------

ANNEX I TO AMENDED AND RESTATED GUARANTY

Reference is hereby made to the Amended and Restated Guaranty (the “Guaranty”)
made as of October [    ], 2013, by and among [GUARANTORS TO COME] (the “Initial
Guarantors” and along with any additional Subsidiaries of Holdings, which become
parties thereto and together with the undersigned, the “Guarantors”) in favor of
the Administrative Agent, for the ratable benefit of the Holders of Guaranteed
Obligations, under the Credit Agreement. Capitalized terms used herein and not
defined herein shall have the meanings given to them in the Guaranty. By its
execution below, the undersigned [NAME OF NEW GUARANTOR], a [corporation]
[partnership] [limited liability company] (the “New Guarantor”), agrees to
become, and does hereby become, a Guarantor under the Guaranty and agrees to be
bound by such Guaranty as if originally a party thereto. By its execution below,
the undersigned represents and warrants as to itself that all of the
representations and warranties contained in Section 2 of the Guaranty are true
and correct in all respects as of the date hereof.

IN WITNESS WHEREOF, New Guarantor has executed and delivered this Annex I
counterpart to the Guaranty as of this      day of             , 20    .

 

[NAME OF NEW GUARANTOR] By:  

 

Its:  

 

17



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 10, 2013 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Semiconductor Components
Industries, LLC (the “Borrower”), ON Semiconductor Corporation, the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 10, 2013 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Semiconductor Components
Industries, LLC (the “Borrower”), ON Semiconductor Corporation, the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 10, 2013 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Semiconductor Components
Industries, LLC (the “Borrower”), ON Semiconductor Corporation, the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non- U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 10, 2013 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Semiconductor Components
Industries, LLC (the “Borrower”), ON Semiconductor Corporation, the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF COMPLIANCE CERTIFICATE

COMPLIANCE CERTIFICATE

 

To: The Lenders parties to the

Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement dated as of October 10, 2013 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among
Semiconductor Components Industries, LLC (the “Borrower”), ON Semiconductor
Corporation (“Holdings”), the Lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).
Unless otherwise defined herein, capitalized terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected              of Holdings;

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Holdings, the Borrower and the Subsidiaries during the
accounting period covered by the attached financial statements [for quarterly or
monthly financial statements add: and such financial statements present fairly
in all material respects the financial condition and results of operations of
Holdings, the Borrower and the Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes];

3. The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any Default which
occurred and is continuing or (ii) any change in GAAP or in the application
thereof that has occurred since the date of the audited financial statements
referred to in Section 3.04 of the Credit Agreement;

4. Schedule I attached hereto sets forth financial data and computations
evidencing Holdings’ and the Borrower’s compliance with certain covenants of the
Credit Agreement, all of which data and computations are true, complete and
correct; and

5. Schedule II hereto sets forth the computations necessary to determine the
Applicable Rate commencing on the Business Day this certificate is delivered.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which Holdings has taken, is taking, or proposes to take
with respect to each such condition or event or (ii) the change in GAAP or the
application thereof and the effect of such change on the attached financial
statements:

 

 

 

 

 

1



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this      day of
            ,         .

 

ON SEMICONDUCTOR CORPORATION By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

SCHEDULE I

Compliance as of             ,          with

Provisions of      and      of

the Credit Agreement

 

2



--------------------------------------------------------------------------------

SCHEDULE II

Applicable Rate Calculation

 

3



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

[10 South Dearborn, 7th Floor

Chicago, IL 60603

Attention: April Yebd

Fax: (888) 292-9533]1

Re: Semiconductor Components Industries, LLC

[Date]

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
October 10, 2013 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among
Semiconductor Components Industries, LLC, a Delaware limited liability company
(the “Borrower”), ON Semiconductor Corporation, a Delaware corporation, the
financial institutions party thereto from time to time as Lenders (the
“Lenders”), and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders. Capitalized terms used
but not defined herein shall have the meanings assigned to such terms in the
Credit Agreement. The Borrower hereby gives you notice pursuant to Section 2.03
of the Credit Agreement that it requests a Revolving Borrowing under the Credit
Agreement, and in that connection the Borrower specifies the following
information with respect to such Revolving Borrowing requested hereby:

 

1. Aggregate principal amount of Borrowing:2                     

 

2. Date of Borrowing (which shall be a Business Day):                     

 

3. Type of Borrowing (ABR or Eurocurrency):                     

 

4. Interest Period and the last day thereof (if a Eurocurrency Borrowing):3
                    

 

5. Agreed Currency:                     

 

6. Location and number of Borrower’s account with the Administrative Agent or
any other account agreed upon by the Administrative Agent and the Borrower to
which proceeds of Borrowing are to be disbursed:                     

[Signature Page Follows]

 

1  If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).

2  Not less than applicable amounts specified in Section 2.02(c).

3  Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and]4 4.02 of the Credit Agreement are satisfied
as of the date hereof.

 

Very truly yours, SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC, as Borrower By:  

 

Name:   Title:  

 

4  To be included only for Borrowings on the Effective Date.



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

[10 South Dearborn, 7th Floor

Chicago, IL 60603

Attention: April Yebd

Fax: (888) 292-9533]1

Re: Semiconductor Components Industries, LLC

[Date]

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
October 10, 2013 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among
Semiconductor Components Industries, LLC, a Delaware limited liability company
(the “Borrower”), ON Semiconductor Corporation, a Delaware corporation, the
financial institutions party thereto from time to time as Lenders (the
“Lenders”), and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders. Capitalized terms used
but not defined herein shall have the meanings assigned to such terms in the
Credit Agreement. The Borrower hereby gives you notice pursuant to Section 2.08
of the Credit Agreement that it requests to [convert][continue] an existing
Borrowing under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to such
[conversion][continuation] requested hereby:

 

1. List date, Type, principal amount, Agreed Currency and Interest Period (if
applicable) of existing Borrowing:                     

 

2. Aggregate principal amount of resulting Borrowing:                     

 

3. Effective date of interest election (which shall be a Business Day):
                    

 

4. Type of Borrowing (ABR or Eurocurrency):                     

 

5. Interest Period and the last day thereof (if a Eurocurrency Borrowing):2
                    

 

6. Agreed Currency:                     

[Signature Page Follows]

 

1  If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).

2  Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.



--------------------------------------------------------------------------------

Very truly yours, SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC, as Borrower By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF PROMISSORY NOTE

Dated: [            ], 2013

FOR VALUE RECEIVED, the undersigned, Semiconductor Components Industries, LLC, a
Delaware limited liability company (the “Borrower”), HEREBY UNCONDITIONALLY
PROMISES TO PAY to the order of [LENDER] (the “Lender”) the aggregate unpaid
Dollar Amount of all Loans made by the Lender to the Borrower pursuant to the
“Credit Agreement” (as defined below) on the Maturity Date or on such earlier
date as may be required by the terms of the Credit Agreement. Capitalized terms
used herein and not otherwise defined herein are as defined in the Credit
Agreement.

The undersigned Borrower promises to pay interest on the unpaid principal amount
of each Loan made to it from the date of such Loan until such principal amount
is paid in full at a rate or rates per annum determined in accordance with the
terms of the Credit Agreement. Interest hereunder is due and payable at such
times and on such dates as set forth in the Credit Agreement.

At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of Eurocurrency Loans) or the amount of principal paid or
prepaid with respect to such Loan, as applicable; provided that the failure of
the Lender to make any such recordation or notation shall not affect the Secured
Obligations of the undersigned Borrower hereunder or under the Credit Agreement.

This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Amended and Restated Credit Agreement dated as of October 10,
2013 by and among the Borrower, ON Semiconductor Corporation, a Delaware
corporation, the financial institutions from time to time parties thereto as
Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). The Credit Agreement, among other things, (i) provides for
the making of Loans by the Lender to the undersigned Borrower from time to time
in an aggregate principal amount not to exceed at any time outstanding the
Dollar Amount of such Lender’s Commitment, the indebtedness of the undersigned
Borrower resulting from each such Loan to it being evidenced by this Note, and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments of the principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified.

This Note is secured by the Pledge Agreements. Reference is hereby made to the
Pledge Agreements for a description of the collateral thereby mortgaged,
warranted, bargained, sold, released, conveyed, assigned, transferred, pledged
and hypothecated, the nature and extent of the security for this Note, the
rights of the holder of this Note, the Administrative Agent in respect of such
security and otherwise.

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower. Whenever in this Note reference is made to the
Administrative Agent, the Lender or the Borrower, such reference shall be deemed
to include, as applicable, a reference to their respective successors and
assigns. The provisions of this Note shall be binding upon and shall inure to
the benefit of said successors and assigns. The Borrower’s successors and
assigns shall include, without limitation, a receiver, trustee or debtor in
possession of or for the Borrower.



--------------------------------------------------------------------------------

This Note shall be construed in accordance with and governed by the law of the
State of New York.

[Signature Page Follows]



--------------------------------------------------------------------------------

SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC By:  

 

Name:   Title:  

Note



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

 

Date

   Amount of
Loan    Type of
Loan Currency    Interest
Period/Rate    Amount of
Principal
Paid or
Prepaid    Unpaid
Principal
Balance    Notation
Made By                                                                        
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                